Exhibit 10.5

EXHIBIT 1, LEASE DATA

Two Canal Park

Cambridge, Massachusetts 02141

(the “ Building ”)

 

Execution Date:

 

April 23, 2015

 

 

Tenant:

 

HubSpot, Inc.,

a Delaware corporation

 

 

Tenant’s Address:

 

25 First Street – 2 nd Floor

Cambridge, Massachusetts 02141

 

 

Landlord:

 

BCSP Cambridge Two Property LLC,

a Delaware limited liability company

 

 

Landlord’s Address:

 

c/o Beacon Capital Partners, LLC

200 State Street, 5 th Floor

Boston, Massachusetts 02109

 

with a copy to:

 

Goulston & Storrs PC

400 Atlantic Avenue

Boston, Massachusetts 02110

Attn: Two Canal Park

 

 

Building:

 

Two Canal Park

Cambridge, Massachusetts 02141

 

 

Lot:

 

The parcel(s) of land on which the Building is located and the other
improvements thereon (including the Building, driveways and landscaping).

 

 

Common Areas:

 

The common walkways and accessways located on the Lot, as the same may be
changed, from time to time.

 

 

 

Article 2

 

Premises:

 

A portion of the first (1 st ) floor of the Building, containing approximately
9,170 rentable square feet, substantially as shown on the Lease Plan, attached
hereto and incorporated herein as Exhibit 2, Sheet 1 (“ First Floor Premises ”);
and

 

The entirety of the second (2 nd ) floor of the Building, containing
approximately 50,602 rentable square feet, substantially as shown on the Lease
Plan, attached hereto and incorporated herein as Exhibit 2, Sheet 1 (“ Second
Floor Premises ”)

 

Total Rentable Area of the Premises: 59,772 square feet

 

Total Rentable Area of the Building: 206,567 square feet

 

 

 

Section 3.1

 

Commencement Date:

 

The date that is the later of (i) the date that Landlord delivers possession of
the Premises to Tenant in the Delivery Condition and with Landlord’s Work, as
defined in Article 4 hereof, substantially completed, and (ii) December 1, 2015.

 

 

 

 

 

 

 

 

 

 

 

  

Estimated Commencement Date:

  

December 1, 2015

 

 

 

 

  

Rent Commencement Date:

  

The date one (1) month after the Commencement Date

 

 

 

Section 3.2

  

Expiration Date:

  

The date one hundred twenty (120) months (plus the partial month, if any) after
the Rent Commencement Date, unless earlier terminated, or extended per Section
29.16

 

 

 

Article 5

  

Permitted Use:

  

General business offices and all legal uses customarily accessory thereto.

 

 

 

Article 6

  

Yearly Rent:

  

 

Exhibit 1 - 1

--------------------------------------------------------------------------------

 

 

Lease Year

  

Yearly Rent

 

  

Monthly
Payment

 

  

Per Rentable
Square Foot

 

Lease Year 1

  

$

3,407,004.00

  

  

$

283,917.00

  

  

$

57.00

  

Lease Year 2

  

$

3,466,776.00

  

  

$

288,898.00

  

  

$

58.00

  

Lease Year 3

  

$

3,526,548.00

  

  

$

293,879.00

  

  

$

59.00

  

Lease Year 4

  

$

3,586,320.00

  

  

$

298,860.00

  

  

$

60.00

  

Lease Year 5

  

$

3,646,092.00

  

  

$

303,841.00

  

  

$

61.00

  

Lease Year 6

  

$

3,705,864.00

  

  

$

308,822.00

  

  

$

62.00

  

Lease Year 7

  

$

3,765,636.00

  

  

$

313,803.00

  

  

$

63.00

  

Lease Year 8

  

$

3,825,408.00

  

  

$

318,784.00

  

  

$

64.00

  

Lease Year 9

  

$

3,885,180.00

  

  

$

323,765.00

  

  

$

65.00

  

Lease Year 10

  

$

3,944,952.00

  

  

$

328,746.00

  

  

$

66.00

  

For purposes hereof, “ Lease Year ” shall mean a twelve-month period beginning
on the Rent Commencement Date or any anniversary of the Rent Commencement Date,
except that if the Rent Commencement Date does not fall on the first day of a
calendar month, then the first Lease Year shall begin on the Rent Commencement
Date and end on the last day of the month containing the first anniversary of
the Rent Commencement Date, and each succeeding Lease Year shall begin on the
day following the last day of the prior Lease Year.

Tenant shall have no obligation to pay Yearly Rent for the period commencing as
of the Commencement Date, and expiring as of the day before the Rent
Commencement Date (the “ Rent Abatement Period ”). During the Rent Abatement
Period, only Yearly Rent shall be abated (“ Abated Yearly Rent ”), and all
additional rent and other costs and charges specified in the Lease shall remain
as due and payable pursuant to the provisions of the Lease.

 

Article 7

  

Security Deposit:

  

$855,028.00, subject to reduction in accordance with Section 7.3

 

 

 

Article 8

  

Electricity:

  

Landlord shall provide utilities to Tenant as set forth in Article 8 hereof.

 

 

 

Article 9

  

Operating Costs in the Base Year:

  

The actual amount of Operating Costs for calendar year 2016

 

 

 

 

  

Tax Base:

  

The actual amount of Taxes for fiscal year 2016 (i.e., July 1, 2015, through
June 30, 2016)

 

 

 

 

  

Tenant’s Proportionate Share:

  

28.94%

 

 

 

Section 29.3

  

Broker:

  

For Tenant: T3 Advisors, LLC

For Landlord: CBRE/New England

 

 

 

Section 29.5

  

Enforcement of Arbitration:

  

Massachusetts; Superior Court

 

 

 

Section 29.12

  

Parking:

  

Number of Parking Passes: Thirty-Six (36), as more fully set forth in Section
29.12 hereof

 

 

Exhibit 1 - 2

--------------------------------------------------------------------------------

CONTENTS

 

 

 

 

 

 

 

 

 

 

1.

 

INCORPORATION OF EXHIBITS; REFERENCE DATA

 

 

1

  

 

 

 

2.

 

DESCRIPTION OF DEMISED PREMISES

 

 

1

  

 

 

 

 

 

 

2.1

 

Demised Premises

 

 

1

  

 

 

2.2

 

Appurtenant Rights

 

 

1

  

 

 

2.3

 

Exclusions and Reservations

 

 

1

  

 

 

2.4

 

Rentable Area

 

 

1

  

 

 

 

3.

 

TERM OF LEASE

 

 

1

  

 

 

 

 

 

 

3.1

 

Definitions

 

 

1

  

 

 

3.2

 

Term

 

 

1

  

 

 

3.3

 

Declaration Fixing Commencement Date

 

 

1

  

 

 

 

4.

 

READINESS FOR OCCUPANCY—ENTRY BY TENANT PRIOR TO COMMENCEMENT DATE; LANDLORD’S
WORK; LANDLORD’S CONCOURSE WORK

 

 

1

  

 

 

 

 

 

 

4.1

 

Landlord’s Work

 

 

1

  

 

 

4.2

 

TI Plans

 

 

2

  

 

 

4.3

 

Landlord’s Work

 

 

4

  

 

 

4.4

 

Governmental Permits, Certificates of Occupancy and Approvals

 

 

4

  

 

 

4.5

 

Completion Date

 

 

5

  

 

 

4.6

 

When Premises Deemed Ready

 

 

5

  

 

 

4.7

 

Landlord’s Contribution

 

 

5

  

 

 

4.8

 

Tenant’s Delay – Additional Costs

 

 

5

  

 

 

4.9

 

Preparation of Premises—Outside Contractors

 

 

6

  

 

 

4.10

 

Conclusiveness of Landlord’s Performance

 

 

6

  

 

 

4.11

 

Tenant Payments of Construction Cost

 

 

6

  

 

 

4.12

 

Base Building Systems; Delivery Condition

 

 

6

  

 

 

4.13

 

Window Treatments

 

 

6

  

 

 

4.14

 

Disputes

 

 

6

  

 

 

 

5.

 

USE OF PREMISES

 

 

6

  

 

 

 

 

 

 

5.1

 

Permitted Use

 

 

7

  

 

 

5.2

 

Prohibited Uses

 

 

7

  

 

 

5.3

 

Licenses and Permits

 

 

7

  

 

 

 

6.

 

RENT

 

 

7

  

 

 

 

7.

 

SECURITY DEPOSIT

 

 

7

  

 

 

 

 

 

 

7.1

 

Cash Security Deposit

 

 

7

  

 

 

7.2

 

Letter of Credit

 

 

8

  

 

 

7.3

 

Reduction in Security Deposit

 

 

8

  

 

 

 

8.

 

SERVICES FURNISHED BY LANDLORD

 

 

9

  

 

 

 

 

 

 

8.1

 

Electric Current

 

 

9

  

 

 

8.2

 

Water

 

 

9

  

 

 

8.3

 

Elevators, Heat, and Cleaning

 

 

9

  

 

 

8.4

 

Air Conditioning

 

 

10

  

 

 

8.5

 

Additional Heat, Cleaning and Air Conditioning Services

 

 

10

  

 

 

8.6

 

Additional Air Conditioning Equipment

 

 

10

  

 

 

8.7

 

Repairs

 

 

10

  

 

 

8.8

 

Interruption or Curtailment of Services

 

 

10

  

 

 

8.9

 

Energy Conservation

 

 

11

  

 

 

8.10

 

Miscellaneous

 

 

11

  

 

 

8.11

 

Access

 

 

11

  

 

 

 

9.

 

OPERATING COSTS AND TAXES

 

 

11

  

 

 

 

 

 

 

9.1

 

Definitions

 

 

11

  

 

 

9.2

 

Tax Excess

 

 

16

  

 

 

9.3

 

Operating Costs Excess

 

 

16

  

 

i

--------------------------------------------------------------------------------

 

 

9.4

 

Part Years

 

 

16

  

 

 

9.5

 

Effect of Taking

 

 

16

  

 

 

9.6

 

Disputes, etc.

 

 

16

  

 

 

9.7

 

Tenant’s Right to Examine Records

 

 

16

  

 

 

 

 

 

 

 

 

 

10.

 

CHANGES OR ALTERATIONS BY LANDLORD

 

 

17

  

 

 

 

11.

 

FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

 

 

18

  

 

 

 

12.

 

ALTERATIONS AND IMPROVEMENTS BY TENANT

 

 

18

  

 

 

 

13.

 

TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF TENANT’S
PERFORMANCE—COMPLIANCE WITH LAWS

 

 

19

  

 

 

 

14.

 

REPAIRS BY TENANT—FLOOR LOAD

 

 

19

  

 

 

 

 

 

 

14.1

 

Repairs by Tenant

 

 

19

  

 

 

14.2

 

Floor Load—Heavy Machinery

 

 

19

  

 

 

 

15.

 

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

 

 

20

  

 

 

 

 

 

 

15.1

 

General Liability Insurance

 

 

20

  

 

 

15.2

 

General

 

 

20

  

 

 

15.3

 

Property of Tenant

 

 

20

  

 

 

15.3A

 

Landlord’s Indemnity of Tenant

 

 

20

  

 

 

15.4

 

Bursting of Pipes, etc.

 

 

20

  

 

 

15.5

 

Repairs and Alterations—No Diminution of Rental Value

 

 

20

  

 

 

 

16.

 

ASSIGNMENT, MORTGAGING AND SUBLETTING

 

 

21

  

 

 

 

17.

 

MISCELLANEOUS COVENANTS

 

 

23

  

 

 

 

 

 

 

17.1

 

Rules and Regulations

 

 

23

  

 

 

17.2

 

Access to Premises

 

 

23

  

 

 

17.3

 

Accidents to Sanitary and Other Systems

 

 

24

  

 

 

17.4

 

Signs, Blinds and Drapes

 

 

24

  

 

 

17.5

 

Estoppel Certificate

 

 

25

  

 

 

17.6

 

Prohibited Materials and Property

 

 

25

  

 

 

17.7

 

Requirements of Law—Fines and Penalties

 

 

25

  

 

 

17.8

 

Tenant’s Acts—Effect on Insurance

 

 

25

  

 

 

17.9

 

Miscellaneous

 

 

26

  

 

 

 

18.

 

DAMAGE BY FIRE, ETC.

 

 

26

  

 

 

 

19.

 

WAIVER OF SUBROGATION

 

 

27

  

 

 

 

20.

 

CONDEMNATION—EMINENT DOMAIN

 

 

27

  

 

 

 

21.

 

DEFAULT

 

 

28

  

 

 

 

 

 

 

21.1

 

Conditions of Limitation—Re-entry—Termination

 

 

28

  

 

 

21.2

 

Grace Period

 

 

28

  

 

 

21.3

 

Damages—Termination

 

 

28

  

 

 

21.4

 

Fees and Expenses

 

 

29

  

 

 

21.5

 

Waiver of Redemption

 

 

29

  

 

 

21.6

 

Landlord’s Remedies Not Exclusive

 

 

29

  

 

 

 

22.

 

END OF TERM—ABANDONED PROPERTY

 

 

30

  

 

 

 

23.

 

SUBORDINATION

 

 

30

  

 

 

 

24.

 

QUIET ENJOYMENT

 

 

31

  

 

 

 

25.

 

ENTIRE AGREEMENT — WAIVER — SURRENDER

 

 

31

  

 

 

 

 

 

 

25.1

 

Entire Agreement

 

 

31

  

 

 

25.2

 

Waiver by Landlord

 

 

31

  

 

 

25.3

 

Surrender

 

 

32

  

 

 

 

26.

 

INABILITY TO PERFORM—EXCULPATORY CLAUSE

 

 

32

  

 

 

 

27.

 

BILLS AND NOTICES

 

 

32

  

 

ii

--------------------------------------------------------------------------------

 

 

 

28.

 

PARTIES BOUND — TITLE

 

 

33

  

 

 

 

29.

 

MISCELLANEOUS

 

 

33

  

 

 

 

 

 

 

29.1

 

Separability

 

 

33

  

 

 

29.2

 

Captions, etc.

 

 

33

  

 

 

29.3

 

Broker

 

 

33

  

 

 

29.4

 

Modifications

 

 

33

  

 

 

29.5

 

Arbitration

 

 

33

  

 

 

29.6

 

Governing Law

 

 

34

  

 

 

29.7

 

Assignment of Rents

 

 

34

  

 

 

29.8

 

Representation of Authority

 

 

34

  

 

 

29.9

 

Expenses Incurred by Landlord Upon Tenant Requests

 

 

34

  

 

 

29.10

 

Survival

 

 

34

  

 

 

29.11

 

Financial Statements

 

 

34

  

 

 

29.12

 

Parking

 

 

34

  

 

 

29.13

 

Anti-Terrorism Representations

 

 

35

  

 

 

29.14

 

Waiver of Trial by Jury

 

 

36

  

 

 

29.15

 

No Offset

 

 

36

  

 

 

29.16

 

Tenant’s Option to Extend the Term of the Lease

 

 

36

  

 

 

29.17

 

Tenant’s Right of First Offer

 

 

37

  

 

 

29.18

 

Emergency Generator

 

 

39

  

 

 

29.19

 

Roof Area

 

 

40

  

 

 

29.20

 

Dog Friendly Premises

 

 

41

  

 

 

29.21

 

Soda Fountain

 

 

42

  

 

 

29.22

 

Exterior Patio Space

 

 

42

  

EXHIBITS

 

 

 

 

 

 

 

 

Exhibit 1—

 

Lease Data

 

 

Exhibit 2—

 

Lease Plan, Sheet 1

 

 

Exhibit 2—

 

Lease Plan, Sheet 2

 

 

Exhibit 3—

 

Insurance Provisions

 

 

Exhibit 4—

 

Rules and Regulations

 

 

Exhibit 5—

 

Form of Commencement Date Letter

 

 

 

 

 

 

 

Exhibit 6—

 

Form of Letter of Credit

 

 

Exhibit 7—

 

Exterior Sign Location

 

 

Exhibit 8—

 

Patio

 

 

Exhibit 9—

 

Cleaning Specifications

 

 

Exhibit 10—

 

Form of Non-Disturbance Agreement

 

 

Exhibit 11—

 

Form of Confidentiality Agreement

 

 

 

iii

--------------------------------------------------------------------------------

 

THIS DEED OF LEASE between Landlord and Tenant named in Exhibit 1 is entered
into on the Execution Date as stated in Exhibit 1.

Landlord demises to Tenant, and Tenant takes from Landlord, the Premises upon
and subject to the provisions of this Lease.

 

1.

INCORPORATION OF EXHIBITS; REFERENCE DATA

The Exhibits attached to this Lease are made a part hereof. Any reference in
this Lease to any of the terms defined in any such Exhibit shall have the
meaning set forth in such Exhibit.

 

2.

DESCRIPTION OF DEMISED PREMISES

2.1 Demised Premises. The Premises are that portion of the Building as described
in Exhibit 1.

2.2 Appurtenant Rights. Tenant shall have, as appurtenant to the Premises, the
non-exclusive right to use in common with others entitled thereto: (a) the
common lobbies, hallways, stairways and elevators of the Building serving the
Premises in common with others; (b) the Common Areas, as defined in Exhibit 1;
(c) freight elevator serving the Building, (d) loading dock serving the
Building, and (e) if the Premises include less than the entire rentable area of
any floor, the common toilets and other common facilities of such floor; and no
other appurtenant rights or easements. Tenant’s use of such areas shall be
subject to the terms hereof and to the Rules and Regulations as set forth in
Exhibit 4 hereof. Tenant acknowledges that Landlord has no obligation to allow
any particular telecommunication service provider to have access to the Building
or to the Premises, and that if Landlord permits such access and the provider
provides services to other tenants in the Building, Landlord may require the
service provider to pay Landlord a reasonable fee therefor. As of the date of
this Lease, Verizon and Comcast provide telecommunications service in the
Building, provided, however, Landlord approves Tenant’s use of Windstream or
Lightower as Tenant’s telecommunications service provider for the Premises, and
Landlord shall permit access to the Building and Premises by any such service
provider, at no fee to Landlord. Landlord represents that, as of the date
hereof, the roof and all the structural elements of the Building and all
mechanical, electrical, fire/life safety and HVAC systems serving the Building
and the Premises are in good operating condition and repair.

2.3 Exclusions and Reservations. The following are not part of the Premises: the
exterior glass and curtainwall, all the perimeter walls of the Premises except
the inner surfaces thereof, any balconies (except to the extent any balconies
are shown as part of the Premises on Exhibit 2), terraces or roofs adjacent to
the Premises, and any space in or adjacent to the Premises used for risers,
shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities. Landlord
reserves the right to access and use any of the foregoing, as well as the right
to enter the Premises, subject to the provisions of this Lease, for the purposes
of operation, maintenance, decoration and repair.

2.4 Rentable Area. Total Rentable Area of the Premises and the Building is
agreed to be the amounts set forth in Exhibit 1.

 

3.

TERM OF LEASE

3.1 Definitions. As used in this Lease the following terms have the following
meanings:

(a) “Commencement Date”—The date set forth in Exhibit 1.

(b) “Rent Commencement Date”—The date set forth in Exhibit 1.

3.2 Term. The “ Term ” of this Lease shall commence on the Commencement Date and
end on the Expiration Date as stated in Exhibit 1, unless extended or terminated
pursuant to the terms hereof.

 

3.3 Declaration Fixing Commencement Date. Once the Commencement Date has been
determined, Landlord and Tenant shall execute an agreement, in the form attached
hereto as Exhibit 5, in which shall be stated the Commencement Date, the Rent
Commencement Date and the Expiration Date.

 

4.

READINESS FOR OCCUPANCY—ENTRY BY TENANT PRIOR TO COMMENCEMENT DATE; LANDLORD’S
WORK; LANDLORD’S CONCOURSE WORK

4.1 Landlord’s Work.

(a) “ Landlord’s Work ” shall mean the work to be performed by Landlord to
purchase, at its sole cost and expense, and install building standard window
blinds in the Premises and in preparing the Premises for Tenant’s occupancy as
shown on Tenant’s final approved TI Plans (as defined herein) and in the
preparation of such plans, and the actual costs related thereto (but without
mark-up by Landlord or any supervisory or construction management fee to
Landlord except as expressly set forth in Section 4.2 below, and

1

--------------------------------------------------------------------------------

 

specifically excluding all consultant, architect and engineering fees incurred
by Tenant, other than those incurred by Landlord on behalf of Tenant as provided
below), as more particularly described and provided for in Section 4.2; provided
that Landlord’s Work shall exclude work to be performed in connection with
Tenant’s data and telephone cabling, computer systems, furniture and furniture
systems, office equipment (e.g. copiers) and similar items (such excluded work
collectively, “Tenant Installations” ).

(b) “Punch List Items” shall mean any and all minor or insubstantial details of
construction, decoration or mechanical adjustments that remain to be done in
such space or any part thereof following Substantial Completion (as defined
below) of such space, or portion thereof, which (taking into account both of the
items to be completed and the work required to complete such items) will not
materially interfere with Tenant’s Installations or Tenant’s conduct of business
in such space and use thereof for the applicable Permitted Use.

(c) “Substantially Completed” (or “Substantial Completion”) shall mean that with
respect to Landlord’s Work for the Premises, (i) Landlord’s Work, as shown on
Tenant’s final approved TI Plans, has been completed in accordance with the
provisions of this Lease (including, without limitation, that such work has been
completed in a good and workmanlike manner, in compliance with all applicable
laws, and substantially in accordance with the TI Plans), except only Punch List
Items and such work that Tenant needs to perform in connection with Tenant
Installations and (ii) all conditions to the issuance of a temporary or
permanent certificate of occupancy for the Premises have been satisfied allowing
for lawful occupancy of the Premises by Tenant, except only conditions related
solely to the completion of Tenant’s Installations, and (iii) Landlord delivers
to Tenant a written notice of substantial completion from Landlord’s architect,
which notice of substantial completion shall be subject to confirmation by
Tenant (which confirmation or objection, if Tenant does not agree that
Substantial Completion of Landlord’s Work or any applicable portion thereof has
occurred, shall be given (if at all) as promptly as possible and no more than
five (5) business days after Tenant’s receipt of Landlord’s notification and
provided Landlord has afforded Tenant access to the Premises as provided in
Section 4.9, and which confirmation (if any) shall specify any good faith
objections and/or Tenant’s determination that Substantial Completion of
Landlord’s Work (or applicable portions thereof) has not occurred). The failure
of Tenant to confirm Landlord’s notification of Substantial Completion of
Landlord’s Work as set forth herein or to object in writing thereto within such
five (5) business day period shall be deemed a confirmation of such
notification. If Tenant objects to any matters set forth in Landlord’s notice of
Substantial Completion of Landlord’s Work and notifies Landlord thereof within
five (5) business days following receipt of the notice and the parties are
unable to resolve the dispute within ten (10) days of Tenant’s notice of
objection, either party may elect to refer the dispute to arbitration in
accordance with the provisions of Section 29.5 below. Landlord shall, subject to
obtaining Tenant’s necessary cooperation in connection therewith, including,
without limitation, the completion of Tenant’s Installations, obtain a permanent
certificate of occupancy for the Landlord’s Work from the City of Cambridge
after the Substantial Completion of the Landlord Work.

(d) “Tenant Delay” shall mean any delay in Substantial Completion of Landlord’s
Work to the extent actually resulting from any of the following: (i) changes,
alterations or additions required or requested by Tenant in the layout or finish
of such space or any part thereof made subsequent to the approval by Landlord of
the TI Plans, (ii) any delay of Tenant in approving information, approving
plans, specifications or estimates, giving authorizations or otherwise, in each
case beyond the time frames expressly set forth in this Lease (or, in the
absence of any time frame, beyond a reasonable time not to exceed seven (7) days
for TI Plans and five (5) days for other approvals, (iii) caused by delay/or
default on the part of Tenant or its consultants or vendors, or (iv) due to the
failure of Tenant to submit the Program (defined below) on or before April 15,
2015, or a delay beyond the two (2) business day period set forth below in
Tenant responding to any questions and/or information requests by Landlord or
the Architect with respect to the Program, or (v) due to the inclusion of any
“special work” or “long lead time” items (whether by reason of ordering time or
complexity of construction) in the work contemplated by the TI Plans and
identified by Landlord in writing as such (which writing shall also contain
Landlord’s good faith estimate as to the length of the delay and proposed
alternatives, if any, which will eliminate the Tenant Delay) as soon as is
practical but not later than the issuance of the GMP (as hereinafter defined).
Notwithstanding anything to the contrary contained herein, any delay by Tenant
in submitting the Program, responding to information requests regarding the
Program, or approving any portion of the TI Plans to Landlord by the date
required for approval of such portion under this Lease shall automatically (and
without any need for such delay to actually cause a delay in the availability of
the Premises for occupancy) be deemed a Tenant Delay equal to the number of days
Tenant delays in submitting the Program, responding to such questions or
requests, or approving such portion of the TI Plans. Except with respect to any
Tenant Delay referred to in the preceding sentence, Landlord shall give Tenant
notice of any claim of Tenant Delay on or before the date five (5) business days
following the date that Landlord obtains actual knowledge of the occurrence of
the matters giving rise to a claim of Tenant Delay and, if Landlord fails so to
give such timely notice, Landlord may not claim Tenant Delay with respect to any
period of delay occurring prior to Landlord’s delivery of the notice to Tenant
with respect to such matters of which Landlord had actual knowledge. If Tenant
disputes Landlord’s determination as to whether a Tenant Delay has occurred or
the length thereof, Tenant shall notify Landlord in writing “Tenant Delay
Dispute Notice”) within five (5) business days following receipt of Landlord’s
notice of Tenant Delay whereupon the dispute shall be resolved by arbitration in
accordance with Section 29.5 of this Lease. If Tenant fails to give a timely
Tenant Delay Dispute Notice, Tenant shall be deemed to have waived any right to
contest the claim of Tenant Delay asserted by Landlord.

4.2 TI Plans.

Tenant shall be solely responsible for the timely preparation and submission to
Landlord of the initial space programming requirements for the Premises in
sufficient, commercially reasonable detail (exclusive of finishes) to allow the
architect hired and mutually agreed upon by Landlord and Tenant (the
“Architect”) to prepare the Design Development Drawings for Landlord’s Work, as
that term is defined below (such requirements, the “Program”). The Program shall
include the following items of work in Landlord’s

2

--------------------------------------------------------------------------------

 

Work: (a) removal of the internal stairway between the second and third floors
in each of the two (2) existing atriums in the Building (collectively, the
“Atrium”) and restoration of the affected areas of the Building; (b) the
installation of shower facilities in the Premises; and/or (c) the installation
of a private entry door to the Premises from the Patio (as that term is defined
in Section 29.22 below). If Tenant elects to include any one or more of the
foregoing items, Landlord agrees that Tenant shall have no obligation to remove,
replace, or restore any such work at the end of the Term. Tenant shall respond
in writing within three (3) business days to any information requests regarding
the Program made by Landlord or the Architect. The Architect shall prepare and
submit to Landlord and Tenant (i) the design development drawings “Design
Development Drawings for Landlord’s Work”) and (ii) the final full sets of
scaled and dimensioned construction documents, including architectural,
electrical, mechanical, plumbing, sprinkler, life safety and other construction
drawings, plans and specifications “Construction Drawings for Landlord’s Work”)
(the final Construction Drawings for Landlord’s Work as approved by Landlord and
Tenant pursuant to this Section 4.2 are the “TI Plans” and the foregoing plans
are sometimes hereinafter referred to, collectively, as the “Construction
Plans”) necessary to construct the tenant improvements in the Premises for
Tenant’s occupancy, as well as the ancillary equipment to be installed by
Landlord as part of Landlord’s Work to specifically serve the Premises. Landlord
shall enter into a contract (the “Design Contract”) with the Architect, which
term may include agreements with engineers and other professionals and
consultants as subconsultants to the Architect, for the preparation of the
Construction Plans. The Design Contract shall provide that the Architect shall
deliver to Tenant simultaneously with the delivery of same to Landlord copies of
all notices and other communications given to Landlord pursuant to such
contract, including, without limitation, any plans or other submissions that may
require the approval of the “Owner” under any such Design Contract. Tenant
acknowledges and agrees that (i) Landlord will enter into the Design Contract
solely as an accommodation to Tenant, and as Tenant’s agent, (ii) Tenant agrees
to indemnify Landlord against any liability under the Design Contract that does
not directly result from the negligence or willful misconduct of Landlord or its
employees, (iii) Tenant shall be solely responsible for all decisions and action
taken by Landlord as the “Owner” under any Design Contract except to the extent
that Landlord takes any such decision or action without the written consent of
Tenant thereto, (iv) Landlord shall in no event be responsible for any delay
that would otherwise constitute a Tenant Delay (except to the extent the same
directly results from the failure of Landlord to act timely), and any such delay
shall constitute a Tenant Delay hereunder notwithstanding that Landlord is the
party legally responsible for acting as the “Owner” under any such Design
Contract, (v) no approval by Landlord under the Design Contract, of any plans,
specifications, change orders, or other matter under the Design Contract shall
constitute Landlord’s approval thereof under this Lease, it being understood and
agreed that Landlord’s approval of all such matters hereunder shall be governed
solely by the provisions of this Lease, without any regard for the fact that
Landlord is a party to the Design Contract, (vi) the fact that Landlord is a
party to the Design Contract shall in no way relieve Tenant of any of its
obligations under this Section 4.0, and (vii) Tenant shall, as additional rent,
reimburse Landlord for all amounts payable to the Architect or any design
professional under any Design Contract plus all reasonable, out of pocket costs
and expenses incurred by Landlord in connection therewith, including, without
limitation, all reasonable attorney’s fees incurred, not to exceed Two Thousand
Dollars ($2,000) in negotiating, performing, and enforcing any Design Contract.
Subject to the timely performance of Tenant’s obligations hereunder, Landlord
shall cause the Architect to submit Design Development Drawings for Landlord’s
Work to Landlord and Tenant on or before May 15, 2015, and to submit the
Construction Drawings for Landlord’s Work to Landlord and Tenant on or before
June 19, 2015. All of such plans shall (i) be certified by an architect or
engineer licensed in the Commonwealth of Massachusetts, (ii) comply with all
applicable laws, (iii) be submitted to Landlord and Tenant no later than the
dates set forth above with respect thereto and (iv) be subject to approval (in
form and substance) or approved as noted by each of Landlord and Tenant (which
approval shall not be unreasonably withheld, conditioned or delayed). Landlord’s
approval is solely given for the benefit of Landlord, and neither Tenant nor any
third party shall have the right to rely upon Landlord’s approval of the Design
Development Drawings for Landlord’s Work or the Construction Drawings for
Landlord’s Work for any purpose whatsoever. Each of Landlord and Tenant shall
respond to any plan submission by Architect within seven (7) business days after
(i) delivery of the original submission and (ii) in the case of the Construction
Drawings for Landlord’s Work, delivery of any resubmission. For the purposes of
this Section 4 only, all responses required by either Landlord or Tenant may be
given by email, with receipt of delivery requested to the following email
addresses (or such other address(es) as the receiving party may from time to
time designate by notice given pursuant to Section 27 below): if intended for
Landlord: to                     and to                     , and if intended
for Tenant:                     and                    . Any response by either
of Landlord or Tenant shall be either an approval or an approval as noted. In
the case of the Design Development Drawings for Landlord’s Work, if either or
both of Landlord and Tenant approve same as noted, the Architect shall not
revise the Design Development Drawings for Landlord’s Work to reflect the
matters noted, but such matters shall be reflected in the Construction Drawings
for Landlord’s Work. If either of Landlord or Tenant approves as noted the
Construction Drawings for Landlord’s Work, Landlord shall cause the Architect to
revise such drawings to reflect the matters noted; provided, however, that if
Landlord disapproves the matters noted by Tenant, Landlord shall forthwith
notify Tenant of such disapproval, and such disapproved noted matters shall not
be included in the Construction Drawings for Landlord’s Work. If Tenant disputes
Landlord’s disapproval of any such noted matters, Tenant may submit such dispute
to arbitration pursuant to Section 29.5 below. Except to the extent that any
noted items merely correct errors or missing items (i.e., items that were
included in the Design Development Drawings for Landlord’s Work (and not
disapproved) but were omitted in error from the Construction Drawings for
Landlord’s Work) in the Construction Drawings, if Tenant approves as noted the
Construction Drawings for Landlord’s Work or any revision thereof, the time
required to revise such drawings to reflect the matters noted by Tenant shall
constitute Tenant Delay. If either of Landlord or Tenant fails to respond within
such seven (7) business day period, the Design Development Drawings for
Landlord’s Work or Construction Drawings for Landlord’s Work, as applicable,
shall be deemed approved by such party. Landlord has selected and Tenant hereby
approves MJA Construction as the construction manager (“Construction Manager”)
for the performance of Landlord’s Work (including pre-construction services),
pursuant to a separate construction management agreement between Landlord and
the Construction Manager (the “Construction Management Agreement,” which shall
be a guaranteed maximum price contract) to be entered into by Landlord and
Construction Manager. Upon issuance of the TI Plans, Construction Manager shall
solicit on an open book

3

--------------------------------------------------------------------------------

 

basis competitive, fixed price bids for the performance of Landlord’s Work for
the Premises from at least three (3) subcontractors per trade (although certain
long–term lead items may be bid prior to issuance of the TI Plans, as agreed
upon by Landlord and Tenant). Landlord shall review the bids with Tenant and its
representatives. During the twelve (12) business day period following opening of
the bids, (1) Landlord shall level the bids, and provide Tenant the opportunity
to review the leveled bids and (2) Tenant shall be entitled to make value
engineering changes to the TI Plans, subject to Landlord’s approval (which
approval shall not be unreasonably withheld, delayed or conditioned), which
value engineering changes shall be incorporated into the leveled bids. Except as
otherwise expressly set forth in this Section 4.2, any time in making value
engineering changes shall constitute Tenant Delay. After the completion of the
leveling of the bids and the value engineering changes, Landlord and
Construction Manager shall submit to Tenant the estimated cost of Landlord’s
Work for the Premises which shall consist of, but not be limited to, the
following: (i) estimated permit, filing, expediting, architect’s and engineering
fees, (ii) reasonable legal fees (not to exceed $2,000.00) incurred by Landlord
related to negotiating the form of the Design Contract(s) and the form of
Construction Management Agreement for Landlord’s Work, (iii) a guaranteed
maximum price for all work covered under the Construction Management Agreement
and shown on TI Plans (the “GMP” which shall include all of the following costs:
(a) the approved subcontractor bids, (b) Construction Manager insurance costs,
(c) general conditions and general requirements, (d) a Construction Manager’s
fee of three percent (3%) payable to the Construction Manager, and (e) a
Construction Manager contingency (not to exceed five percent (5%), (iv) Landlord
Insurance Costs, (v) third party project management fees paid by Landlord not to
exceed Forty-Eight Thousand Dollars ($48,000), (vi) cost of controlled
inspections, and (vii) such other out-of-pocket costs reasonably approved by
Landlord and Tenant which are reasonably to be incurred by Landlord and are
associated with and reasonably necessary for Landlord’s Work for the Premises
(including all consultant, architect and engineering fees incurred by Landlord)
(collectively, the “Final TI Cost”). In no event shall Final TI Cost include any
costs incurred to remove, remediate or encapsulate any Hazardous Materials
(including asbestos and lead paint) discovered in the Premises during the
performance of the Landlord’s Work. Tenant shall approve or disapprove the Final
TI Cost within five (5) business days from receipt thereof (which approval shall
not be unreasonably withheld, conditioned or delayed and any delay by Tenant in
the approval of the Final TI Cost beyond such five (5) business day period shall
constitute Tenant Delay). If Tenant shall disapprove the Final TI Cost, Tenant
shall have five (5) business days, before incurring Tenant Delay, to value
engineer to reduce the Final TI Cost so that such amount is equal to or less
than Landlord’s Contribution. Upon Tenant’s approval (or deemed approval) of the
Final TI Cost (the “Approved Budget”), Landlord shall be authorized to proceed
with the execution of Landlord’s Work and award the bids. Tenant shall have the
right to make changes (“Changes”) from time to time in the TI Plans by approving
revised plans, indicating the proposed Changes. Such Changes shall be subject to
Landlord’s approval (which shall not be unreasonably withheld, delayed or
conditioned, except to the extent such Changes affect the Building’s systems or
the structural integrity of the Building, in which case approval shall be in
Landlord’s sole discretion). Landlord shall notify Tenant of its approval or
disapproval of any such proposed Change within seven (7) days following receipt
of such proposed Change (or such longer period as may be reasonably necessary
for Landlord to price such Change). Within such seven (7) day period (or such
longer period as may be reasonably necessary for Landlord to price the Change),
if Landlord approves the proposed Change, Landlord shall notify Tenant of the
total amount of any net increase or decrease in the cost of Landlord’s Work, and
any Tenant Delay in the completion of Landlord’s Work, resulting therefrom by
presenting Tenant with a change order containing such information (a “Change
Order”). Landlord’s failure to respond to such Change within the seven (7) day
period (or such longer period as may be reasonably necessary for Landlord to
price such Change) shall be deemed an approval of such Change, in which event,
not later than three (3) business days after Tenant’s subsequent written request
therefor, Landlord shall give Tenant written notice (the “Change Notice”)
indicating any net increase or decrease in the cost of Landlord’s Work and any
Tenant Delay resulting from such Change Order. If Tenant does not accept the
Change Order within three (3) business days of the giving of such notice (i.e.,
Landlord’s notice of cost and time changes as aforesaid when Landlord timely
responds or, where the Change Order is deemed approved as aforesaid, the Change
Notice), Landlord shall not make the proposed Change. If Tenant accepts the
Change Order (including the adjustment in the cost of Landlord’s Work and the
Tenant Delay in the completion of Landlord’s Work resulting therefrom as set
forth in the Change Order), the provisions of this Article 4 shall apply to
Landlord’s Work as adjusted by the approved Change Order and the Approved Budget
and GMP shall be increased or decreased as a result of the Change Order (but
maintaining the three percent (3%) Contingency for the GMP and Approved Budget
as set forth above). Any time during which the performance of Landlord’s Work
must be postponed or delayed (in whole or in part) in order to review and
approve any such Changes and determine the cost thereof as well as any
additional time required to implement any such Changes shall all constitute
Tenant Delay to the extent the same actually delays the prosecution of
Landlord’s Work.

4.3 Landlord’s Work.

Upon finalizing the TI Plans and Tenant’s approval of the TI Plans, Landlord
shall construct, at Tenant’s sole cost and expense (after deduction of
Landlord’s Contribution), Landlord’s Work in substantial compliance with the TI
Plans in a good and workmanlike manner. Subject to Force Majeure, Tenant Delay
and Section 4.5, Landlord shall use diligent efforts to complete Landlord’s Work
on or before the Estimated Commencement Date. In addition to the foregoing,
Landlord shall, at its sole expense and without deduction from Landlord’s
Contribution, not later than the Commencement Date install glass panels around
the boundary of the Atrium on the third and fourth floors of the Building where
such panels do not exist as of the Execution Date, which work on the fourth
floor of the Building shall be subject to approval of the current tenant of such
floor.

4.4 Governmental Permits, Certificates of Occupancy and Approvals.

All permits, temporary or permanent certificates of occupancy and other
governmental approvals necessary for the performance of Landlord’s Work and the
use and occupancy of the Premises (or applicable portion thereof) by Tenant upon
Substantial Completion shall be obtained by Landlord, provided that those
permits, certificates and approvals applicable to Landlord’s Work shall, except
as

4

--------------------------------------------------------------------------------

 

otherwise specifically provided in this Lease, be obtained by Landlord at
Tenant’s sole cost and expense (subject to reimbursement from Landlord’s
Contribution). Landlord shall file with the appropriate governmental authority
any and all portions of the TI Plans required in order to obtain such permits,
certificates and approvals, and diligently proceed to have the permits and
temporary certificate of occupancy issued for the Premises. In connection with
any temporary certificate of occupancy obtained by Landlord for Landlord’s Work,
Landlord shall keep and maintain such temporary certificate of occupancy in full
force and effect.

4.5 Completion Date.

Subject to delay by Force Majeure and Tenant Delay, Landlord shall Substantially
Complete Landlord’s Work in substantial conformance with the TI Plans and have
the Premises Substantially Complete and ready for Tenant’s occupancy on the
Estimated Commencement Date. The failure to have the Premises Substantially
Complete (including Landlord’s Work but, for the avoidance of doubt, excluding
the Window Treatments) and ready for Tenant’s occupancy on the Estimated
Commencement Date shall not affect the validity of this Lease or the obligations
of Tenant hereunder nor shall the same be construed in any way to extend the
term of this Lease. If Substantial Completion of the Premises does not occur on
or before July 1, 2016, as such date may be extended by any delays caused by
(i) any Tenant Delay or (ii) Force Majeure, as defined below (provided that any
delay for Force Majeure shall not exceed ninety (90) days in the aggregate) (the
“Outside Date” ), then (x) Tenant shall be entitled to a credit (to be applied
following the Rent Commencement Date) in an amount equal to the product of:
(i) $9,370.18 multiplied by (ii) the number of days that elapse after the
Outside Date until Substantial Completion of the Premises has occurred and
(y) Tenant may elect to terminate this Lease by giving notice of such election
to Landlord at any time after the Outside Date and before Substantial Completion
of the Premises has occurred. If Tenant so elects, then this Lease shall
terminate on the date that is thirty (30) days after delivery of Tenant’s
termination notice unless, on or before the expiration of such 30-day period,
Substantial Completion of the Premises occurs, in which event Tenant’s election
to terminate shall automatically become void.

4.6 When Premises Deemed Ready.

The Premises shall be conclusively deemed ready for Tenant’s occupancy as soon
as Landlord’s Work has been Substantially Completed, but in no event prior to
January 1, 2016. Landlord shall notify Tenant of the anticipated date of
Substantial Completion for the Premises at least ten (10) business days prior to
the anticipated date of Substantial Completion. Landlord and Tenant shall
thereupon set a mutually convenient time on or before such date for Tenant, the
Architect, Landlord, and Landlord’s contractor to inspect the Premises and
Landlord’s Work therein. With respect to Landlord’s Work, not later than five
(5) business days after such inspection, Landlord shall cause Landlord’s
Architect to prepare and submit to Landlord and Tenant a list of Punch List
Items and other items to be completed with respect to such space. Subject to
Tenant Delay and Force Majeure, Landlord shall use diligent efforts to complete
such Punch List Items as promptly as possible and in any event (subject to
extension for Force Majeure and Tenant Delay) within sixty (60) days following
such inspection (unless particular Punch List Items cannot be completed within
the sixty (60) day period, in which case such sixty (60) day period shall be
extended for such time as may be reasonably necessary to enable Landlord to
complete such Punch List Items). Notwithstanding any other provisions of this
Article 4, if the delay in the Substantial Completion of the Premises is due to
a Tenant Delay, then the Commencement Date shall be the date that the Premises
would have been Substantially Completed but for any Tenant Delay, but in no
event earlier than January 1, 2016. If, pursuant to the foregoing, the
Commencement Date occurs before the Premises is in fact Substantially Completed,
Tenant shall not (except with Landlord’s consent) be entitled to take possession
of such space until the Premises is in fact Substantially Completed. Any of
Landlord’s Work in the Premises not fully completed on the Commencement Date
shall thereafter be so completed with reasonable diligence by Landlord. Any
dispute as to whether any portion of the Premises is Substantially Complete
shall be determined by arbitration in accordance with the provisions of
Section 27.5 hereof, except that, with respect to disputes under this
Section 4.6, such arbitration shall be conducted under the Fast Track Procedures
provisions (currently, Rules F-1 through F-13) of the Arbitration Rules of the
Construction Industry of the American Arbitration Association, with both parties
agreeing to waive the $75,000 qualification in such rules.

4.7 Landlord’s Contribution.

Landlord shall, in the manner hereinafter set forth, contribute up to Four
Million One Hundred Eighty-four Thousand Forty and 00/100 Dollars
($4,184,040.00) (i.e., $70.00 per rentable square foot of Premises) ( “
Landlord’s Contribution ” ) towards the cost of Landlord’s Work to be performed
in the Premises and as otherwise provided below in this Section 4.7. In the
event that the aggregate hard and soft costs of Landlord’s Work (the “Total
Cost”) exceeds Landlord’s Contribution, Tenant shall pay to Landlord the amount
of such excess pari passu with the application of the Landlord’s Contribution,
i.e., each month as Landlord applies Landlord’s Contribution to the Total Cost,
Tenant shall contribute an amount equal to the product of (i) the total amount
of the Total Cost multiplied by (ii) a fraction, the numerator of which is the
amount by which the Total Cost exceeds Landlord’s Contribution and the
denominator of which is the Total Cost. Notwithstanding the foregoing, after the
completion of Landlord’s Work, provided Tenant has occupied the Premises for its
business purposes, Tenant shall be entitled to apply any unused portion of
Landlord’s Contribution towards soft costs, including cabling, furniture and
moving costs. Landlord has previously paid to Tenant or Tenant’s architect a
space planning allowance in the amount of $6,000.20.

4.8 Tenant’s Delay – Additional Costs.

If a Tenant Delay occurs or Tenant fails to comply with any terms or conditions
contained in this Article 4, in each case beyond the time frames set forth in
this Lease (or, in the absence of any time frame, beyond a reasonable time), and
such Tenant Delay or failure is not due to any act or (where there is an
obligation under this Lease to act) omission of Landlord, any additional actual
cost to Landlord in

5

--------------------------------------------------------------------------------

 

connection with the completion of the Landlord’s Work in accordance with the
terms of this Lease shall be promptly paid by Tenant to Landlord to the extent
that such additional actual cost is the result of such Tenant Delay or failure
of Tenant, and Landlord’s TI Costs exceed Landlord’s Contribution. For the
purposes of the immediately preceding sentence, the expression “additional
actual cost to Landlord” shall mean the actual cost over and above such actual
cost as would have been the aggregate actual cost to Landlord of completing
Landlord’s Work in accordance with the terms of this Lease had there been no
such failure or Tenant Delay. Nothing contained in this Section 4.8 shall limit
or qualify or prejudice any other covenants, agreements, terms, provisions and
conditions contained in this Lease, including, but not limited to Section 4.2.
Any dispute between Landlord and Tenant as to any amounts owing pursuant to this
Section 4.8 may be referred by Landlord or Tenant for arbitration in accordance
with Section 29.5 below.

4.9 Preparation of Premises—Outside Contractors.

Landlord shall provide Tenant with access to the Premises prior to the Term
Commencement Date solely as follows:

(a) Tenant and its agents shall be given access to the Premises throughout the
period that construction of Landlord’s Work is ongoing, for purposes of
inspecting such work;

(b) All such early access shall be coordinated with and by Landlord and the
Construction Manager and their contractors and shall be performed by Tenant in a
manner which does not unreasonably interfere with Landlord’s completion of
Landlord’s Work. Any such interference shall constitute Tenant Delay (to the
extent it actually delays Substantial Completion beyond the Estimated
Commencement Date); and

(c) Tenant shall have access to the Premises during the thirty (30) day period
immediately preceding the date of Substantial Completion of the Landlord’s Work
for the purpose of performing the Tenant Installations, provided that such work
shall be performed at times and in a manner so as not to interfere with or delay
the performance of Landlord’s Work.

 

4.10 Conclusiveness of Landlord’s Performance.

Except as set forth in the next sentence, Tenant shall be conclusively deemed to
have agreed that Landlord has performed all of its obligations under this
Article 4 with respect to the Premises unless not later than the end of the
second calendar month next beginning after the Commencement Date, Tenant shall
give Landlord written notice specifying the respects in which Landlord has not
performed such obligation for the Premises. Landlord shall obtain customary
warranties from the contractors performing Landlord’s Work, which warranties
shall be valid for a minimum period of one (1) year from their date of issue,
and shall keep such warranties in full force and effect. All warranties related
to Landlord’s Work shall be assignable to Tenant, and at Tenant’s request,
Landlord shall assign, without recourse, any such warranties then in effect to
Tenant unless Landlord is then enforcing any of such warranties (in which case
Landlord shall assign such warranties to Tenant upon resolution of such
enforcement).

4.11 Tenant Payments of Construction Cost.

Landlord shall have the same rights and remedies which Landlord has upon the
nonpayment of Yearly Rent and other charges due under this Lease for nonpayment
of any amounts which Tenant is required to pay to Landlord or Landlord’s
contractor in connection with the construction and initial preparation of the
Premises (including, without limitation, any amounts which Tenant is required to
pay in accordance with Section 4.7 hereof) or in connection with any
construction in the Premises performed for Tenant by Landlord, Landlord’s
contractor or any other person, firm or entity after the Commencement Date. At
the written request of Tenant, Landlord shall permit Tenant to examine
Landlord’s books and records with respect to the Final TI Cost, which shall
include all submissions to Landlord by the Construction Manager with respect to
Landlord’s Work.

4.12 Base Building Systems; Delivery Condition.

On the Commencement Date, Landlord, at its sole cost and expense, shall deliver
to Tenant the Premises vacant, broom clean, free of tenants, occupants, property
and debris, in compliance with all applicable Laws and free of all Hazardous
Materials that are required to be removed, remediated, or encapsulated pursuant
to applicable Environmental Laws (defined below) and with the base building
systems including, without limitation, HVAC, mechanical, plumbing, electrical,
elevator services, roofing, fire safety access and emergency egress systems
serving the Premises shall be in good working order on the Commencement Date.

4.13 Window Treatments.

On or before the Commencement Date, at its sole cost and expense, Landlord shall
purchase and install building standard window treatments on all exterior windows
in the Premises.

4.14 Disputes.

Any disputes under this Article 4 shall be submitted to arbitration in
accordance with Section 29.5 below.

 

5.

USE OF PREMISES

5.1 Permitted Use. Tenant shall occupy and use the Premises for the Permitted
Use as stated in Exhibit 1 and for no other purposes. Without limiting the
generality of the foregoing, Tenant agrees that it shall not use the Premises or
any part thereof, or permit the Premises or any part thereof to be used for the
preparation or dispensing of food, except that Tenant may, with Landlord’s prior
written

6

--------------------------------------------------------------------------------

 

consent (including approval of plans for any such equipment that has a water
connection), which consent shall not be unreasonably withheld, install at its
own cost and expense standard pantries and kitchenettes, including so-called
hot-cold water fountains, coffee makers, microwave ovens and commonly used
pantry equipment (excluding, however, stovetops, hot plates, ovens or toaster
ovens; however, toaster ovens with an auto-shutoff feature shall be permitted)
for the preparation of beverages and foods, provided that no cooking, frying,
etc., are carried on in the Premises to such extent as requires special exhaust
venting, other than the use of the duct referred to in the next following
sentence. Tenant shall have the exclusive right to tap into the so-called “black
iron” venting duct currently located in the South side of the Building in
connection with Tenant’s use of the kitchen or kitchen equipment in the
Premises. So long as Tenant has exclusive use of such duct, Tenant shall, at
Tenant’s cost and expense, be responsible for all cleaning, maintenance, and
repair costs in connection with the use of such duct and any associated
equipment.

5.2 Prohibited Uses. Notwithstanding any other provision of this Lease, Tenant
shall not use, or suffer or permit the use or occupancy of, or suffer or permit
anything to be done in or anything to be brought into or kept in or about the
Premises or the Building or any part thereof (including, without limitation, any
materials, appliances or equipment used in the construction or other preparation
of the Premises and furniture and carpeting): (i) which would violate any of the
covenants, agreements, terms, provisions and conditions of this Lease or
otherwise applicable to or binding upon the Premises; (ii) for any unlawful
purposes or in any unlawful manner; (iii) which, in the reasonable judgment of
Landlord shall in any way (a) impair the appearance or reputation of the
Building; or (b) impair, interfere with or otherwise diminish the quality of any
of the Building services or the proper and economic heating, cleaning,
ventilating, air conditioning or other servicing of the Building or Premises; or
with the use or occupancy of any of the other areas of the Building, or occasion
discomfort, inconvenience or annoyance, or injury or damage to any occupants of
the Premises or other tenants or occupants of the Building; or (iv) which is
inconsistent with the maintenance of the Building as an office building of the
first class in the quality of its maintenance, use, or occupancy. Tenant shall
not install or use any electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment, interference,
discomfort, inconvenience, annoyance or injury. In addition to the foregoing,
Tenant shall not use the Premises or any portion thereof for the operation of a
crossfit or fitness facility, other than a facility for the exclusive use of
Tenant and its employees.

5.3 Licenses and Permits. Tenant shall be responsible for obtaining and
maintaining any governmental license or permit required for the proper and
lawful conduct of Tenant’s business and shall at all times comply with the terms
and conditions of each such license or permit. Tenant shall use the Premises in
accordance with all applicable laws.

 

6.

RENT

Commencing on the Rent Commencement Date and continuing throughout the Term,
Tenant shall pay the Yearly Rent and other charges, at the rate for Yearly Rent
stated in Exhibit 1, to Landlord monthly, in advance, without demand on the
first day of each month. Rent shall be prorated for any partial calendar month
during the Term. The rent shall be payable to Landlord or, if Landlord shall so
direct in writing, to Landlord’s agent or nominee, at the office of Landlord or
such place as Landlord may designate in writing from time to time, without
offset or deduction. Yearly Rent and any other sums due hereunder not paid on or
before the date due shall bear interest for each month or fraction thereof from
the due date until paid computed at the annual rate of five (5) percentage
points over the so-called The Wall Street Journal prime rate or at any
applicable lesser maximum legally permissible rate for debts of this nature,
provided, however, that such interest shall not be charged to Tenant for any
past due amounts for the first (1 st ) occasion, if any, in any
twelve-(12)-month period, if such amounts are paid within five (5) days after
notice that the same are delinquent. In addition, if Tenant fails to pay any
installment of rent or any other sums due hereunder when due, Tenant shall pay
Landlord an administration fee equal to five percent (5%) of the past due amount
, provided, however, that such administrative fee shall not be charged to Tenant
for any past due amounts for the first (1 st ) occasion, if any, in any
twelve-(12)-month period, if such amounts are paid within five (5) days after
notice that the same are delinquent.

 

7.

SECURITY DEPOSIT

7.1 Cash Security Deposit. Tenant shall, at the time that Tenant executes and
delivers this Lease to Landlord, pay to Landlord a security deposit (the
“Security Deposit”) in the amount set forth in Exhibit 1 securing Tenant’s
obligations under this Lease. In no event shall the Security Deposit be deemed
to be a prepayment of rent or a measure of liquidated damages. Tenant agrees
that no interest shall accrue on the Security Deposit and that Landlord shall
have the right to commingle the Security Deposit with other funds of Landlord.
In the event that Tenant shall default in any of its obligations under this
Lease, Landlord shall have the right, without prior notice to Tenant, to apply
the Security Deposit (or any portion thereof) towards the cure of any such
default. Tenant shall promptly, upon notice from Landlord, pay to Landlord any
amount so applied by Landlord in order to restore the full amount of the
Security Deposit. In addition, in the event of a termination based upon the
default of Tenant under this Lease, or a rejection of this Lease pursuant to the
provisions of the Federal Bankruptcy Code, Landlord shall have the right to
apply the Security Deposit (from time to time, if necessary) to cover the full
amount of damages and other amounts due from Tenant to Landlord under this
Lease. Any amounts so applied shall, at Landlord’s election, be applied first to
any unpaid rent and other charges which were due prior to the filing of the
petition for protection under the Federal Bankruptcy Code. The application of
all or any part of the Security Deposit to any obligation or default of Tenant
under this Lease shall not deprive Landlord of any other rights or remedies
Landlord may have or constitute a waiver by Landlord. Provided that Tenant is
not in default beyond the expiration of any applicable any notice, grace or cure
period of any of its obligations under this Lease

7

--------------------------------------------------------------------------------

 

at the expiration of the Term, Landlord shall refund to Tenant not later than
thirty (30) days after the expiration of this Lease any portion of the Security
Deposit which Landlord is then holding.

7.2 Letter of Credit.

(a) In lieu of a cash Security Deposit, Tenant may deliver to Landlord, on the
date that Tenant executes and delivers this Lease to Landlord, an Irrevocable
Standby Letter of Credit (the “Letter of Credit”) which shall be (1) in the form
attached hereto as Exhibit 6, (2) issued by a bank approved in writing by
Landlord with an investment grade credit rating from Moody’s (i.e., a rating of
Baa3 or above), S&P (i.e., a rating of BBB- or above), or Fitch (i.e., a rating
of BBB- or above) (an “Acceptable Bank”), (3) upon which presentment may be made
in Boston, MA, Washington, DC, or elsewhere in the continental United States if
presentation may be made by overnight courier (e.g., Federal Express), (4) in
the amount set forth in Exhibit 1, and (5) for a term of at least one (1) year,
subject to automatic extension in accordance with the terms of the Letter of
Credit. If the issuer of the Letter of Credit ceases to qualify as an Acceptable
Bank or becomes subject to insolvency or receivership proceedings of any sort,
Tenant shall be required to deliver a substitute Letter of Credit satisfying the
conditions hereof (the “Substitute Letter of Credit”) within fifteen
(15) business days after written notice thereof from Landlord. If the issuer of
the Letter of Credit gives written notice of its election not to renew such
Letter of Credit for any additional period, Tenant shall be required to deliver
a Substitute Letter of Credit at least thirty (30) days prior to the expiration
of the term of such Letter of Credit. If Tenant fails to furnish such renewal or
replacement by the applicable deadline set forth above, Landlord may draw upon
such Letter of Credit and hold the proceeds thereof (the “Security Proceeds”) as
a cash Security Deposit pursuant to the terms of Section 7.1. Tenant agrees that
it shall maintain the Letter of Credit, in the full amount required hereunder,
in effect until a date which is at least sixty (60) days after the Expiration
Date of this Lease. Tenant’s failure to maintain or replace the Letter of Credit
as required hereunder shall be treated as a failure to pay rent for purposes of
Landlord’s remedies.

(b) If Tenant is in default of its obligations under this Lease that continues
beyond the expiration of any applicable notice grace or cure period, then
Landlord shall have the right, at any time after such event, without giving any
further notice to Tenant, to draw down from the Letter of Credit (or Substitute
Letter of Credit or Additional Letter of Credit, as defined below, as the case
may be) (i) the amount necessary to cure such default or (ii) if such default
cannot reasonably be cured by the expenditure of money, the amount which, in
Landlord’s opinion, is necessary to satisfy Tenant’s liability in account
thereof. In the event of any such draw by Landlord, Tenant shall, within fifteen
(15) business days of written demand therefor, deliver to Landlord an additional
Letter of Credit satisfying the foregoing conditions (the “Additional Letter of
Credit”), except that the amount of such Additional Letter of Credit shall be
the amount of such draw. Tenant may, in lieu of providing an Additional Letter
of Credit, deliver to Landlord an amendment to the existing Letter of Credit. In
addition, in the event of a termination based upon the default of Tenant under
this Lease, or a rejection of this Lease pursuant to the provisions of the
Federal Bankruptcy Code, Landlord shall have the right to draw upon the Letter
of Credit (from time to time, if necessary) to cover the full amount of damages
and other amounts due from Tenant to Landlord under this Lease. Any amounts so
drawn shall, at Landlord’s election, be applied first to any unpaid rent and
other charges which were due prior to the filing of the petition for protection
under the Federal Bankruptcy Code. Tenant hereby covenants and agrees not to
oppose, contest or otherwise interfere with any attempt by Landlord to draw down
from said Letter of Credit including, without limitation, by commencing an
action seeking to enjoin or restrain Landlord from drawing upon said Letter of
Credit. Tenant also hereby expressly waives any right or claim it may have to
seek such equitable relief. In addition to whatever other rights and remedies
Landlord may have against Tenant if Tenant breaches its obligations under this
paragraph, Tenant hereby acknowledges that it shall be liable for any and all
damages which Landlord may suffer as a result of any such breach.

(c) Upon request of Landlord, Tenant shall, at its expense, cooperate with
Landlord in obtaining an amendment to or replacement of any Letter of Credit
which Landlord is then holding so that the amended or new Letter of Credit
reflects the name of any new owner of the Building.

(d) To the extent that Landlord has not previously drawn upon any Letter of
Credit, Substitute Letter of Credit, Additional Letter of Credit or Security
Proceeds (collectively, the “Collateral” ) held by Landlord, Landlord shall
return such Collateral to Tenant on the expiration of the Term, less any amounts
due from Tenant hereunder.

(e) In no event shall the proceeds of any Letter of Credit be deemed to be a
prepayment of rent or a measure of liquidated damages.

7.3 Reduction in Security Deposit.

Provided that Tenant has not been in default under this Lease beyond applicable
notice and cure periods at any time in the twelve (12) months prior to the
Reduction Date, as hereafter defined, (“Reduction Condition”), the Security
Deposit shall be reduced as set forth below on the Reduction Date. Provided that
the Reduction Condition is met on the Reduction Date, the Security Deposit shall
be reduced to Two Hundred Eighty-Five Thousand Nine and 50/100 Dollars
($285,009.50) on the third (3 rd ) anniversary of the Rent Commencement Date (“
Reduction Date ”). Tenant shall request such reduction in a written notice to
Landlord at any time on or after the Reduction Date, and if the Reduction
Condition has been met, Landlord shall so notify Tenant, whereupon Tenant shall
provide Landlord with a Substitute Letter of Credit in the reduced amount (in
which event Landlord shall forthwith return the previously held Letter of
Credit), or an amendment to the Letter of Credit reducing it to the reduced
amount. If the Reduction Condition is not met on the Reduction Date, Tenant
shall have the right to reduce the amount of the Letter of Credit as aforesaid
on the date after the Reduction Date when Tenant has not been in default under
this Lease beyond applicable notice and cure periods for the immediately
preceding twelve (12) month period.

 

8

--------------------------------------------------------------------------------

 

8.

SERVICES FURNISHED BY LANDLORD

8.1 Electric Current.

(a) Landlord shall provide electric current to Tenant in a reasonable quantity
sufficient for Tenant’s conduct of its business in the Premises for the
Permitted Use but not less than six (6) watts per useable square feet of the
Premises. The consumption of electricity in the Premises shall be measured by a
separate submeter to be installed by Landlord in the Premises as of the
Commencement Date. Tenant shall pay Landlord for Tenant’s use of electric
current in the Premises as shown on such submeter from time to time within
thirty (30) days after demand therefor. Tenant shall have the right to read such
submeter from time to time. In addition, from time to time at the written
request of Tenant, Landlord shall provide Tenant copies of the electric bills
for the service covered by such submeter. If the Premises are not separately
submetered as of the Commencement Date, Landlord shall, at its sole cost and
expense, install a separate submeter to service the Premises.

(b) If Tenant shall require electric current for use in the Premises in excess
of such reasonable quantity to be furnished for such use as hereinabove provided
and if (i) in Landlord’s reasonable judgment, Landlord’s facilities are
inadequate for such excess requirements or (ii) such excess use shall result in
an additional burden on the Building air conditioning system and additional cost
to Landlord on account thereof, then, as the case may be, (x) Landlord, upon
written request and at the sole cost and expense of Tenant, will furnish and
install such additional wire, conduits, feeders, switchboards and appurtenances
as reasonably may be required to supply such additional requirements of Tenant
if current therefor be available to Landlord, provided that the same shall be
permitted by applicable laws and insurance regulations and shall not cause
damage to the Building or the Premises or cause or create a dangerous or
hazardous condition or entail excessive or unreasonable alterations or repairs
or interfere with or disturb other tenants or occupants of the Building or
(y) Tenant shall reimburse Landlord for such additional cost, as aforesaid. In
the case of any additional electrical equipment being installed by or for
Tenant, all the electricity serving such equipment shall be submetered, at
Tenant’s sole cost and expense, and Tenant shall reimburse Landlord for the cost
of electricity consumed by such equipment as shown on such submeter.

(c) Except for Landlord’s gross negligence or willful misconduct and except as
set forth in Section 8.8 below, Landlord shall not in any way be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if the quantity, character, or supply of electrical energy is changed
by the utility service provider such that it is no longer suitable for Tenant’s
requirements.

(d) Tenant agrees that it will not make any material alteration or material
addition to the electrical equipment and/or appliances in the Premises without
the prior written consent of Landlord in each instance first obtained, which
consent will not be unreasonably withheld, conditioned, or delayed, and Tenant
will promptly advise Landlord of any other alteration or addition to such
electrical equipment and/or appliances.

8.2 Water.

(a) Landlord shall furnish cold water for ordinary premises and kitchenette,
cleaning, toilet, lavatory and drinking purposes and hot water for the core
restroom sinks. If Tenant requires, uses or consumes water for any purpose other
than for the aforementioned purposes, Landlord may (i) assess a reasonable
charge for the additional water so used or consumed by Tenant or (ii) install a
water meter and thereby measure Tenant’s water consumption for all purposes. In
the latter event, Landlord shall pay the cost of the meter and the cost of
installation thereof and shall keep said meter and installation equipment in
good working order and repair. Tenant agrees to pay for the additional water
consumed, as shown on said meter, together with the sewer charge based on said
meter charges, as and when bills are rendered, and on default in making such
payment, Landlord may pay such charges and collect the same from Tenant. All
piping and other equipment and facilities for use of water outside the Building
core, but that exclusively serve the Premises, will be installed and maintained
by contractors approved by Landlord at Tenant’s sole cost and expense.

(b) Landlord shall supply up to thirty (30) tons of condenser water for Tenant’s
supplemental HVAC equipment and Landlord will install, at Landlord’s expense, a
submeter to measure the condenser water for Tenant’s operation of any
supplemental HVAC equipment in the Premises. Tenant shall pay to Landlord, at
the same time and in the same manner that Tenant pays Yearly Rent under the
Lease, the charges for such condenser water based on the monthly reading of the
submeter and the actual out of pocket cost to Landlord to provide such condenser
water without mark-up or profit to Landlord.

8.3 Elevators, Heat, and Cleaning.

(a) “Business Hours” shall be defined as Mondays-Fridays (other than Building
Holidays, as hereinafter defined) during the hours between 8:00 a.m. and 6:00
p.m. and on Saturdays (other than Building Holidays) during the hours between
8:00 a.m. and 1:00 p.m. “Building Holidays” shall include New Year’s Day, Martin
Luther King Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Columbus Day, Veterans’ Day, Thanksgiving Day and Christmas Day (the “Existing
Holidays ” ), and any other day declared a holiday by the federal government or
the Commonwealth of Massachusetts; provided that during any such additional
Building Holidays other than the Existing Holidays, Tenant shall not be
obligated to reimburse Landlord for any HVAC service to the Premises requested
by Tenant during times which would otherwise have been Business Hours if such
day had not been designated as an additional Building Holiday.

(b) Landlord at its expense shall: (i) provide the existing elevator facilities
during Business Hours and have at least one (1) elevator in operation available
for Tenant’s non-exclusive use at all other times; (ii) furnish heat to the
Premises during Business Hours so as to maintain an ambient temperature between
68° and 72° during the heating season; and (iii) cause the Premises to be

9

--------------------------------------------------------------------------------

 

cleaned on Mondays-Fridays (except for Building Holidays) provided the same are
kept in order by Tenant substantially in accordance with the cleaning standards
attached hereto as Exhibit 8.

(c) With respect to furnishing heat on Saturdays, if Landlord determines that
the majority of tenants in the Building are not utilizing their premises on
Saturdays, then in order to conserve energy, Landlord reserves the right to
provide such service only on request; service during the hours between 8:00 a.m.
and 1:00 p.m. will be without charge to Tenant, but Tenant must request same by
giving Landlord notice thereof not later than 12:00 Noon on the business day for
which such service is required or 3:00 on the preceding business day for weekend
or Building Holiday service.

8.4 Air Conditioning.

(a) Landlord shall furnish to and distribute in the Premises air conditioning
during Business Hours so as to maintain an ambient temperature between 70° and
74° during the cooling season. Tenant agrees to close the blinds when necessary
because of the sun’s position, whenever the air conditioning system is in
operation, and to abide by all the reasonable regulations and requirements which
Landlord may prescribe for, the proper functioning and protection of the air
conditioning system.

(b) With respect to furnishing air conditioning on Saturdays, if Landlord
determines that the majority of tenants in the Building are not utilizing their
premises on Saturdays, then in order to conserve energy, Landlord reserves the
right to provide such service only on request; service during the hours between
8:00 a.m. and 1:00 p.m. will be without charge to Tenant, but Tenant must
request same by giving Landlord notice thereof not later than 3:00 on the
preceding Friday.

8.5 Additional Heat, Cleaning and Air Conditioning Services.

(a) Landlord will use reasonable efforts, upon notice as set forth above from
Tenant of its requirements in that regard, to furnish additional heat, cleaning
or air conditioning services to the Premises on days and at times other than as
above provided.

(b) Tenant will pay to Landlord a reasonable charge (i) for any such additional
heat or air conditioning service required by Tenant on an hourly basis at the
prevailing hourly rate (based on Landlord’s direct cost (including equipment
depreciation), (ii) for any extra cleaning of the Premises required because of
the carelessness or indifference of Tenant or because of the particular nature
of Tenant’s business (i.e., other than customary business office use), and
(iii) for any cleaning done at the request of Tenant of any portions of the
Premises which may be used for storage, a shipping room or other non-office
purposes. If the cost to Landlord for cleaning the Premises shall be increased
due to the installation in the Premises, at Tenant’s request, of any materials
or finish other than those which are building standard, Tenant shall pay to
Landlord an amount equal to such increase in cost. Landlord hereby represents to
Tenant that, as of the Execution Date of this Lease, the charge for overtime
heating and cooling is $50.00 per hour for the first (1 st ) floor and $75.00
per hour for the second (2 nd ) floor (subject to Landlord’s right, from time to
time, to increase such charge to reflect actual increases in the cost of
providing such services including equipment depreciation and Landlord’s standard
administrative fee; provided, however, that the hourly charge for the first (1
st ) floor shall always be 2/3 rd of the hourly charge for the second (2 nd
) floor.

8.6 Additional Air Conditioning Equipment. In the event Tenant requires
additional air conditioning for business machines, meeting rooms or other
special purposes, or because of occupancy or excess electrical loads, any
additional air conditioning units, chillers, condensers, compressors, ducts,
piping and other equipment, such additional air conditioning equipment will be
installed and maintained by contractors approved by Landlord, which approval
shall not be unreasonably withheld, at Tenant’s sole cost and expense, but only
if, in Landlord’s reasonable judgment, the same will not cause damage or injury
to the Building or create a dangerous or hazardous condition or entail excessive
or unreasonable alterations, repairs or expense (unless Tenant agrees to pay for
same) or materially interfere with or disturb other tenants; and Tenant shall
pay to Landlord based on the readings of the existing submeter, the electricity
costs with respect to such additional air conditioning equipment. All such
equipment shall be submetered as provided in Section 8.1 hereof.

8.7 Repairs. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, Landlord shall keep and maintain the roof
(and all components of the roof), exterior walls, structural floor slabs,
columns, elevators, public stairways and corridors, public lavatories, all base
building systems and equipment (including, without limitation, sanitary,
electrical, heating, air conditioning, fire/life safety, plumbing or other
systems servicing the Premises) and other common facilities of both the Building
and the Common Areas in good condition and repair consistent with comparable
first-class office buildings in Cambridge, Massachusetts.

8.8 Interruption or Curtailment of Services.

(a) When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, or of difficulty or inability in
securing supplies or labor, or of strikes, or of any other cause beyond the
reasonable control of Landlord, whether such other cause be similar or
dissimilar to those hereinabove specifically mentioned until said cause has been
removed, Landlord reserves the right temporarily to interrupt, curtail, stop or
suspend (i) the furnishing of heating, elevator, air conditioning, and cleaning
services and (ii) the operation of the plumbing and electric systems, provided,
however, Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s use and occupancy of the Premises. Landlord shall
exercise reasonable diligence to eliminate the cause of any such interruption,
curtailment, stoppage or suspension, but there shall be no diminution or
abatement of rent or other compensation due from Landlord to Tenant hereunder,
nor shall this Lease be affected or any of Tenant’s obligations hereunder
reduced, and Landlord shall have no responsibility or liability for any such
interruption, curtailment, stoppage, or suspension of services or systems.

10

--------------------------------------------------------------------------------

 

(b) Notwithstanding anything to the contrary in this Lease contained, if the
Premises shall lack any service which Landlord is required to provide hereunder
(thereby rendering the Premises or a portion thereof untenantable) (a “ Service
Interruption ”) so that, for the Landlord Service Interruption Cure Period, as
hereinafter defined, the continued operation in the ordinary course of Tenant’s
business is materially adversely affected and if Tenant ceases to use the
affected portion of the Premises during the period of untenantability as the
direct result of such lack of service, then, provided that Tenant ceases to use
the affected portion of the Premises during the entirety of the Landlord Service
Interruption Cure Period and that such untenantability and Landlord’s inability
to cure such condition is not caused by the fault or neglect of Tenant or
Tenant’s agents, employees or contractors, Yearly Rent, Operating Expense Excess
and Tax Excess shall thereafter be abated in proportion to such untenantability
until such condition is cured sufficiently to allow Tenant to occupy the
affected portion of the Premises. For the purposes hereof, the “ Landlord
Service Interruption Cure Period ” shall be defined as five (5) consecutive
business days after Landlord’s receipt of written notice from Tenant of the
condition causing untenantability in the Premises, provided however, that the
Landlord Service Interruption Cure Period shall be ten (10) consecutive business
days after Landlord’s receipt of written notice from Tenant of such condition
causing untenantability in the Premises if either the condition was caused by
causes beyond Landlord’s control or Landlord is unable to cure such condition as
the result of causes beyond Landlord’s control.

(c) The provisions of paragraph (b) of this Section 8.8 shall not apply in the
event of untenantability caused by fire or other casualty, or taking (see
Articles 18 and 20). The remedies set forth in this Section 8.8 shall be
Tenant’s sole remedies in the event of a Service Interruption.

(d) Notwithstanding anything to the contrary in this Lease contained, in the
event that the Premises lack any service which Landlord is required to provide
hereunder or electric current thereby rendering the Premises or any material
portion thereof untenantable, the untenantability of which materially adversely
affects the continued operation in the ordinary course of Tenant’s business, and
(i) if such untenantability continues for ninety (90) consecutive days after
Landlord’s receipt of written notice of such condition from Tenant, and
(ii) such untenantability is not caused by the fault or neglect of Tenant, or
Tenant’s agents, employees, or contractors, then, provided that Tenant ceases to
use the affected portion of the Premises during the entire period of such
untenantability, Tenant shall have the right to terminate this Lease exercisable
by giving Landlord a written termination notice as follows. This Lease shall
terminate as of the date ten (10) days after Landlord’s receipt of Tenant’s
notice, unless Landlord shall have cured such condition on or before such tenth
(10 th ) day.

8.9 Energy Conservation. Notwithstanding anything to the contrary in this
Article 8 or in this Lease contained, Landlord may institute, and Tenant shall
comply with, such written policies, programs and measures as may be reasonably
necessary or required to comply with applicable codes, rules, regulations or
standards.

8.10 Miscellaneous. All services provided by Landlord to Tenant are based upon
an assumed maximum premises population of one person per one hundred fifty
(150) square feet of Total Rentable Area of the Premises (one person per one
hundred fifty (150) square feet of Total Rentable Area of the Premises for air
conditioning).

8.11 Access. So long as Tenant shall comply with Landlord’s reasonable security
program for the Building, Tenant shall have access to the Premises and (for
monthly pass holders) the Garage twenty-four (24) hours per day, three hundred
sixty-five (365) days per year, during the Term of this Lease, except in an
emergency. The Building is currently accessed by an electronic access system
wherein tenants are permitted access to the Building by presenting electronic
access cards at the electronic card readers. Landlord shall provide security in
the Building in a manner consistent with other first-class office buildings in
East Cambridge, Massachusetts.

 

9.

OPERATING COSTS AND TAXES

9.1 Definitions. As used in this Article 9, the words and terms which follow
mean and include the following:

(a) “Operating Year” shall mean a calendar year in which occurs any part of the
Term of this Lease.

(b) “Operating Costs in the Base Year” shall be the amount as stated in Exhibit
1.

(c) “Tenant’s Proportionate Share” shall be the percentage as stated in Exhibit
1.

(d) “Taxes” shall mean the real estate taxes and other taxes, levies and
assessments imposed upon the Building and the land on which it stands and upon
any personal property of Landlord used in the operation thereof, or Landlord’s
interest in the Building or such personal property; charges, fees and
assessments for transit, housing, police, fire or other governmental services or
purported benefits to the Building; service or user payments in lieu of taxes;
any assessments in connection with any business improvement district in which
the Building may be located or any similar program(s) in which the Building may
participate; and any and all other taxes, levies, betterments, assessments and
charges arising from the ownership, leasing, operating, use or occupancy of the
Building or based upon rentals derived therefrom, which are or shall be imposed
by National, State, Municipal or other authorities. As of the Execution Date,
“Taxes” shall not include any franchise, rental, income or profit tax, capital
levy or excise, provided, however, that any of the same and any other tax,
excise, fee, levy, charge or assessment, however described, that may in the
future be levied or assessed as a substitute for or an addition to, in whole or
in part, any tax, levy or assessment which would otherwise constitute “Taxes,”
whether or not now customary or in the contemplation of the parties on the
Execution Date of this Lease, shall constitute “Taxes,” but only to the extent
calculated as if the Building and the land upon which it stands is the only real
estate owned by Landlord. “Taxes” shall also include expenses of tax abatement
or other proceedings contesting assessments or levies. Wherever the term
“Building” is used in determining

11

--------------------------------------------------------------------------------

 

Taxes, it shall mean Taxes specific to the actual Building, or the equitably
prorated and apportioned portion of those Taxes which apply to the Building
together with other buildings or properties. Landlord represents and warrants
that the Building is separately assessed for tax purposes from any other
buildings or properties. Landlord represents that there is no tax reduction or
tax exemption program in effect with respect to the Building that will expire
during the Term.

(e) “Tax Base” shall be the amount stated in Exhibit 1 and shall apply to a Tax
Period of twelve (12) months. Tax Base shall be reduced pro rata if and to the
extent that the Tax Period contains fewer than twelve (12) months. Landlord
represents and warrants that there are no payment-in-lieu-of-taxes or other tax
reduction agreements in effect during the Tax Period of the Tax Base that will
expire or phase out during the Term.

(f) “Tax Period” shall be any fiscal/tax period in respect of which Taxes are
due and payable to the appropriate governmental taxing authority, any portion of
which period occurs during the Term of this Lease, the first such Tax Period
being the one in which the Rent Commencement Date occurs.

(g) “Operating Costs”:

(1) Definition of Operating Costs. “Operating Costs” shall mean all costs
incurred and expenditures of whatever nature made by Landlord in the operation
and management, for repair and replacements, cleaning and maintenance of the
Building including, without limitation, vehicular and pedestrian passageways
related to the Building, related equipment, facilities and appurtenances,
elevators, and cooling and heating equipment. In the event that Landlord or
Landlord’s managers or agents perform services for the benefit of the Building
off-site which would otherwise be performed on-site (e.g., accounting), the cost
of such services shall be reasonably allocated among the properties benefiting
from such service and shall be included in Operating Costs. Operating Costs
shall include, without limitation, those categories of “Specifically Included
Categories of Operating Costs”, as set forth below, but shall not include
“Excluded Costs,” as hereinafter defined. If Landlord incurs Operating Costs for
the Building together with one or more other buildings or properties, the shared
costs and expenses shall be equitably prorated and apportioned between the
Building and the other buildings or properties. Wherever the term “Building” is
used in determining Operating Costs, it shall mean Operating Costs specific to
the actual Building, or the equitably prorated and apportioned portion of those
costs which apply to the Building together with other buildings or properties.

(2) Definition of Excluded Costs. “Excluded Costs” shall be defined as the
following:

(i) Costs of renovating or otherwise improving, decorating, painting or
redecorating space for tenants or other occupants of the Building.

(ii) Leasing fees or commissions, advertising and promotional expenses, legal
fees, the cost of tenant improvements, build out allowances, moving expenses,
assumption of rent under existing leases and other concessions incurred in
connection with leasing space in the Building and costs incurred in connection
with the selling or change or ownership of the Building, including brokerage
commissions, consultants’, attorney’s and accountants’ fees, closing costs,
title insurance premiums, transfer taxes and interest charges.

(iii) All depreciation and amortization, except as otherwise explicitly provided
in this Article 9.

(iv) Any cost or expense to the extent that Landlord is reimbursed other than as
a payment for Operating Costs, including, but not limited to, (a) work or
services performed for any tenant (including Tenant) at such tenant’s cost,
(b) the cost of any item for which Landlord is paid or reimbursed by warranties,
service contracts, insurance proceeds or otherwise, (c) increased insurance
premiums or taxes assessed specifically to any tenant of the Building,
(d) charges (including applicable taxes) for electricity, water and other
utilities for which Landlord is reimbursed by any tenant; and (e) costs for
supplying extra services to tenants (i.e., overtime HVAC and extra cleaning);
and (f) costs incurred in connection with the making of repairs which are the
reimbursed by another tenant of the Building.

(v) Wages, salaries, or other compensation paid to any executive employees above
the grade of general manager, except that if any such employee performs a
service which would have been performed by an outside consultant, the
compensation paid to such employee for performing such service shall be included
in Operating Costs, to the extent only that the cost of such service does not
exceed competitive cost of such service had such service been rendered by an
outside consultant.

(vi) Interest on debt or amortization payments on any mortgage or mortgages
(except to the extent that such interest is included together with the
amortization of capital expenditures which are permitted to be passed through
pursuant to the provisions of this Article 9).

(vii) Expenses incurred by Landlord for repairs or other work occasioned by
fire, windstorm, or other insured casualty or condemnation (excluding
commercially reasonable deductibles, which shall be included).

12

--------------------------------------------------------------------------------

 

(viii) Expenses, including without limitation, legal fees and disbursements
incurred by Landlord to resolve disputes, enforce or negotiate lease terms with
prospective or existing tenants or in connection with any financing, sale or
syndication of the Building.

(ix) Expenses for the replacement of any item covered under warranty to the
extent of the amount covered less the reasonable, out-of-pocket costs of
enforcement and excluding any enforcement costs of warranties obtained for
Landlord’s Work.

(x) Costs to correct any penalty or fine incurred by Landlord due to Landlord’s
violation of any federal, state, or local law or regulation.

(xi) Expenses for any item or service which Tenant pays directly to a third
party or separately reimburses Landlord (i.e., other than as a reimbursement of
Operating Costs) and expenses incurred by Landlord to the extent the same are
reimbursable or reimbursed from any other tenants (i.e., other than as a
reimbursement of Operating Costs), occupants of the property, or third parties.

(xii) Expenses in connection with services or other benefits of a type which are
not provided Tenant but which are provided to another tenant or occupant.

(xiii) Wages, salaries, or other compensation paid to any executive employees
above the grade of general manager, except that if any such employee performs a
service which would have been performed by an outside consultant, the
compensation paid to such employee for performing such service shall be included
in Operating Costs, to the extent only that the cost of such service does not
exceed competitive cost of such service had such service been rendered by an
outside consultant.

(xiv) Overhead and profit increment paid to subsidiaries or affiliates of
Landlord for services on or to the real property, to the extent only that the
costs of such services exceed competitive costs of such services were they not
so rendered by a subsidiary or affiliate (provided however, that this
subparagraph (xvi) shall not apply to the management fee, which shall be
governed by Section 9.1(4)(g).

(xv) Any expense for which Landlord is otherwise compensated or has the right to
be compensated through the proceeds of insurance or for which the Landlord would
have been compensated by insurance proceeds had it carried the coverage required
in the Lease, and in all events other than the commercially reasonable
deductibles.

(xvi) Expenses incurred by Landlord in order to correct any violation of
applicable laws, but only to the extent any of the same are in effect and
applicable to the Building as of the Commencement Date and subject to
Section 9.1(g)(3) below, provided, however, that the provisions of this clause
shall not preclude the inclusion of costs of compliance with applicable laws
enacted prior to the date of this Lease to the extent such compliance is
required for the first time by reason of any amendment, modification or
reinterpretation (provided such reinterpretation is pursuant to a final judgment
not subject to further appeal by a court of competent jurisdiction) of an
applicable law which is imposed after the date of this Lease.

(xvii) Payments into reserves.

(xviii) All costs of purchasing (i.e., as opposed to maintenance of) major
sculptures, paintings or other major works or objects of art (as opposed to
decorations purchased or leased by Landlord for display in the common areas of
the Building).

(xix) Any charge for Landlord’s income tax, excess profit tax, franchise tax, or
like tax on Landlord’s business and tax penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments and/or to
file any income tax or informational returns when due.

(xx) Costs of signs in or on the Building or complex identifying only the owner
of the Building or other tenants signs.

(xxi) Landlord’s charitable or political contributions.

(xxii) Costs incurred for capital improvements or any other capital expenditures
as determined under generally accepted commercial office building accounting
principles except for the annual charge-off of permitted Capital Expenditures
explicitly provided in this Section 9.1(g)(3) below.

(xxiii) All costs incurred due to violation by Landlord or any tenant of the
terms and conditions of any lease, except to the extent such cost would have
been incurred absent a violation.

(xxiv) Travel and entertainment costs.

(xxv) Costs of gifts.

13

--------------------------------------------------------------------------------

 

(xxvi) Any interest or penalties incurred as a result of Landlord’s failure to
timely make tax payments or to file any tax information or returns when due
(including any additional interest or penalty resulting from the failure to pay
taxes in time to receive the greatest discount for early payment).

(xxvii) Rentals for items (except when needed in connection with normal repairs
and maintenance of permanent systems) which if purchased, rather than rented,
would constitute a capital improvement to the extent that such payments exceed
the amount which could have been included in Operating Expenses had Landlord
purchased such equipment rather than leasing such equipment, except to the
extent permitted under Section 9.1(g)(3).

(xxviii) Any costs to perform any substantial renovation to the Building,
including without limitation, Landlord’s proposed or currently planned
renovations to the Building lobby, entrances and elevator cabs.

(xxix) Directly allocable expenses incurred for the repair, maintenance or
operation of the Garage (i.e., exclusive of insurance and taxes, which shall be
included in Operating Costs) and any pay-parking garage, including, but not
limited to, salaries and benefits of any attendants (excluding elevators,
escalators and areas providing direct access to the Garage from the Building).

(xxx) The operating expenses incurred by Landlord relative to retail stores and
any specialty services in the Building, and the cost of installing, operating
and maintaining any specialty service observatory, broadcasting facilities,
luncheon club, museum, athletic or recreational club (except as set forth in
clause (xxxi) below).

(xxxi) Cost of designing, renovating or otherwise constructing a fitness
facility or other new amenity within the Building, but the cost of the repair,
maintenance or use thereof shall be included in Operating Costs after deducting
therefrom any revenue received by Landlord on any such facility or amenity;
provided, however, that Tenant may elect, by giving notice of such election to
Landlord not later than ninety (90) days after Landlord notifies Tenant of the
establishment of any such new amenity, not to have the right to use such
amenity, in which event no such costs shall be included in Operating Costs for
purposes of this Lease.

(xxxii) Costs of replacement (as opposed to ordinary repair and maintenance) of
the roof, foundation and exterior walls of the Premises (excluding replacement
of damaged exterior glass).

(xxxiii) Costs of repairs necessitated by Landlord’s negligence or willful
misconduct.

(xxxiv) That portion of employees expenses for employees whose time is not spent
directly and solely in the operation of the Premises; and any fee charged by
Landlord for supervision of its own employees.

(xxxv) Landlord’s general corporate overhead and administrative expenses.

(xxxvi) Rent and other costs incurred in connection with a management or leasing
office to the extent the size or rental rate for such office space exceeds the
size or fair market rental value of office space occupied by management
personnel of comparable buildings (and Tenant agrees that the management and
leasing office existing as of the Execution Date does not exceed such size).

(xxxvii) Taxes or any amounts or charges excluded from Taxes under this Lease.

(3) Capital Expenditures. Capital expenditures for replacements of existing
capital items shall not be included in Operating Costs. Subject to subsection
(i) below, if a new capital item is acquired which does not replace another
capital item which was worn out, has become obsolete, etc., then there shall be
included in Operating Costs for each Operating Year in which and after such
capital expenditure is made the Annual Charge-Off of such capital expenditure.

(i) Limitation. Notwithstanding anything to the contrary herein contained, with
respect to any capital expenditure, the Annual Charge-Off for such capital
expenditure shall be included in Operating Costs only if:

 

(x)

the new capital item being acquired is required by law first enacted or adopted
after the Execution Date of this Lease; or

 

(y)

The new capital item is reasonably projected to reduce Operating Costs by an
amount reasonably proximate to the Annual Charge-Off (defined below) therefor,
as reasonably determined by Landlord.

(ii) Annual Charge-Off. “Annual Charge-Off” shall be defined as the annual
amount of principal and interest payments which would be required to repay a
loan (“Capital Loan”) in equal monthly installments over the Useful Life, as
hereinafter defined, of the capital item in question on a level payment direct
reduction basis at an annual interest rate equal to the Capital Interest Rate,
as hereinafter defined, where the initial principal balance is the cost of the
capital item in question. However, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in Building operating costs including, without limitation,
energy-related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the Annual Charge-Off of such capital
expenditure computed as aforesaid, then and in such event, the Annual Charge-Off
shall be increased to an amount equal to the Projected Annual Savings; and in
such circumstances, the

14

--------------------------------------------------------------------------------

 

increased Annual Charge-Off (in the amount of the Projected Annual Savings)
shall be made for such period of time as it would take to fully amortize the
cost of the capital item in question, together with interest thereon at the
Capital Interest Rate as aforesaid, in equal monthly payments, each in the
amount of one-twelfth (1/12th) of the Projected Annual Savings, with such
payments being applied first to interest and the balance to principal. In no
event shall the Annual Charge-Off of any capital expenditure incurred before or
during calendar year 2016 be included in Operating Expenses unless a full twelve
(12) months of Annual Charge-Off thereof is included in Operating Costs in the
Base Year.

(iii) Useful Life. “Useful Life” shall be reasonably determined by Landlord in
accordance with generally accepted accounting principles and practices in effect
at the time of acquisition of the capital item.

(iv) Capital Interest Rate. “Capital Interest Rate” shall be defined as an
annual rate of either two percentage points over the so-called The Wall Street
Journal prime rate at the time the capital expenditure is made or, if the
capital item is acquired through third-party financing, then the actual
(including fluctuating) rate paid by Landlord in financing the acquisition of
such capital item.

(4) “Specifically Included Categories of Operating Costs.” Operating Costs shall
include, but not be limited to, the following:

Taxes : Sales, Federal Social Security, Unemployment and Medicare Taxes and
contributions and State Unemployment taxes and contributions accruing to and
paid by Landlord on account of all employees of Landlord and/or Landlord’s
managing agent, who are employed in, about or on account of the Building, except
that taxes levied upon the net income of Landlord and taxes withheld from
employees, and “Taxes” as defined in Section 9.1(d) shall not be included
herein.

Water: All charges and rates connected with water supplied to the Building and
related sewer use charges.

Heat and Air Conditioning: All charges connected with heat and air conditioning
supplied to the Building.

Wages: Wages and the cost of all employee benefits of all employees of Landlord
and/or Landlord’s managing agent who are employed in, about or on account of the
Building.

Cleaning: The cost of labor and material for cleaning the Building, surrounding
areaways and windows in the Building.

Elevator Maintenance: All expenses for or on account of the upkeep and
maintenance of all elevators in the Building.

Management Fee: A management fee in an amount equal to three percent (3%) of the
gross revenues of the Building, provided that a management fee of three percent
(3%) of gross revenues (and grossed up as provided in this Lease) is included in
Operating Costs in the Base Year.

Office Expenses: The cost of office expense, including, without limitation,
rent, business supplies and equipment.

Electricity : The cost of all electric current for the operation of any machine,
appliance or device used for the operation of the Premises and the Building,
including the cost of electric current for the elevators, lights, air
conditioning and heating, exclusive of tenant electricity supplied to leasable
areas of the Building. If and so long as Tenant is billed directly by the
electric utility for its own consumption as determined by its separate meter, or
billed directly by Landlord as determined by a check meter, then Operating Costs
shall include only Building and public area electric current consumption and not
any leasable area electric current consumption (including electric current for
HVAC air handling equipment in the Building). Wherever separate metering is
unlawful, prohibited by utility company regulation or tariff or is otherwise
impracticable, relevant consumption figures for the purposes of this Article 9
shall be determined by fair and reasonable allocations and engineering estimates
made by Landlord.

Insurance, etc.: Fire, casualty, liability, rent loss and such other insurance
as may from time to time be carried by Landlord, so long as typically carried by
landlords of comparable buildings with respect to the Building, and the fees of
Landlord’s insurance consultants or brokers in connection therewith.

Other: Any common area or other charges which Landlord is required to pay with
respect to Landlord’s interest in the Building pursuant to any condominium,
reciprocal easement or other similar documents applicable thereto and all other
expenses customarily incurred in connection with the operation and maintenance
of first-class office buildings in the City or Town wherein the Building is
located including, without limitation, insurance deductible amounts.

(5) Gross-Up Provision. Notwithstanding the foregoing, in determining the amount
of Operating Costs for any calendar year or portion thereof falling within the
Term (including Operating Costs in the Base Year), if less than ninety-five
percent (95%) of the Rentable Area of the Building shall have been occupied by
tenants at any time during the period in question, then Operating Costs that
vary based on occupancy for such period shall be adjusted to equal the amount
such variable Operating Costs would have been for such period had occupancy been
ninety-five percent (95%) throughout such period. The extrapolation of Operating
Costs under this paragraph shall be performed by appropriately adjusting the
cost of those components of Operating Costs that are impacted by changes in the
occupancy of the Building.

15

--------------------------------------------------------------------------------

 

9.2 Tax Excess. If in any Tax Period the Taxes exceed the Tax Base, Tenant shall
pay to Landlord Tenant’s Proportionate Share of such excess, such amount being
hereinafter referred to as “Tax Excess”. Tenant shall pay the Tax Excess as
follows: commencing July 1, 2016, Tenant shall make monthly estimated payments
on account of the projected Tax Excess, as reasonably estimated by Landlord on
the basis of the most recent Tax data available. Such monthly estimated payments
shall be made commencing on the aforesaid date and otherwise at the same time
and in the same manner as Tenant’s monthly payments of Yearly Rent. Landlord
shall furnish to Tenant, after the end of each year, a statement setting forth
in reasonable detail the basis for the computation of Tax Excess. If the total
of Tenant’s monthly estimated payments with respect to any Tax Period is greater
than the actual Tax Excess for such Tax Period, Tenant may credit the difference
against the next installment of rental or other charges due to Landlord
hereunder. If the total of such payments is less than the actual Tax Excess for
such Tax Period, Tenant shall pay the difference to Landlord within thirty
(30) days after Landlord’s bill therefor. Landlord shall, upon written request
of Tenant, from time to time, provide Tenant with copies of real estate tax
bills for any Tax Period with respect to which Tenant is required to pay Tax
Excess.

Appropriate credit against Tax Excess shall be given for any refund obtained by
reason of a reduction in any Taxes by the Assessors or the administrative,
judicial or other governmental agency responsible therefor. The original
computations, as well as reimbursement or payments of additional charges, if
any, or allowances, if any, under the provisions of this Section 9.2 shall be
based on the original assessed valuations with adjustments to be made at a later
date when the tax refund, if any, shall be paid to Landlord by the taxing
authorities. Expenditures for legal fees and for other similar or dissimilar
expenses incurred in obtaining the tax refund may be charged against the tax
refund before the adjustments are made for the Tax Period.

9.3 Operating Costs Excess. If the Operating Costs in any Operating Year exceed
the Operating Costs in the Base Year, Tenant shall pay to Landlord Tenant’s
Proportionate Share of such excess, such amount being hereinafter referred to as
“Operating Costs Excess.” Tenant shall pay the Operating Costs Excess as
follows: commencing January 1, 2017, Tenant shall make monthly estimated
payments on account of the projected Operating Costs Excess, as reasonably
estimated by Landlord on the basis of the most recent Operating Costs data or
budget available. Such monthly estimated payments shall be made commencing on
the aforesaid date and otherwise at the same time and in the same manner as
Tenant’s monthly payments of Yearly Rent. Landlord shall furnish to Tenant,
within one hundred fifty (150) days after the end of each year, a statement
setting forth in reasonable detail the basis for the computation of Operating
Costs Excess for each year, and shall provide Tenant with reasonable supporting
information upon written request therefor given sixty (60) days within two
hundred seventy (270) days of Tenant’s receipt of such statement. If the total
of Tenant’s monthly estimated payments with respect to any Operating Year is
greater than the actual Operating Costs Excess for such Operating Year, Tenant
may credit the difference against the next installment of rental or other
charges due to Landlord hereunder. If the total of such payments is less than
the actual Operating Costs Excess for such Operating Year, Tenant shall pay the
difference to Landlord when billed therefor.

9.4 Part Years. If Tenant is obligated to pay Operating Costs Excess or Tax
Excess for only a part of an Operating Year or a Tax Period, Tenant’s
Proportionate Share of the Operating Costs Excess or Tax Excess, as the case may
be, in respect of such Operating Year or Tax Period shall be reduced to an
amount determined by multiplying such Tenant’s Proportionate Share by a
fraction, the numerator of which is the number of days within such Operating
Year or Tax Period for which Tenant has liability for the Operating Costs Excess
or Tax Excess, as the case may be, and the denominator of which is three hundred
sixty-five (365).

9.5 Effect of Taking. In the event of any taking of the Building or the land
upon which it stands under circumstances whereby this Lease shall not terminate
under the provisions of Article 20 then, for the purposes of determining Tax
Excess there shall be substituted for the Tax Base originally provided for
herein a fraction of such Tax Base, the numerator of which fraction shall be the
Taxes for the first Tax Period subsequent to the condemnation or taking which
takes into account such condemnation or taking, and the denominator of which
shall be the Taxes for the last Tax Period prior to the condemnation or taking,
which did not take into account such condemnation or taking. Tenant’s
Proportionate Share shall be adjusted appropriately to reflect the proportion of
the Premises and/or the Building remaining after such taking.

9.6 Disputes, etc. Any disputes arising under this Article 9 may, at the
election of either party, be submitted to arbitration as hereinafter provided.
Any obligations under this Article 9 which shall not have been paid at the
expiration or sooner termination of the Term of this Lease shall survive such
expiration and shall be paid when and as the amount of same shall be determined
to be due.

9.7 Tenant’s Right to Examine Records.

Subject to the provisions of this Section 9.7, Tenant shall have the right, at
Tenant’s cost and expense, to examine all documentation and calculations
prepared in determination of Operating Costs Excess. Tenant (a) Shall have the
right to make such examination no more than once in respect of any period in
which Landlord has given Tenant a statement of the actual amount of Operating
Costs (the “Operating Costs Statement”). Tenant shall have no right to examine
all documentation and calculations pursuant to this Section 9.7 unless Tenant
has paid the amount shown on the Operating Costs Statement. Tenant shall
exercise such right by giving Landlord written notice (the “Documentation
Request”) no more than one hundred eighty (180) days after Landlord gives Tenant
an Operating Costs Statement in respect of such period (the “Documentation
Request Due Date”). Notwithstanding anything to the contrary herein contained,
Tenant shall only have the right to examine the documentation and calculations
relative to Operating Costs in the Base Year for a period of one hundred eighty
(180) days after Landlord gives Tenant the Operating Costs Statement with
respect to the first or second Operating Year after the Base Year (but Tenant
shall have the right to exercise Operating Costs in the Base Year only once).

16

--------------------------------------------------------------------------------

 

(b) Such documentation and calculations shall be made available to Tenant at the
offices where Landlord keeps such records in Massachusetts during normal
Business Hours within a reasonable time after Landlord receives a Documentation
Request. Landlord shall notify Tenant (the “Documentation Availability Notice” )
when such documents and calculations are available for examination.

(c) Such examination (the “Examination” ) may be made only by Tenant’s
employees, a nationally or regionally recognized independent certified public
accounting firm (a “Major CPA Firm” ), or by another certified public accounting
firm reasonably approved by Landlord, in either case licensed to do business in
the jurisdiction where the Building is located or by Paul A. Stevens and
Associates. Without limiting Landlord’s approval rights, Landlord may withhold
its approval of any examiner of Tenant who is representing, or in the case of an
examiner other than a Major CPA Firm has within the last two (2) years prior to
Tenant’s request represented, any other tenant in the Building. In no event
shall Tenant use any examiner who is being paid by Tenant on a contingent fee
basis.

(d) As a condition to performing any such Examination, Tenant and its
examiner(s) shall be required to execute and deliver to Landlord a
confidentiality agreement, in substantially the form attached hereto as
Exhibit 11. Without limiting the foregoing in the case of an examiner other than
an Approved Reviewer or a Major CPA Firm, such examiner(s) shall be required to
agree that it will not represent any other tenant in the Building within the two
(2) years following the audit.

(e) The Examination shall be commenced within thirty (30) days after Landlord
delivers the Documentation Availability Notice and, subject to Landlord’s
providing Tenant and its consultants with the necessary access to books and
back-up documentation promptly after delivery of the Documentation Availability
Notice, shall be concluded within sixty (60) days of its commencement. Tenant
shall provide Landlord with a written report (the “Report”) from its examiner
summarizing the results of the Examination not later than the earlier to occur
of (a) ten (10) days after Tenant’s receipt of the Report and (b) ninety-five
(95) days after Landlord delivers the Documentation Availability Notice (the
earlier of such dates, the “Report Due Date”).

(f) If Tenant delivers the Report to Landlord on or before the Report Due Date,
and if Tenant disagrees with the Operating Costs Statement, Landlord and Tenant
shall negotiate in good faith for thirty (30) days (the “Operating Costs
Negotiation Period” ) to agree on a resolution.

(g) If Landlord and Tenant have not agreed on a resolution within the Operating
Costs Negotiation Period, then Tenant may request that the matter be determined
by arbitration by giving Landlord written notice (the “Operating Costs
Arbitration Request” ) within thirty (30) days after the expiration of the
Operating Costs Negotiation Period (the “Arbitration Request Due Date” ), in
which case the matter shall be submitted to arbitration in accordance with the
provisions of Section 29.5 hereof.

(h) If, after the Examination with respect to any calendar year, it is finally
determined that: (a) Tenant has made an overpayment on account of Operating
Costs Excess, Landlord shall credit such overpayment against the next
installment(s) of Yearly Rent thereafter payable by Tenant, except that if such
overpayment is determined after the termination or expiration of the Term,
Landlord shall promptly refund to Tenant the amount of such overpayment less any
amounts then due from Tenant to Landlord; or (b) Tenant has made an underpayment
on account of Operating Costs Excess, Tenant shall, within thirty (30) days of
such determination, pay such underpayment to Landlord; and (c) if the amount of
Operating Costs was overstated by more than five percent (5%), Landlord shall
pay Tenant’s reasonable out-of-pocket cost for such audit.

(i) Time is of the essence of the provisions of this Section 9.7. Should Tenant
fail to give Landlord the Documentation Request by the Documentation Request Due
Date, or the Report by the Report Due Date, or the Operating Costs Arbitration
Request by the Arbitration Request Due Date, then in any such case Tenant shall
have no further right to question said Operating Costs, and the amounts shown on
Landlord’s Operating Costs Statement shall be final as between the parties.

 

10.

CHANGES OR ALTERATIONS BY LANDLORD

Landlord reserves the right, exercisable by itself or its nominee, at any time
and from time to time without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor or otherwise
affecting Tenant’s obligations under this Lease, to make such changes,
alterations, additions, improvements, repairs or replacements in or to: (i) the
Building (including the Premises) and the fixtures and equipment thereof,
(ii) the street entrances, halls, passages, elevators, escalators, and stairways
of the Building, and (iii) the Common Areas and facilities located therein, as
Landlord may deem necessary or desirable, and to change the arrangement and/or
location of entrances or passageways, doors and doorways, and corridors,
elevators, stairs, toilets, or other public parts of the Building and/or the
Common Areas, provided, however, that there be no unreasonable obstruction of
the right of access to, or unreasonable interference with the use and enjoyment
of, the Premises by Tenant. Nothing contained in this Article 10 shall be deemed
to relieve Tenant of any duty, obligation or liability of Tenant with respect to
making any repair, replacement or improvement or complying with any law, order
or requirement of any governmental or other authority. Landlord reserves the
right to adopt and at any time and from time to time to change the name or
address of the Building. Neither this Lease nor any use by Tenant shall give
Tenant any right or easement for the use of any door, passage, concourse or
walkway within the Building or in the Common Areas, and the use of such doors,
passages, concourses or walkways may be regulated or discontinued at any time
and from time to time by Landlord without notice to Tenant and without affecting
the obligation of Tenant hereunder or incurring any liability to Tenant
therefor, provided, however, that there be no unreasonable obstruction of the
right of access to, or unreasonable interference with the use of the Premises by
Tenant.

17

--------------------------------------------------------------------------------

 

If at any time any windows of the Premises are temporarily closed or darkened
for any reason whatsoever including but not limited except if due to Landlord’s
own acts, Landlord shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefor nor
abatement of rent, nor shall the same release Tenant from its obligations
hereunder or constitute an eviction. Nothing contained herein shall affect any
of Tenant’s rights or remedies under Section 8.8 above.

11.

FIXTURES, EQUIPMENT AND IMPROVEMENTS—REMOVAL BY TENANT

All fixtures, equipment, improvements and appurtenances attached to or built
into the Premises (excluding Tenant’s furniture, fixtures, and equipment) prior
to or during the Term, whether by Landlord at its expense or at the expense of
Tenant (either or both) or by Tenant shall be and remain part of the Premises
and shall not be removed by Tenant during or at the end of the Term unless
Landlord otherwise elects to require Tenant to remove such fixtures, equipment,
improvements and appurtenances, in accordance with and subject to Articles 12
and/or 22 of this Lease. Landlord agrees to notify Tenant in writing whether it
will be required to remove any such fixtures, equipment, improvements and
appurtenances at the end of the term at the time that Landlord approved Tenant’s
plans for same if Tenant requests in writing that Landlord make such election at
the time that Tenant requests Landlord’s approval thereof, provided that Tenant
shall have no obligation to remove carpeting or leasehold improvements in the
Premises that are customarily found in first-class business offices. All
electric, plumbing, heating and sprinkling systems, fixtures and outlets,
vaults, paneling, molding, shelving, radiator enclosures, cork, rubber, linoleum
and composition floors, ventilating, silencing, air conditioning and cooling
equipment, shall be deemed to be included in such fixtures, equipment,
improvements and appurtenances, whether or not attached to or built into the
Premises. Where not built into the Premises, all removable electric fixtures,
furniture, or trade fixtures or business equipment or Tenant’s inventory or
stock in trade shall not be deemed to be included in such fixtures, equipment,
improvements and appurtenances and may be, and upon the request of Landlord will
be, removed by Tenant upon the condition that such removal shall not materially
damage the Premises or the Building and that the cost of repairing any damage to
the Premises or the Building arising from installation or such removal shall be
paid by Tenant.

12.

ALTERATIONS AND IMPROVEMENTS BY TENANT

Tenant shall make no alterations, decorations, installations, removals,
additions or improvements in or to the Premises (“Alterations”) without
Landlord’s prior written consent and then only those that are made by
contractors or mechanics approved by Landlord. No installations or work shall be
undertaken or begun by Tenant until: (i) Landlord has approved written plans and
specifications and a time schedule for such work; (ii) Tenant has made provision
for either written waivers of liens from all contractors, laborers and suppliers
of materials for such installations or work, with respect to any Alterations
with an aggregate cost in excess of $200,000.00, the filing of lien bonds on
behalf of such contractors, laborers and suppliers, or other appropriate
protective measures approved by Landlord; and (iii) with respect to any
Alterations with an aggregate cost in excess of $200,000.00, Tenant has procured
appropriate surety payment and performance bonds. No amendments or additions to
such plans and specifications shall be made without the prior written consent of
Landlord. Landlord’s consent and approval required under this Article 12 shall
not be unreasonably withheld. Landlord’s approval is solely given for the
benefit of Landlord, and neither Tenant nor any third party shall have the right
to rely upon Landlord’s approval of Tenant’s plans for any purpose whatsoever.
Without limiting the foregoing, Tenant shall be responsible for all elements of
the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. Landlord shall have
no liability or responsibility for any claim, injury or damage alleged to have
been caused by the particular materials, whether building standard or
non-building standard, appliances or equipment selected by Tenant in connection
with any work performed by or on behalf of Tenant in the Premises including,
without limitation, furniture, carpeting, copiers, laser printers, computers and
refrigerators. Any such Alterations shall be done at Tenant’s sole expense and
at such times and in such manner as Landlord may from time to time reasonably
designate, pursuant to uniformly enforced, non-discriminatory construction rules
and regulations in effect for the Building. Tenant shall reimburse Landlord, as
Additional Rent, for any reasonable, out-of-pocket third-party costs (including
engineers’ and architects’ fees and expenses but excluding in-house personnel of
Landlord or its parent company) incurred by Landlord in connection with review
and approval of the plans and specifications, and, with respect to Alterations
that are structural or that materially affect the building systems, any
inspections or other oversight by or on behalf of Landlord during the
performance of such Alterations. Except for such out-of-pocket expenses,
Landlord will not charge Tenant any construction management or supervisory fee
in connection with Alterations, unless Landlord and Tenant otherwise agree that
Landlord will manage the performance of such Alterations on Tenant’s behalf. If
Tenant shall make any Alterations, then Landlord may elect to require Tenant at
the expiration or sooner termination of the Term of this Lease to restore the
Premises to substantially the same condition as existed at the Commencement
Date. Landlord agrees that Tenant will only be required to remove above-standard
office improvements (including, without limitation, attached or built in
fixtures, equipment and appurtenances) and, except as set forth below, will not
have any obligation to remove any of Landlord’s Work or the existing internal
staircase(s) in the Premises. Notwithstanding the foregoing, Tenant shall at the
election of Landlord remove any refrigerators and refrigeration equipment,
including any associated taps, in the Premises, however affixed, and the
so-called bleachers located in the first floor portion of the Premises. If
Tenant so requests in writing at the time that Tenant requests Landlord’s
approval of such Alterations, Landlord agrees to make such election at the time
that Landlord approves Tenant’s plans for any such Alterations.

18

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary herein contained, Tenant shall have the
right, without obtaining Landlord’s consent, to make interior nonstructural
Alterations costing not more than $200,000.00, provided however that:

(i) Tenant shall give prior written notice to Landlord of such Alterations;

(ii) Tenant shall submit to Landlord plans for such Alterations if Tenant
utilizes plans for such Alterations; and

(iii) Such Alterations shall not materially affect any of the Building’s
systems, or the ceiling of the Premises.

13.

TENANT’S CONTRACTORS—MECHANICS’ AND OTHER LIENS—STANDARD OF TENANT’S
PERFORMANCE—COMPLIANCE WITH LAWS

(a) Whenever Tenant shall make any Alterations in or to the Premises after the
Commencement Date, Tenant will strictly observe the following covenants and
agreements:

(b) Tenant agrees that it will not, either directly or indirectly, use any
contractors and/or materials if, in the reasonable judgment of Landlord, their
use may cause any harm to Landlord or create any difficulty, whether in the
nature of a labor dispute or otherwise, in the construction, maintenance and/or
operation of the Building or any part thereof.

(c) In no event shall any material or equipment be incorporated in or added to
the Premises, so as to become a fixture or otherwise a part of the Building, in
connection with any such Alteration which is subject to any lien, charge,
mortgage or other encumbrance of any kind whatsoever or is subject to any
security interest or any form of title retention agreement. No installations or
work shall be undertaken or begun by Tenant until Tenant has complied with the
requirements of Article 12 hereof. Any mechanic’s lien filed against the
Premises or the Building for work claimed to have been done for, or materials
claimed to have been furnished to, Tenant shall be discharged by Tenant within
ten (10) business days thereafter, at Tenant’s expense by filing the bond
required by law or otherwise. If Tenant fails so to discharge or bond any lien,
Landlord may do so at Tenant’s expense, and Tenant shall reimburse Landlord for
any expense or cost incurred by Landlord in so doing within fifteen (15) days
after rendition of a bill therefor.

(d) All installations or work done by Tenant shall be at its own expense and
shall at all times comply with (i) laws, rules, orders and regulations of
governmental authorities having jurisdiction thereof; (ii) orders, rules and
regulations of any Board of Fire Underwriters, or any other body hereafter
constituted exercising similar functions, and governing insurance rating
bureaus; (iii) the Rules and Regulations of Landlord, initially set forth in
Exhibit 4 hereof, as the same may be reasonably modified from time to time over
the Term of this Lease by prior written notice to Tenant; and (iv) plans and
specifications prepared by and at the expense of Tenant theretofore submitted to
and approved by Landlord.

(e) Tenant shall procure all necessary permits before undertaking any work in
the Premises; do all of such work in a good and workmanlike manner, employing
materials of good quality and complying with all governmental requirements; and
defend, save harmless, exonerate and indemnify Landlord and Landlord’s managing
agent from all injury, loss or damage to any person or property occasioned by or
growing out of such work. Tenant shall cause contractors employed by Tenant
(i) to carry the insurance required in Section II of Exhibit 3 and (ii) to
submit certificates evidencing such coverage to Landlord prior to the
commencement of such work.

14.

REPAIRS BY TENANT—FLOOR LOAD

14.1 Repairs by Tenant. Tenant shall keep the interior, non-structural elements
of the Premises neat and clean and in such repair, order and condition as the
same are in on the Commencement Date or may be put in during the Term hereof,
reasonable use and wearing thereof and damage by fire or by other casualty and
repairs for which Landlord is responsible excepted. Tenant shall be solely
responsible for the proper maintenance of all equipment and appliances operated
by Tenant, including, without limitation, copiers, laser printers, computers and
refrigerators. Tenant shall be responsible for janitorial services to be
provided to any non-core lavatories currently existing within the Premises.
Tenant shall make all repairs in and about the Premises necessary to preserve
them in such repair, order and condition, which repairs shall be in quality and
class equal to the original work. If Tenant shall fail to complete any required
repair within thirty (30) days after Landlord’s written notice thereof, Landlord
may elect, at the expense of Tenant, to make any such repairs or to repair any
damage or injury to the Building or the Premises caused by moving property of
Tenant in or out of the Building, or by installation or removal of furniture or
other property, or by misuse by, or neglect, or improper conduct of, Tenant or
Tenant’s servants, employees, agents, contractors, or licensees.

14.2 Floor Load—Heavy Machinery. Tenant shall not place a load upon any floor of
the Premises exceeding the floor load per square foot of area which such floor
was designed to carry and which is allowed by law (i.e., 1,000 pounds per square
foot of floor area). Landlord reserves the right to prescribe the weight and
position of all business machines and mechanical equipment, including safes,
which shall be placed so as to distribute the weight. Business machines and
mechanical equipment shall be placed and maintained by Tenant at Tenant’s
expense in settings sufficient in Landlord’s reasonable judgment to absorb and
prevent vibration, noise and annoyance. Tenant shall not move any safe, heavy
machinery, heavy equipment, freight, bulky matter, or fixtures into or out of
the Building without Landlord’s prior written consent. If such safe, machinery,
equipment, freight, bulky matter or fixtures require special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with applicable laws and
regulations. Any such moving shall be at the sole risk and hazard of Tenant, and
subject to the waiver of subrogation, Tenant will defend,

19

--------------------------------------------------------------------------------

 

indemnify and save Landlord harmless against and from any liability, loss,
injury, claim or suit resulting directly or indirectly from such moving. Proper
placement of all such business machines, etc., in the Premises shall be Tenant’s
responsibility.

15.

INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

15.1 General Liability Insurance. Tenant shall procure, keep in force, maintain
and pay for insurance throughout the Term in accordance with the terms and in
the amounts set forth in Exhibit 3.

15.2 General. Subject to the waiver of subrogation set forth in Section 19
herein, Tenant will save Landlord, its agents and employees, harmless and will
exonerate, defend and indemnify Landlord, its agents and employees, from and
against any and all claims, liabilities or penalties asserted by or on behalf of
any third party arising from Tenant’s breach of this Lease or:

(a) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring on the Premises on account of or based upon the
act, omission, fault, negligence or misconduct of any person whomsoever (except
to the extent the same is caused by Landlord, its agents, contractors or
employees);

(b) On account of or based upon any injury to person, or loss of or damage to
property, sustained or occurring elsewhere (other than on the Premises) in or
about the Building (and, in particular, without limiting the generality of the
foregoing, on or about the elevators, stairways, public corridors, sidewalks,
concourses, arcades, malls, galleries, vehicular tunnels, approaches, areaways,
roof, or other appurtenances and facilities used in connection with the Building
or Premises) arising out of the use or occupancy of the Building or Premises by
Tenant, or by any person claiming by, through or under Tenant, or on account of
or based upon the negligent acts or omissions or willful misconduct of Tenant,
its agents, employees or contractors; and

(c) On account of or based upon (including monies due on account of) any work or
thing whatsoever done (other than by Landlord or its contractors, or agents or
employees of either) on the Premises during the Term of this Lease and during
the period of time, if any, prior to the Commencement Date that Tenant may have
been given access to the Premises.

15.3 Property of Tenant. In addition to and not in limitation of the foregoing,
Tenant covenants and agrees that, to the maximum extent permitted by law, all
merchandise, furniture, fixtures and property of every kind, nature and
description related or arising out of Tenant’s leasehold estate hereunder, which
may be in or upon the Premises or Building, in the public corridors, or on the
sidewalks, areaways and approaches adjacent thereto, shall be at the sole risk
and hazard of Tenant, and that if the whole or any part thereof shall be
damaged, destroyed, stolen or removed from any cause or reason whatsoever, no
part of said damage or loss shall be charged to, or borne by, Landlord.

15.3 A Landlord’s Indemnity of Tenant. Landlord, subject to the limitations on
Landlord’s liability contained elsewhere in this Lease, agrees to hold Tenant
harmless and to defend, exonerate and indemnify Tenant from and against any and
all claims, liabilities, or penalties asserted by or on behalf of any third
party for damage to property or injuries to persons sustained or occurring in
the Building to the extent arising from the negligence or willful misconduct of
Landlord or Landlord’s agents, employees or contractors.

15.4 Bursting of Pipes, etc. Landlord shall not be liable for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, air contaminants or emissions, electricity, electrical or electronic
emanations or disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances, equipment or plumbing works or from the
roof, street or sub-surface or from any other place or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
(x) caused by or due to the negligence of Landlord, its agents, servants or
employees, and (y) if Tenant knew of such condition sufficiently in advance of
the occurrence of any such injury or damage as would have enabled Landlord to
prevent such damage or loss had Tenant notified Landlord of such condition, only
after (i) notice to Landlord of the condition and (ii) the expiration of a
reasonable time (such reasonableness to take into account the potential
seriousness of the condition and, in the event of imminent danger to persons or
property, shall mean promptly upon receipt of such notice) after such notice has
been received by Landlord without Landlord having taken all reasonable and
practicable means to cure or correct such condition. In the case of (ii) above,
pending such cure or correction by Landlord, Tenant shall take all reasonably
prudent temporary measures and safeguards to prevent any injury, loss or damage
to persons or property. Subject to the foregoing, in no event shall Landlord be
liable for any loss, the risk of which is covered by Tenant’s insurance or is
required to be so covered by this Lease; nor shall Landlord or its agents be
liable for any such damage caused by other tenants or persons in the Building or
caused by operations in construction of any private, public, or quasi-public
work; nor shall Landlord be liable for any latent defect in the Premises or in
the Building.

15.5 Repairs and Alterations—No Diminution of Rental Value.

(a) Except as may be otherwise specifically provided in this Lease, there shall
be no allowance to Tenant for diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to Tenant
arising from any repairs, alterations, additions, replacements or improvements,
or any related work made by Landlord, Tenant or others in or to any portion of
the Building or Premises or any property adjoining the Building, or in or to
fixtures, appurtenances, or equipment thereof, or for failure of Landlord or
others to make any repairs, alterations, additions or improvements in or to any
portion of the Building, or of the Premises, or in or to the fixtures,
appurtenances or equipment thereof.

(b) Notwithstanding anything to the contrary in this Lease contained, if due to
any such repairs, alterations, replacements, or improvements made by Landlord (a
“Repair Interruption”) or if due to Landlord’s failure to make any repairs,
alterations, or

20

--------------------------------------------------------------------------------

 

improvements required to be made by Landlord (a “Failure to Repair”), any
portion of the Premises becomes untenantable or inaccessible so that for the
Premises Untenantability Cure Period, as hereinafter defined, the continued
operation in the ordinary course of Tenant’s business is materially adversely
affected, then, provided that Tenant ceases to use the affected portion of the
Premises for the conduct of its business during the entirety of the Premises
Untenantability Cure Period by reason of such untenantability or
inaccessibility, and that such untenantability or inaccessibility and Landlord’s
inability to cure such condition is not caused by the fault or neglect of Tenant
or Tenant’s agents, employees or contractors, Yearly Rent, Tenant’s
Proportionate Share of Taxes and Tenant’s Proportionate Share of Operating Costs
shall thereafter be abated in proportion to such untenantability until the day
such condition is completely corrected and Tenant can use and access the
Premises or such portion thereof for the conduct of its business therein. For
the purposes hereof, the “Premises Untenantability Cure Period” shall be defined
as four (4) consecutive business days after Landlord’s receipt of written notice
from Tenant of the condition causing untenantability in the Premises, provided
however, that the Premises Untenantability Cure Period shall be ten
(10) consecutive business days after Landlord’s receipt of written notice from
Tenant of such condition causing untenantability in the Premises if either the
condition was caused by causes beyond Landlord’s control or Landlord is unable
to cure such condition as the result of causes beyond Landlord’s control.

(c) The provisions of Section 15.5(b) shall not apply in the event of
untenantability caused by fire or other casualty, or taking (see Articles 18 and
20). Tenant’s sole remedy in the case of a Repair Interruption shall be as set
forth in this Section 15.5.

16.

ASSIGNMENT, MORTGAGING AND SUBLETTING

(a) Except as expressly provided in this Article 16, Tenant covenants and agrees
that neither this Lease nor the Term and estate hereby granted, nor any interest
herein or therein, will be assigned, mortgaged, pledged, hypothecated,
encumbered or otherwise transferred, voluntarily, by operation of law or
otherwise, and that neither the Premises, nor any part thereof will be
encumbered in any manner by reason of any act or omission on the part of Tenant,
or used or occupied, or permitted to be used or occupied, or utilized for desk
space or for mailing privileges, by anyone other than Tenant, or for any use or
purpose other than the Permitted Use, or be sublet, or offered or advertised for
subletting without Landlord’s prior written consent and subject to
Section (b)(3) below of this Section 16. Notwithstanding the foregoing, it is
hereby expressly understood and agreed however, if Tenant is a business entity,
that the assignment or transfer of this Lease, and the Term and estate hereby
granted, to any business entity into which Tenant is merged (including any
merger where Tenant is the surviving entity) or with which Tenant is
consolidated, which business entity shall have a net worth, as determined in
accordance with generally accepted accounting principles, of at least Two
Hundred Fifty Million Dollars $250,000,000.00 or which acquires all or
substantially all of Tenant’s business (whether by stock purchase or otherwise)
or assets, or through a reorganization of Tenant from one form of legal entity
into another form of legal entity so long as the successor entity assumes by
operation of law or otherwise the obligations of Tenant under this Lease, (such
business entity being hereinafter called “Permitted Assignee”), shall not
require Landlord’s consent or the giving of a Recapture Offer (defined below),
but upon the express condition that Permitted Assignee and Tenant shall promptly
execute, acknowledge and deliver to Landlord an agreement (“Assumption
Agreement”) in form and substance reasonably satisfactory to Landlord whereby
Permitted Assignee shall agree to be independently bound by and upon all the
covenants, agreements, terms, provisions and conditions set forth in this Lease
on the part of Tenant to be performed, and whereby Permitted Assignee shall
expressly agree that the provisions of this Article 16 shall, notwithstanding
such assignment or transfer, continue to be binding upon it with respect to all
future assignments and transfers. In addition to the foregoing, the transaction
by which the Tenant becomes, and the trading of the Tenant’s voting stock while
the Tenant remains, a so-called reporting public corporation under the
provisions of the Securities Exchange Act of 1934, as amended, the outstanding
voting stock of which is registered in accordance with the provisions of the
Securities Act of 1933, as amended, and actively traded on the New York Stock
Exchange or another recognized, national securities exchange (and for the
purposes hereof, the term “voting stock” shall refer to shares of stock
regularly entitled to vote for the election of directors of the corporation)
shall not require Landlord’s consent or the giving of the Recapture Offer.

(b) Except for an assignment or sublease to a Permitted Assignee or to an
Affiliated Entity, as defined below, then, notwithstanding anything to the
contrary in this Lease contained:

(1) Tenant shall, prior to offering or advertising the Premises, or any portion
thereof, for sublease give Landlord a Recapture Offer, as hereinafter defined.

(2) For the purposes hereof, a “Recapture Offer” shall be defined as a notice in
writing from Tenant to Landlord which:

(i) States that Tenant desires to sublet the Premises, or a portion thereof.

(ii) Identifies the affected portion of the Premises (“Recapture Premises”).

(iii) Identifies the period of time (“Recapture Period”) during which Tenant
proposes to sublet the Recapture Premises or to assign its interest in this
Lease.

(iv) Offers to Landlord to terminate this Lease in respect of the Recapture
Premises (in the case of a subletting for the remainder of the Term of this
Lease) or to suspend the Term of this Lease pro tanto in respect of the
Recapture Period (i.e., the Term of this Lease in respect of the Recapture
Premises shall be terminated during the Recapture

21

--------------------------------------------------------------------------------

 

Period and Tenant’s rental obligations shall be reduced in proportion to the
ratio of the Total Rentable Area of the Recapture Premises to the Total Rentable
Area of the Premises then demised to Tenant).

(3) Landlord shall have thirty (30) days to accept a Recapture Offer. If
Landlord does not timely give written notice to Tenant accepting a Recapture
Offer, then Landlord shall not unreasonably withhold, condition, or delay its
consent to a sublease of the Recapture Premises for the Recapture Period, or an
assignment of Tenant’s interest in this Lease, as the case may be, to a
Qualified Transferee, as hereinafter defined. If Landlord recaptures a portion
of the Premises with access to one or more of the internal staircases serving
the Premises where Tenant remains in possession of one or more of the portions
of the Premises with access to such staircase(s), then, in connection with such
recapture, Landlord shall perform, at its expense, such work as shall be
necessary to comply with applicable Laws and to prevent access to such
staircase(s) from the recaptured portion of the Premises.

(4) For the purposes hereof, a “Qualified Transferee” shall be defined as a
person, firm or corporation which, in Landlord’s reasonable opinion:

(i) is financially responsible and of good reputation;

(ii) shall use the Premises for no other purpose than the Permitted Use; and

(iii) is not a Restricted Occupant, as hereinafter defined.

(5) For the purposes hereof, a “Restricted Occupant” shall be defined as any
tenant or subtenant of premises in the Building (“Occupant”) unless such
Occupant satisfies all three of the following criteria:

(i) Such Occupant desires to occupy the Recapture Premises for expansion
purposes only; and

(ii) Such Occupant’s occupancy of the Recapture Premises will not, either
directly or indirectly, cause a vacancy in the premises which such Occupant then
occupies in the Building; and

(iii) Such Occupant’s need, as to the size of premises and length of term,
cannot then (i.e., at the time that Tenant requests Landlord’s consent to such
Occupant) be satisfied by Landlord.

(6) Notwithstanding anything to the contrary in this Article 16(b) contained:

(i) If Tenant is in default of its obligations under this Lease continuing
beyond the expiration of the applicable notice, grace or cure period at the time
that it makes the aforesaid offer to Landlord, such default shall be deemed to
be a “reasonable” reason for Landlord withholding its consent to any proposed
subletting or assignment; and

(ii) If Tenant does not enter into a sublease with a subtenant (or an assignment
to an assignee, as the case may be) approved by Landlord, as aforesaid, on or
before the date which is twelve (12) months after the earlier of: (x) the
expiration of said thirty (30) day period, or (y) the date that Landlord
notifies Tenant that Landlord will not accept Tenant’s offer to terminate or
suspend this Lease, then before entering into any assignment or sublease, Tenant
shall again offer to Landlord, in accordance with this Article 16(b), either to
terminate or to suspend this Lease in respect of the portion of the Premises
proposed to be sublet (or in respect of the entirety of the Premises in the
event of a proposed assignment, as the case may be). If Tenant shall make any
subsequent offers to terminate or suspend this Lease pursuant to this Article
16(b), any such subsequent offers shall be treated in all respects as if it is
Tenant’s first offer to suspend or terminate this Lease pursuant to this Article
16(b), provided that the period of time Landlord shall have in which to accept
or reject such subsequent offer shall be thirty (30) days.

(7) No subletting or assignment shall relieve Tenant of its primary obligation
as party-Tenant hereunder, nor shall it reduce or increase Landlord’s
obligations under this Lease.

(c) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, without obtaining Landlord’s consent and without giving Landlord a
Recapture Offer, to assign its interest in this Lease or to sublease the
Premises, or any portion thereof, to an Affiliated Entity, as hereinafter
defined, so long as such entity remains in such relationship to Tenant, and
provided that prior to or simultaneously with such assignment, such Affiliated
Entity executes and delivers to Landlord an Assumption Agreement, as hereinabove
defined. For the purposes hereof, an “Affiliated Entity” shall be defined as any
entity which is controlled by, is under common control with, or which controls
Tenant. For the purposes hereof, control shall mean the direct or indirect
ownership of more than fifty (50%) percent of the beneficial interest of the
entity in question.

(b) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anybody other than Tenant, Landlord may, at any time following a
default which is not cured within applicable notice and cure periods, and from
time to time, collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved then due and thereafter becoming due, but no such assignment,
subletting, occupancy or collection shall be deemed a waiver of this covenant,
or the acceptance of the assignee, subtenant or occupant as a tenant, or a
release of Tenant from the further performance by Tenant of covenants on the
part of Tenant herein contained. Any consent by Landlord to a particular
assignment or subletting shall not in any way diminish the prohibition stated in
the first sentence of this Article 16 or the continuing liability of Tenant
named on Exhibit 1 as the party Tenant under this Lease. No assignment or
subletting shall affect the purpose for which the Premises may be used as stated
in Exhibit 1.

22

--------------------------------------------------------------------------------

 

(c) In the event of an assignment of this Lease or a sublease of the Premises or
any portion thereof to anyone other than a Permitted Assignee or Affiliated
Entity, Tenant shall pay to Landlord fifty percent (50%) of any Net Transfer
Profit (as defined below), payable in accordance with the following. In the case
of an assignment of this Lease, “Net Transfer Profit”: (1) shall be defined as
the amount (if any) by which any consideration paid by the assignee, if any,
specifically for or as an inducement to Tenant to make said assignment exceeds
the reasonable attorneys’ fees, architectural and engineering fees, construction
costs and brokerage fees and other inducements or concessions incurred by Tenant
in order to effect such transfer (collectively, “Transfer Expenses”), and
(2) shall be payable concurrently with the payment to be made by the assignee to
Tenant. In the case of a sublease, “Net Transfer Profit”: (3) shall be defined
as a monthly amount equal to the amount by which the sublease rent actually
received and other charges payable by the subtenant to Tenant under the sublease
exceed the sum of the rent and other charges payable under this Lease for the
Premises or allocable to the sublet portion thereof, plus the Transfer Expenses
incurred with respect to such sublease, and (4) shall be payable on a monthly
basis concurrently with the subtenant’s payment of rent to Tenant under the
sublease after Tenant recovers such Transfer Expenses. Net Transfer Profit shall
not include any amounts paid to Tenant for purchase or rental of furniture,
fixtures or improvements or for leasehold improvements; provided, however, that
Tenant shall not include the cost of any such items in Transfer Expenses.

(d) The listing of any name other than that of Tenant, whether on the doors of
the Premises or on the Building directory, or otherwise, shall not operate to
vest in any such other person, firm or corporation any right or interest in this
Lease or in the Premises or be deemed to effect or evidence any consent of
Landlord, it being expressly understood that any such listing is a privilege
extended by Landlord revocable at will by written notice to Tenant.

(e) Tenant shall pay Landlord a review fee in the amount of Landlord’s
reasonable, out of pocket costs for Landlord’s review of any requests by Tenant
to sublet the Premises or assign its interest in this Lease. Such fee or costs
shall be deemed to be additional rent under this Lease.

(f) Notwithstanding anything to the contrary herein contained, Tenant shall have
the right, upon prior notice to Landlord but without having to obtain Landlord’s
consent, to sublet up to ten percent (10%) of the floor area of the Premises for
Internal Sublet Offices, as hereinafter defined, to Affiliated Entities and
Tenant’s clients, Tenant’s customers and Tenant’s business partners
(collectively the “Permitted Users”). For purposes of this Paragraph, an
“Internal Sublet Office” shall have access to the Common Areas of the Building
only through Tenant’s reception area and a secondary exit from Tenant’s
Premises. Tenant shall be responsible for the Permitted Users complying with the
terms and conditions of this Lease, and any failure of the Permitted Users to
comply with the terms and conditions of this Lease shall be deemed a failure by
Tenant to comply. Tenant acknowledges and agrees that it shall be responsible
for all acts, omissions and negligence of the Permitted Users.

17.

MISCELLANEOUS COVENANTS

Tenant covenants and agrees as follows:

17.1 Rules and Regulations. Tenant will faithfully observe and comply with the
Rules and Regulations annexed hereto as Exhibit 4 and such other and further
reasonable Rules and Regulations as Landlord hereafter at any time or from time
to time may make and may communicate in writing to Tenant, which in the
reasonable judgment of Landlord shall be necessary for the reputation, safety,
care or appearance of the Building, or the preservation of good order therein,
or the operation or maintenance of the Building, or the equipment thereof, or
the comfort of tenants or others in the Building, provided, however, that in the
case of any conflict between the provisions of this Lease and any such
regulations, the provisions of this Lease shall control, and provided further
that nothing contained in this Lease shall be construed to impose upon Landlord
any duty or obligation to enforce the Rules and Regulations or the terms,
covenants or conditions in any other lease as against any other tenant and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, contractors, visitors, invitees or
licensees. Notwithstanding anything to the contrary in this Lease contained,
Landlord agrees that it will not enforce said Rules and Regulations against
Tenant in a discriminatory or arbitrary manner.

17.2 Access to Premises. Tenant shall: (i) permit Landlord to erect, use and
maintain pipes, ducts and conduits in and through the Premises, provided the
same do not materially reduce the floor area or materially adversely affect the
appearance thereof; (ii) upon prior oral/email notice (except that no notice
shall be required in emergency situations), permit Landlord and any mortgagee of
the Building or the Building and land or of the interest of Landlord therein,
and any lessor under any underlying lease, and their representatives, to have
reasonable access to and to enter upon the Premises at all reasonable hours for
the purposes of inspection or of making repairs, replacements or improvements in
or to the Premises or the Building or equipment (including, without limitation,
sanitary, electrical, heating, air conditioning or other systems) or of
complying with all laws, orders and requirements of governmental or other
authority or of exercising any right reserved to Landlord by this Lease
(including the right during the progress of any such repairs, replacements or
improvements or while performing work and furnishing materials in connection
with compliance with any such laws, orders or requirements to take upon or
through, or to keep and store within, the Premises all necessary materials,
tools and equipment, provided that such storage does not adversely affect
Tenant’s access to or the use and occupancy of the Premises); and (iii) permit
Landlord, at reasonable times, to show the Premises during ordinary Business
Hours to any existing or prospective mortgagee, purchaser, or assignee of any
mortgage of the Building or of the Building and the land or of the interest of
Landlord therein, and during the period of twelve (12) months next preceding the
Expiration Date to any person contemplating the leasing of the Premises or any
part thereof. If Tenant shall not be personally present to open and permit an
entry into the Premises at any time when for any reason an entry therein shall
be necessary or permissible, Landlord or Landlord’s agents may enter the same by
a master key, or, in the event of an emergency, may forcibly enter the same,
without rendering Landlord or such agents liable therefor (if during such entry
Landlord or Landlord’s agents

23

--------------------------------------------------------------------------------

 

shall accord reasonable care to Tenant’s property), and without in any manner
affecting the obligations and covenants of this Lease; provided, however, except
in an emergency, Landlord shall use reasonable efforts to schedule any access in
advance with Tenant and at times when Tenant is reasonably able to have a
representative present during such access. Landlord shall exercise its rights of
access to the Premises permitted under any of the terms and provisions of this
Lease in such manner as to minimize to the extent practicable interference with
Tenant’s use and occupation of the Premises.

17.3 Accidents to Sanitary and Other Systems. Tenant shall give to Landlord
prompt notice of any fire or accident in the Premises or in the Building and of
any damage to, or defective condition in, any part or appurtenance of the
Building including, without limitation, sanitary, electrical, ventilation,
heating and air conditioning or other systems located in, or passing through,
the Premises. Except as otherwise provided in Articles 18 and 20, and subject to
Tenant’s obligations in Article 14, such damage or defective condition shall be
remedied by Landlord with reasonable diligence, but if such damage or defective
condition was caused by Tenant or by the employees, licensees, contractors or
invitees of Tenant, the cost to remedy the same shall be paid by Tenant, subject
to the waiver of subrogation in this Lease. In addition, all reasonable costs
incurred by Landlord in connection with the investigation of any notice given by
Tenant shall be paid by Tenant if the reported damage or defective condition was
caused by Tenant or by the employees, licensees, contractors, or invitees of
Tenant, subject to the waiver of subrogation in this Lease. Tenant shall not be
entitled to claim any eviction from the Premises or any damages arising from any
such damage or defect unless the same (i) shall have been occasioned by the
negligence or willful misconduct of Landlord, its agents, servants or employees
and (ii) shall not, after notice to Landlord of the condition, have been cured
or corrected within thirty (30) days after such notice has been received by
Landlord; and in case of a claim of eviction unless such damage or defective
condition shall have rendered the Premises untenantable and they shall not have
been made tenantable by Landlord within the aforesaid thirty (30) days.

17.4 Signs, Blinds and Drapes.

(a) Tenant shall put no signs in any part of the Building. Except for the
building standard window blinds to be installed by Landlord, at Landlord’s cost
and expense, as part of Landlord’s Work, no signs or blinds may be put on or in
any window or elsewhere if visible from the exterior of the Building, nor may
the building standard drapes or blinds be removed by Tenant. Notwithstanding the
foregoing, Tenant shall have the right, during the Term of this Lease, to list
Tenant’s name on the Building directory. The initial listing of Tenant’s name
shall be at Landlord’s cost and expense. Any changes, replacements or additions
by Tenant to such directory shall be at Tenant’s sole cost and expense. Tenant
may hang its own drapes, provided that they shall not in any way interfere with
the building standard drapery or blinds or be visible from the exterior of the
Building and that such drapes are so hung and installed that when drawn, the
building standard drapery or blinds are automatically also drawn. Any signs or
lettering in the public corridors or on the doors shall conform to Landlord’s
building standard design. Neither Landlord’s name, nor the name of the Building
or the name of any other structure erected or used in conjunction therewith
shall be used without Landlord’s consent in any advertising material (except on
business stationery or as an address in advertising matter), nor shall any such
name, as aforesaid, be used in any undignified, confusing, detrimental or
misleading manner. Subject to the provisions of Articles 12 and 13 above, Tenant
may install a white screening graphic on portions of the exterior first floor
windows (extending from approximately four feet (4’) above grade level to
approximately 6 feet (6’) above grade level) of the Premises to obscure vision
into the Premises from the adjoining pavement. Landlord shall have the right to
approve the design and location of such screening.

(b) In addition, provided that Tenant is then leasing and occupying, in the
aggregate, at least 60,000 rentable square feet in the Building, Tenant shall
have the non-exclusive right, at its sole cost and expense, to install and
maintain a tenant identification sign consisting of the name of Tenant on the
exterior façade of the Building (the “Exterior Signage”), provided that (i) no
monetary or material non-monetary default of Tenant, beyond applicable notice
and cure period, has occurred hereunder and is continuing, (ii) Tenant installs
such Exterior Signage within two (2) years after the time that Tenant first is
in occupancy of 60,000 rentable square feet or more in the Building,
(iii) Landlord approves in writing the location, size and appearance of such
Exterior Signage requested by Tenant, and Landlord hereby approves the signage
depicted on Exhibit 7 hereto (it being understood and agreed that Exhibit 7
depicts two (2) alternative signs and that Tenant may elect which one (1) of
such alternative signs shall be installed), (iv) such Exterior Signage is in
compliance with all applicable laws, codes and ordinances and Tenant has
obtained all governmental permits and approvals required in connection
therewith, and (v) the installation, maintenance and removal of such Exterior
Signage (including, without limitation, the repair and cleaning of the Building
façade upon removal of such Building Sign) is performed at Tenant’s expense in
accordance with the terms and conditions governing alterations pursuant to
Articles 12 and 13 hereof and Landlord’s reasonable regulations. Notwithstanding
the foregoing provisions of this Section 17.4 to the contrary, (i) within thirty
(30) days after written notice from Landlord requiring removal of the Exterior
Signage (the “Removal Notice”), which Removal Notice may be given at any time
when (x) the aggregate square footage of the Premises leased and occupied by
Tenant or any Permitted Assignee or Affiliated Entity is less than 60,000
rentable square feet, or (y) there occurs, and remains uncured beyond applicable
notice and cure period, a monetary or material non-monetary default of Tenant,
or (ii) on or before the date on which the Term of the Lease expires or is
terminated, Tenant shall, at Tenant’s cost and expense, remove the Exterior
Signage and restore all damage to the Building caused by the installation and/or
removal of such Exterior Signage, which removal and restoration shall be
performed in accordance with the terms and conditions governing alterations
pursuant to Articles 12 and 13 hereof. If Tenant does not perform the
maintenance, repair, replacement or removal work specified in this Section 17.4
within ten (10) business days after notice from Landlord, then Landlord may do
so, at Tenant’s cost, and Tenant shall reimburse Landlord, as additional rent,
for the cost of such work within thirty (30) days after request therefor. The
right to the Exterior Signage granted pursuant to this Section 17.4 is personal
to Tenant and may not be exercised by any occupant, subtenant, or other assignee
of Tenant. If Tenant fails to install Exterior Signage on or before the date two
(2) years after the time that Tenant or any

24

--------------------------------------------------------------------------------

 

Permitted Assignee or Affiliated Entity first is in occupancy of 60,000 rentable
square feet or more, then Tenant shall have no further right to install any
Exterior Signage, time being of the essence.

(c) Tenant shall have the right to install an identification sign on the door
from the Patio (defined below) to the Premises provided that (i) Landlord
approves in writing the location, size and appearance of such sign, (ii) such
sign is in compliance with all applicable laws, codes and ordinances and Tenant
has obtained all governmental permits and approvals required in connection
therewith, and (iii) the installation, maintenance and removal of such sign
(including, without limitation, the repair and cleaning of the affected portion
of the Building upon removal of such sign) is performed at Tenant’s expense in
accordance with the terms and conditions governing alterations pursuant to
Articles 12 and 13 hereof and Landlord’s reasonable regulations.

17.5 Estoppel Certificate. Either party shall at any time and from time to time
upon not less than ten (10) business days’ prior notice to the other party (the
“Requesting Party”), execute, acknowledge and deliver to the Requesting Party a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), and the dates to which
the Yearly Rent and other charges have been paid in advance, if any, stating
whether or not such party is in default in performance of any covenant,
agreement, term, provision or condition contained in this Lease and, if so,
specifying each such default and such other facts as the Requesting Party may
reasonably request and which are customarily included in estoppels certificates,
it being intended that any such statement delivered pursuant hereto may be
relied upon by any prospective purchaser of the Building or of the Building and
the land or of any interest of Landlord therein, any mortgagee or prospective
mortgagee thereof, any lessor or prospective lessor thereof, any lessee or
prospective lessee thereof, or any prospective assignee of any mortgage thereof.
Time is of the essence in respect of any such requested certificate, both
parties hereby acknowledging the importance of such certificates in mortgage
financing arrangements, prospective sale and the like. If Tenant fails to so
execute and deliver such estoppel certificate within such ten (10) business day
period, then Landlord shall be entitled to send Tenant a second notice
requesting such execution and delivery of such estoppel certificate (“Second
Notice”), and if Tenant fails to execute and deliver such estoppel certificate
within three (3) days after the Second Notice, then Tenant shall pay to Landlord
a fee in the amount of Five Hundred and 00/100 Dollars ($500.00) per day for
each day beyond the third (3rd) day after the Second Notice that Tenant fails to
execute and deliver such estoppel certificate. Such fee shall be in addition to
Landlord’s other remedies hereunder.

17.6 Prohibited Materials and Property . Tenant shall not bring or permit to be
brought or kept in or on the Premises or elsewhere in the Building (i) any
inflammable, combustible or explosive fluid, material , chemical or substance
including, without limitation, any hazardous substances (collectively,
“Hazardous Materials”) as defined under applicable state or local law, under the
Federal Comprehensive Environmental Response Compensation and Liability Act
(CERCLA), 42 USC §9601 et seq., as amended, under Section 3001 of the Federal
Resource Conservation and Recovery Act of 1976, as amended, or under any
regulation of any governmental authority regulating environmental or health
matters (collectively, “Environmental Laws”) (except for standard office
supplies and cleaning supplies used, stored, and disposed of in accordance with
applicable law) or (ii) any materials, appliances or equipment (including,
without limitation, materials, appliances and equipment selected by Tenant for
the construction or other preparation of the Premises and furniture and
carpeting) which pose any danger to life, safety or health or may cause damage,
injury or death. Tenant shall not cause or permit any potentially harmful air
emissions, odors of cooking or other processes, or any unusual or other
objectionable odors or emissions to emanate from or permeate the Premises. The
occasional presence of normal food odors generated by catered events in the
Atrium shall not be considered to violate the foregoing restriction. In the
event that, during the performance of any Alterations by Tenant at the Premises
or during the performance of Landlord’s Work, the removal, encapsulation or
other remediation of Hazardous Materials determined to be present in the
Premises as of the Commencement Date shall be required pursuant to any
Environmental Laws, such removal, encapsulation or other remediation shall be
performed by Landlord, at Landlord’s expense (and in no event shall any portion
of Landlord’s Contribution be applied toward such cost), to the extent required
by such Environmental Laws.

17.7 Requirements of Law—Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations, including, without
limitation, all energy-related requirements, of Federal, State, County and
Municipal Authorities and with any direction of any public officer or officers,
pursuant to law, which shall impose any duty upon Landlord or Tenant with
respect to or arising out of Tenant’s use or occupancy of the Premises. Tenant
shall reimburse and compensate Landlord for all expenditures made by, or damages
or fines sustained or incurred by, Landlord due to nonperformance or
noncompliance with or breach or failure to observe any item, covenant, or
condition of this Lease upon Tenant’s part to be kept, observed, performed or
complied with. If Tenant receives notice of any violation of law, ordinance,
order or regulation applicable to the Premises, it shall give prompt notice
thereof to Landlord. During the Term, Tenant shall not be responsible for the
costs to make Common Areas of the Building or any entrance to the Premises
comply with applicable law, including the Americans with Disabilities Act (42
U.S.C. § 12101 et. seq.) and the regulations and Accessibility Guidelines for
Buildings and Facilities issued pursuant thereto, unless the requirement to
comply was triggered by either (i) Tenant’s particular use of the premises
(versus general office or retail use) or (ii) any improvements to the premises
made by or on behalf of Tenant. However, Tenant agrees that, within the
Premises, it shall be responsible for compliance with the Americans with
Disabilities Act (42 U.S.C. § 12101 et. seq.) and the regulations and
Accessibility Guidelines for Buildings and Facilities issued pursuant thereto.

17.8 Tenant’s Acts—Effect on Insurance. Tenant shall not do or permit to be done
any act or thing upon the Premises or elsewhere in the Building which will
invalidate or be in conflict with any insurance policies covering the Building
and the fixtures and property therein; and shall not do, or permit to be done,
any act or thing upon the Premises which shall subject Landlord to any liability
or responsibility for injury to any person or persons or to property by reason
of any business or operation being carried on upon said Premises or for any
other reason. Tenant at its own expense shall comply with all rules, orders,
regulations and requirements of the Board

25

--------------------------------------------------------------------------------

 

of Fire Underwriters, or any other similar body having jurisdiction, and shall
not (i) do, or permit anything to be done, in or upon the Premises, or bring or
keep anything therein, except as now or hereafter permitted by the Fire
Department, Board of Underwriters, Fire Insurance Rating Organization, or other
authority having jurisdiction, and then only in such quantity and manner of
storage as will not increase the rate for any insurance applicable to the
Building, or (ii) use the Premises in a manner which shall increase such
insurance rates on the Building, or on property located therein, over that
applicable when Tenant first took occupancy of the Premises hereunder. If by
reason of the failure of Tenant to comply with the provisions hereof the
insurance rate applicable to any policy of insurance shall at any time
thereafter be higher than it otherwise would be, Tenant shall reimburse Landlord
for that part of any insurance premiums thereafter paid by Landlord, which shall
have been charged because of such failure by Tenant.

17.9 Miscellaneous. Tenant shall not suffer or permit the Premises or any
fixtures, equipment or utilities therein or serving the same, to be overloaded,
damaged or defaced, nor permit any hole to be drilled or made in any part
thereof, except for the purpose of hanging lightweight artwork, whiteboards,
tack boards, and similar wall hangings on the walls of the Premises. Tenant
shall not suffer or permit any employee, contractor, business invitee or visitor
to violate any covenant, agreement or obligations of Tenant under this Lease.

18.

DAMAGE BY FIRE, ETC.

During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time:—(i) Landlord shall keep the Building
(excluding Alterations installed in the Premises after the Commencement Date
(“Later Alterations”) and any personal property or trade fixtures installed by
or at the expense of Tenant) insured in accordance with Exhibit 3; and
(ii) Tenant shall keep its personal property and trade fixtures in and about the
Premises and the Later Alterations insured in accordance with Exhibit 3.

If any portion of the Premises required to be insured by Landlord under the
preceding paragraph shall be damaged by fire or other insured casualty, or the
use thereof or access thereto shall be legally prohibited (or prohibited by
Landlord) due to fire or other insured casualty (regardless of whether or not
such fire or other insured casualty actually damages the Premises), Landlord
shall proceed with diligence, subject to the then applicable statutes, building
codes, zoning ordinances, and regulations of any governmental authority, and at
the expense of Landlord (but only to the extent of insurance proceeds made
available to Landlord by any mortgagee of the real property of which the
Premises are a part) to repair or cause to be repaired such damage, provided,
however, in respect of any Later Alterations as shall have been damaged by such
fire or other casualty and which (in the judgment of Landlord) can more
effectively be repaired as an integral part of Landlord’s repair work on the
Premises, that such repairs to such Later Alterations shall be performed by
Landlord but at Tenant’s expense (which expense shall be limited to the proceeds
of insurance maintained by Tenant or required to be maintained by Tenant
hereunder, plus the deductible payable under the applicable policy); in all
other respects, all repairs to and replacements of Tenant’s property and Later
Alterations shall be made by and at the expense of Tenant. If the Premises or
any part thereof shall have been rendered unfit for use and occupation hereunder
by reason of such damage, the Yearly Rent (together with Operating Costs Excess
and Tax Excess) and electricity charges or a just and proportionate part
thereof, according to the nature and extent to which the Premises shall have
been so rendered unfit, shall be suspended or abated until the Premises (except
as to the property which is to be repaired by or at the expense of Tenant), or
legal access thereto or use thereof as aforesaid, shall have been restored as
nearly as practicably may be to the condition in which they were immediately
prior to such fire or other casualty, provided, however, that if Landlord or any
mortgagee of the Building or of the Building and the land or Landlord’s interest
therein shall be unable to collect the insurance proceeds (including rent
insurance proceeds) applicable to such damage or associated business
interruption because of some action or inaction on the part of Tenant, or the
employees, licensees or invitees of Tenant and such action or inaction is not
cured within ten (10) days after receipt of written notice from Landlord, the
cost of repairing such damage shall be paid by Tenant and there shall be no
abatement of rent. Landlord shall not be liable for delays in the making of any
such repairs which are due to government regulation, casualties and strikes,
unavailability of labor and materials, and other causes beyond the reasonable
control of Landlord, nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting from such
delays in repairing such damage. If (i) the Premises (or legal access thereto or
use thereof) are so damaged or prevented by fire or other casualty (whether or
not insured) at any time during the last twenty-four (24) months of the Term
hereof that the cost to repair such damage is reasonably estimated to exceed one
third of the total Yearly Rent payable hereunder for the period from the
estimated date of restoration until the Expiration Date, or (ii) the Building
(whether or not including any portion of the Premises) is so damaged by fire or
other casualty (whether or not insured) that substantial alteration or
reconstruction or demolition of the Building shall in Landlord’s judgment be
required, then and in either of such events, this Lease and the Term hereof may
be terminated at the election of Landlord or Tenant by a notice in writing of
its election so to terminate which shall be given within sixty (60) days
following such fire or other casualty, the effective termination date of which
shall be not less than thirty (30) days after the day on which such termination
notice is received by the other party; provided, however, with respect to any
termination under clause (ii) where the Premises have not been damaged, Tenant
may elect to extend the termination date to the date that is one hundred eighty
(180) days after delivery of Landlord’s termination notice. In the event of any
termination, this Lease and the Term hereof shall expire as of such effective
termination date as though that were the Expiration Date as stated in Exhibit 1
and the Yearly Rent shall be apportioned as of such date; and if the Premises or
any part thereof shall have been rendered unfit for use and occupation by reason
of such damage the Yearly Rent (together with Operating Costs Excess, Tax
Excess, and Electricity Charge) for the period from the date of the fire or
other casualty to the effective termination date, or a just and proportionate
part thereof, according to the nature and extent to which the Premises shall
have been so rendered unfit, shall be abated.

26

--------------------------------------------------------------------------------

 

19.

WAIVER OF SUBROGATION

In any case in which Tenant shall be obligated to pay to Landlord any loss,
cost, damage, liability, or expense suffered or incurred by Landlord, Landlord
shall allow to Tenant as an offset against the amount thereof (i) the net
proceeds of any insurance collected by Landlord for or on account of such loss,
cost, damage, liability or expense, and (ii) if such loss, cost, damage,
liability or expense shall have been caused by a peril against which Landlord
has agreed to procure insurance coverage under the terms of this Lease, the
amount of such insurance coverage, whether or not actually procured by Landlord.
Landlord agrees that the deductible under such policy shall be a commercially
reasonable amount.

In any case in which Landlord or Landlord’s managing agent shall be obligated to
pay to Tenant any loss, cost, damage, liability or expense suffered or incurred
by Tenant, Tenant shall allow to Landlord or Landlord’s managing agent, as the
case may be, as an offset against the amount thereof (i) the net proceeds of any
insurance collected by Tenant for or on account of such loss, cost, damage,
liability, or expense, and (ii) if such loss, cost, damage, liability or expense
shall have been caused by a peril against which Tenant has agreed to procure
insurance coverage under the terms of this Lease, the amount of such insurance
coverage, whether or not actually procured by Tenant. Tenant agrees that the
deductible under such policy shall be a commercially reasonable amount.

The parties hereto shall each procure an appropriate clause in, or endorsement
on, any property insurance policy covering the Premises (including Later
Alterations) and the Building and personal property, fixtures and equipment
located thereon and therein, pursuant to which the insurance companies waive
subrogation or consent to a waiver of right of recovery in favor of either
party, its respective agents or employees. Each party hereby agrees that it will
not make any claim against or seek to recover from the other or its agents or
employees for any loss or damage to the Premises, the Building, or the claiming
party’s property or the property of others claiming under such claiming party
resulting from perils required to be insured by such party’s property insurance.

20.

CONDEMNATION—EMINENT DOMAIN

In the event that the Premises or any part thereof, or the whole or any part of
the Building, shall be taken or appropriated by eminent domain or shall be
condemned for any public or quasi-public use, or (by virtue of any such taking,
appropriation or condemnation) shall suffer any damage (direct, indirect or
consequential) for which Landlord or Tenant shall be entitled to compensation,
then (and in any such event) this Lease and the Term hereof may be terminated at
the election of Landlord by a notice in writing of its election so to terminate
which shall be given by Landlord to Tenant within sixty (60) days following the
date on which Landlord shall have received notice of such taking, appropriation
or condemnation. In the event that a material part of the Premises or the means
of access thereto shall be so taken, appropriated or condemned, and in either
case, the remainder of the Premises or the mode of access thereto is, in
Tenant’s reasonable judgment, unsuitable for the operation of Tenant’s business
in the Premises, then (and in any such event) this Lease and the Term hereof may
be terminated at the election of Tenant by a notice in writing of its election
so to terminate which shall be given by Tenant to Landlord within sixty
(60) days following the date on which Tenant shall have received notice of such
taking, appropriation or condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord’s notice elect to terminate
this Lease and the Term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the Term hereof shall expire as of such
effective termination date as though that were the Expiration Date as stated in
Exhibit 1, and the Yearly Rent (together with Operating Costs Excess and Tax
Excess) shall be apportioned as of such date. If neither party (having the right
so to do) elects to terminate Landlord will, with reasonable diligence and at
Landlord’s expense, restore the remainder of the Premises, or the remainder of
the means of access, as nearly as practicably may be to the same condition as
obtained prior to such taking, appropriation or condemnation in which event
(i) the Total Rentable Area shall be equitably adjusted, (ii) a just proportion
of the Yearly Rent, according to the nature and extent of the taking,
appropriation or condemnation and the resulting permanent injury to the Premises
and the means of access thereto, shall be permanently abated, and (iii) a just
proportion of the remainder of the Yearly Rent, according to the nature and
extent of the taking, appropriation or condemnation and the resultant injury
sustained by the Premises and the means of access thereto, shall be abated until
what remains of the Premises and the means of access thereto shall have been
restored as fully as may be for permanent use and occupation by Tenant
hereunder. Except for any award specifically reimbursing Tenant for moving or
relocation expenses or for Tenant’s personal property, or for the unamortized
value of any leasehold improvements paid for by Tenant (in excess of any
Landlord contribution), there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation, in implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
all such compensation and damages, grant to Landlord all and whatever rights (if
any) Tenant may have to such compensation and damages, and agree to execute and
deliver all and whatever further instruments of assignment as Landlord may from
time to time reasonably request. In the event of any taking of the Premises or
any part thereof for temporary (i.e., not in excess of one (1) year) use,
(i) this Lease shall be and remain unaffected thereby, and (ii) Tenant shall be
entitled to receive for itself any award made to the extent allocable to the
Premises in respect of such taking on account of such use, provided, that if any
taking is for a period extending beyond the Term of this Lease, such award shall
be apportioned between Landlord and Tenant as of the Expiration Date or earlier
termination of this Lease.

27

--------------------------------------------------------------------------------

 

21.

DEFAULT

21.1 Conditions of Limitation—Re-entry—Termination. This Lease and the herein
Term and estate are, upon the condition that if (a) subject to Section 21.2,
Tenant shall neglect or fail to perform or observe any of Tenant’s covenants or
agreements herein, including (without limitation) the covenants or agreements
with regard to the payment when due of rent, additional charges, reimbursement
for increase in Landlord’s costs, or any other charge payable by Tenant to
Landlord (all of which shall be considered as part of Yearly Rent for the
purposes of invoking Landlord’s statutory or other rights and remedies in
respect of payment defaults); or (b) Tenant shall be involved in financial
difficulties as evidenced by an admission in writing by Tenant of Tenant’s
inability to pay its debts generally as they become due, or by the making or
offering to make a composition of its debts with its creditors; or (c) Tenant
shall make an assignment or trust mortgage, or other conveyance or transfer of
like nature, of all or a substantial part of its property for the benefit of its
creditors, or (d) an attachment or other legal process shall issue against
Tenant or its property and a sale of any of its assets shall be held thereunder;
or (e) any judgment, final beyond appeal or any lien, attachment or the like
shall be entered, recorded or filed against Tenant in any court, registry, etc.
and Tenant shall fail to pay such judgment within sixty (60) days after the
judgment shall have become final beyond appeal or to discharge or secure by
surety bond such lien, attachment, etc. within sixty (60) days of such entry,
recording or filing, as the case may be; or (f) the leasehold hereby created
shall be taken on execution or by other process of law and shall not be revested
in Tenant within sixty (60) days thereafter; or (g) a receiver, sequesterer,
trustee or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or any part of Tenant’s property and such
appointment shall not be vacated within sixty (60) days; or (h) any proceeding
shall be instituted by or against Tenant pursuant to any of the provisions of
any Act of Congress or State law relating to bankruptcy, reorganizations,
arrangements, compositions or other relief from creditors, and, in the case of
any proceeding instituted against it, if Tenant shall fail to have such
proceedings dismissed within sixty (60) days or if Tenant is adjudged bankrupt
or insolvent as a result of any such proceeding, or (i) any event shall occur or
any contingency shall arise whereby this Lease, or the Term and estate thereby
created, would (by operation of law or otherwise) devolve upon or pass to any
person, firm or corporation other than Tenant, except as expressly permitted
under Article 16 hereof—then, and in any such event (except as hereinafter in
Section 21.2 otherwise provided) Landlord may, by written notice to Tenant,
elect to terminate this Lease; and thereupon (and without prejudice to any
remedies which might otherwise be available for arrears of rent or other charges
due hereunder or preceding breach of covenant or agreement and without prejudice
to Tenant’s liability for damages as hereinafter stated), upon the giving of
such notice, this Lease shall terminate as of the date specified therein as
though that were the Expiration Date as stated in Exhibit 1. Without being taken
or deemed to be guilty of any manner of trespass or conversion, and without
being liable to indictment, prosecution or damages therefor, Landlord may, by
any lawful means, enter into and upon the Premises (or any part thereof in the
name of the whole); repossess the same as of its former estate; and expel Tenant
and those claiming under Tenant. The words “re-entry” and “re-enter” as used in
this Lease are not restricted to their technical legal meanings.

21.2 Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease
(a) for default by Tenant in the payment when due of any sum of money, if Tenant
shall cure such default within five (5) business days after written notice
thereof is given by Landlord to Tenant, provided, however, that no such notice
need be given and no such default in the payment of money shall be curable if on
two (2) prior occasions in any twelve (12) month period there had been a default
in the payment of money which had been cured after notice thereof had been given
by Landlord to Tenant as herein provided or (b) for default by Tenant in the
performance of any covenant other than a covenant to pay a sum of money, if
Tenant shall cure such default within a period of thirty (30) days after written
notice thereof given by Landlord to Tenant (except where the emergency nature of
the default threatens to cause bodily injury or damage to property and remedial
action should appropriately take place sooner, as indicated in such written
notice), or within such additional period as may reasonably be required to cure
such default if the default is of such a nature that it cannot be cured within
such thirty-(30)-day period, provided, however, (1) that there shall be no
extension of time beyond such thirty-(30)-day period for the curing of any such
default unless, not more than ten (10) days after the receipt of the notice of
default, Tenant in writing (i) shall specify the cause on account of which the
default cannot be cured during such period and shall advise Landlord of its
intention duly to institute all steps necessary to cure the default and
(ii) shall, as soon as reasonably practicable, duly institute and thereafter
diligently prosecute to completion all steps necessary to cure such default and,
(2) that no notice of the opportunity to cure a default need be given, and no
grace period whatsoever shall be allowed to Tenant, if the default is incurable.

Notwithstanding anything to the contrary in this Section 21.2 contained, except
to the extent prohibited by applicable law, any statutory notice and grace
periods provided to Tenant by law are hereby expressly waived by Tenant.

21.3 Damages—Termination. Upon the termination of this Lease under the
provisions of this Article 21, Tenant shall pay to Landlord the rent and other
charges payable by Tenant to Landlord up to the time of such termination, shall
continue to be liable for any preceding breach of covenant, and in addition,
shall pay to Landlord as damages, at the election of Landlord

either:

(x) the amount (the “Excess Amount”) by which, at the time of the termination of
this Lease (or at any time thereafter if Landlord shall have initially elected
damages under subparagraph (y), below), (i) the aggregate of the rent and other
charges projected over the period commencing with such termination and ending on
the Expiration Date as stated in Exhibit 1 exceeds (ii) the aggregate projected
rental value of the Premises for such period, as such Excess Amount is reduced
to present value using a discount rate of the then-applicable federal discount
rate;

28

--------------------------------------------------------------------------------

 

or:

(y) amounts equal to the rent and other charges which would have been payable by
Tenant had this Lease not been so terminated, payable upon the due dates
therefor specified herein following such termination and until the Expiration
Date as specified in Exhibit 1, provided, however, if Landlord shall re-let the
Premises during such period, that Landlord shall credit Tenant with the net
rents received by Landlord from such re-letting, such net rents to be determined
by first deducting from the gross rents as and when received by Landlord from
such re-letting the expenses incurred or paid by Landlord in terminating this
Lease, as well as the expenses of re-letting, including altering and preparing
the Premises for new tenants, brokers’ commissions, and all other similar and
dissimilar expenses properly chargeable against the Premises and the rental
therefrom, it being understood that any such re-letting may be for a period
equal to or shorter or longer than the remaining Term of this Lease; and
provided, further, that (i) in no event shall Tenant be entitled to receive any
excess of such net rents over the sums payable by Tenant to Landlord hereunder
and (ii) in no event shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subparagraph (y) to a credit in respect of any net
rents from a re-letting except to the extent that such net rents are actually
received by Landlord. If the Premises or any part thereof should be re-let in
combination with other space, then proper apportionment on a square foot area
basis shall be made of the rent received from such re-letting and of the
expenses of re-letting.

In calculating the rent and other charges under Subparagraph (x), above, there
shall be included, in addition to the Yearly Rent, Tax Excess and Operating
Costs Excess, all other considerations agreed to be paid or performed by Tenant,
on the assumption that all such amounts and considerations would have remained
constant (except as herein otherwise provided) for the balance of the full Term
hereby granted.

Suit or suits for the recovery of such damages, or any installments thereof, may
be brought by Landlord from time to time at its election, and nothing contained
herein shall be deemed to require Landlord to postpone suit until the date when
the Term of this Lease would have expired if it had not been terminated
hereunder.

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the Premises in the event that the Lease is terminated based upon a
default by Tenant hereunder. Marketing of Tenant’s Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
in the Building shall be deemed to have satisfied Landlord’s obligation to use
“reasonable efforts.”

Nothing herein contained shall be construed as limiting or precluding the
recovery by Landlord against Tenant of any sums or damages to which, in addition
to the damages particularly provided above, Landlord may lawfully be entitled by
reason of any default hereunder on the part of Tenant.

21.4 Fees and Expenses.

(a) If Tenant shall default in the performance of any covenant on Tenant’s part
to be performed as in this Lease contained that continues beyond the expiration
of any applicable notice, grace or cure period, Landlord may immediately, or at
any time thereafter, without additional notice, perform the same for the account
of Tenant. If Landlord at any time is compelled to pay or elects to pay any sum
of money, or do any act which will require the payment of any sum of money, by
reason of the failure of Tenant to comply with any provision hereof, or if
Landlord is compelled to or does incur any expense, including reasonable
attorneys’ fees, in instituting, prosecuting, and/or defending any action or
proceeding instituted by reason of any default of Tenant hereunder, Tenant shall
on demand pay to Landlord by way of reimbursement the sum or sums so paid by
Landlord with all costs and actual damages, plus interest computed as provided
in Article 6 hereof.

(b) Tenant shall pay Landlord’s cost and expense, including reasonable
attorneys’ fees, incurred (i) in enforcing any obligation of the Tenant under
this lease, but subject to the provisions of the following sentence or (ii) as a
result of Landlord, without its fault, being made party to any litigation
pending by or against Tenant or any persons claiming through or under Tenant. In
the event of any litigation or other legal proceeding (e.g., arbitration)
between Landlord and Tenant relating to the provisions of this Lease or Tenant’s
occupancy of the Premises, the losing party (i.e., based upon a judgment, final
beyond appeal) shall, upon demand, reimburse the prevailing party for its
reasonable costs of prosecuting and/or defending such proceeding (including,
without limitation, reasonable attorneys’ fees), provided however, that with
respect to arbitration, the losing party shall only be obligated to reimburse
the prevailing party for attorneys’ fees if such fees are awarded by the
arbitrator(s).

21.5 Waiver of Redemption. Tenant does hereby waive and surrender all rights and
privileges which it might have under or by reason of any present or future law
to redeem the Premises or to have a continuance of this Lease for the Term
hereby demised after being dispossessed or ejected therefrom by process of law
or under the terms of this Lease or after the termination of this Lease as
herein provided. Tenant specifically waives receipt of a Notice to Quit.

21.6 Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord
may resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including the remedy of specific
performance) allowed at law or in equity as if specific remedies were not herein
provided for.

29

--------------------------------------------------------------------------------

 

22.

END OF TERM—ABANDONED PROPERTY

Upon the expiration or other termination of the Term of this Lease, Tenant shall
peaceably quit and surrender to Landlord the Premises together with all
alterations and additions made thereto, broom clean, in good order, repair and
condition (except as provided herein and in Section 8.7 and Articles 18 and 20)
excepting only ordinary wear and use, damage by fire or other casualty and
damage or repairs for which, under other provisions of this Lease, Tenant has no
responsibility of repair or restoration. Tenant shall remove all of its
property, including, without limitation, all telecommunication, computer and
other cabling installed by or for Tenant in the Premises or elsewhere in the
Building, and, to the extent specified by Landlord in writing at the time
Landlord approves such installation, all alterations and additions made by
Tenant and all partitions wholly within the Premises, and shall repair any
damages to the Premises or the Building caused by their installation or by such
removal. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the Term of this Lease.

Tenant will remove any personal property from the Building and the Premises upon
or prior to the expiration or termination of this Lease and any such property
which shall remain in the Building or the Premises for more than ten (10) days
thereafter shall be conclusively deemed to have been abandoned, and may either
be retained by Landlord as its property or sold or otherwise disposed of in such
manner as Landlord may see fit. If any part thereof shall be sold, then Landlord
may receive and retain the proceeds of such sale and apply the same, at its
option, against the expenses of the sale, the cost of moving and storage, any
arrears of Yearly Rent, additional or other charges payable hereunder by Tenant
to Landlord and any damages to which Landlord may be entitled under Article 21
hereof or pursuant to law.

Any holding over by Tenant or anyone claiming under Tenant after the expiration
of the Term of this Lease shall be treated as a tenancy at sufferance and shall
be on the terms and conditions as set forth in this Lease, as far as applicable
except that Tenant shall pay as a use and occupancy charge an amount equal to
the greater of (x) one hundred fifty percent (150%) of the Yearly Rent and Tax
Excess and Operating Costs Excess calculated (on a daily basis) at the highest
rate payable under the terms of this Lease, for the first sixty (60) days and
two hundred percent (200%) of the same thereafter, or (y) one hundred
twenty-five percent (125%) of the fair market rental value of the Premises, in
each case for the period measured from the day on which Tenant’s hold-over
commences and terminating on the day on which Tenant vacates the Premises. In
addition, Tenant shall save Landlord, its agents and employees, harmless and
will exonerate, defend and indemnify Landlord, its agents and employees, from
and against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the Term
of this Lease.

23.

SUBORDINATION

(a) Subject to any mortgagee’s or ground lessor’s election, as hereinafter
provided for, and subject to the requirements of this Section 23, this Lease is
subject and subordinate in all respects to all matters of record (including,
without limitation, deeds and land disposition agreements), ground leases and/or
underlying leases, and to the lien of all mortgages, any of which may now or
hereafter be placed on or affect such leases and/or the real property of which
the Premises are a part, or any part of such real property, and/or Landlord’s
interest or estate therein, and to each advance made and/or hereafter to be made
under any such mortgages, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor. Landlord
represents that to the actual knowledge of Landlord no matter if record
prohibits or restricts Tenant’s rights to install signage and to use the Patio
as provided in this Lease, but this representation shall not apply to any law,
regulation, or order of any governmental authority, whether or not same is a
matter of record. This Article 23 shall be self-operative and no further
instrument or subordination shall be required. In confirmation of such
subordination, Tenant shall execute, acknowledge and deliver promptly any
certificate or instrument that Landlord and/or any mortgagee and/or lessor under
any ground or underlying lease and/or their respective successors in interest
may request. Tenant acknowledges that, where any consent of Landlord is required
under this Lease, any consent or approval hereafter given by Landlord may be
subject to the further consent or approval of such mortgagee, and the failure or
refusal of such mortgagee to give such consent or approval shall,
notwithstanding anything to the contrary in this Lease contained, constitute
reasonable justification for Landlord’s withholding its consent or approval.
Notwithstanding anything to the contrary in this Article 23 contained, as to any
future mortgages, ground leases, and/or underlying lease or deeds of trust, the
herein provided subordination and attornment shall be effective only if the
mortgagee, ground lessor or trustee therein, as the case may be, agrees, by a
written instrument in recordable form and in the commercially reasonable,
customary form of such mortgagee, ground lessor, or trustee (“Nondisturbance
Agreement”) that, as long as Tenant shall not be in terminable default of the
obligations on its part to be kept and performed under the terms of this Lease,
this Lease will not be affected and Tenant’s possession hereunder will not be
disturbed by any default in, termination, and/or foreclosure of, such mortgage,
ground lease, and/or underlying lease or deed of trust, as the case may be.
Tenant shall be responsible for paying any fees or expenses charged by such
mortgagee, ground lessor or trustee in connection with such Nondisturbance
Agreement. Notwithstanding the foregoing Landlord agrees to use reasonable
efforts to obtain subordination, non-disturbance and attornment agreement for
Tenant from its current mortgagee in the form attached hereto as Exhibit
10. Tenant agrees that Tenant shall pay any charges (including legal fees)
required by any mortgagee as a condition to entering into any such agreement.

(b) Any such mortgagee or ground lessor may from time to time subordinate or
revoke any such subordination of the mortgage or ground lease held by it to this
Lease. Such subordination or revocation, as the case may be, shall be effected
by written notice to Tenant and by recording an instrument of subordination or
of such revocation, as the case may be, with the appropriate registry of deeds
or land records and to be effective without any further act or deed on the part
of Tenant. In confirmation of such subordination or of such

30

--------------------------------------------------------------------------------

 

revocation, as the case may be, Tenant shall execute, acknowledge and promptly
deliver any certificate or instrument that Landlord, any mortgagee or ground
lessor may request.

(c) [Intentionally Omitted]

(d) The term “mortgage(s)” as used in this Lease shall include any mortgage or
deed of trust. The term “mortgagee(s)” as used in this Lease shall include any
mortgagee or any trustee and beneficiary under a deed of trust or receiver
appointed under a mortgage or deed of trust. The term “mortgagor(s)” as used in
this Lease shall include any mortgagor or any grantor under a deed of trust.

(e) If Tenant fails to execute, acknowledge and deliver any such certificate or
instrument within ten (10) days after Landlord or such mortgagee or such ground
lessor has made written request therefor, then Landlord shall be entitled to
send Tenant a second notice requesting such execution and delivery of such
certificate or instrument (“Second Notice”), and if Tenant fails to execute and
deliver such certificate or instrument within three (3) days after the Second
Notice, then Tenant shall pay to Landlord a fee in the amount of Five Hundred
and 00/100 Dollars ($500.00) per day for each day beyond the third (3rd) day
after the Second Notice that Tenant fails to execute and deliver such
certificate or instrument. Such fee shall be in addition to Landlord’s other
remedies hereunder.

(f) Notwithstanding anything to the contrary contained in this Article 23, if
all or part of Landlord’s estate and interest in the real property of which the
Premises are a part shall be a leasehold estate held under a ground lease, then:
(i) the foregoing subordination provisions of this Article 23 shall not apply to
any mortgages of the fee interest in said real property to which Landlord’s
leasehold estate is not otherwise subject and subordinate; and (ii) the
provisions of this Article 23 shall in no way waive, abrogate or otherwise
affect any agreement by any ground lessor (x) not to terminate this Lease
incident to any termination of such ground lease prior to its Term expiring or
(y) not to name or join Tenant in any action or proceeding by such ground lessor
to recover possession of such real property or for any other relief.

(g) In the event of any failure by Landlord to perform, fulfill or observe any
agreement by Landlord herein, in no event will Landlord be deemed to be in
default under this Lease permitting Tenant to exercise any or all rights or
remedies under this Lease until Tenant shall have given written notice of such
failure to any mortgagee (ground lessor and/or trustee) of which Tenant shall
have been advised and until a reasonable period of time (not to exceed ninety
(90) days) shall have elapsed following the giving of such notice, during which
such mortgagee (ground lessor and/or trustee) shall have the right, but shall
not be obligated, to remedy such failure.

24.

QUIET ENJOYMENT

Landlord covenants that so long as there is no default of Tenant in existence
and continuing beyond the expiration of applicable notice and cure periods,
Tenant shall quietly enjoy the Premises from and against the claims of all
persons claiming by, through or under Landlord subject, nevertheless, to the
covenants, agreements, terms, provisions and conditions of this Lease and,
subject to the requirements of Section 23(a) above, the lien of the mortgages,
ground leases and/or underlying leases to which this Lease is subject and
subordinate, as hereinabove set forth.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer entitled to (but provided that such party shall present
to Landlord the applicable order entered by a court of competent jurisdiction
permitting such entry), such access for the purpose of taking possession of, or
removing, Tenant’s property or for any other lawful purpose (but this provision
and any action by Landlord hereunder shall not be deemed a recognition by
Landlord that the person or official making such demand has any right or
interest in or to this Lease, or in or to the Premises), or upon demand of any
representative of the fire, police, building, sanitation or other department of
the city, state or federal governments.

25.

ENTIRE AGREEMENT — WAIVER — SURRENDER

25.1 Entire Agreement. This Lease and the Exhibits made a part hereof contain
the entire and only agreement between the parties and any and all statements and
representations, written and oral, including previous correspondence and
agreements between the parties hereto, are merged herein. Tenant acknowledges
that all representations and statements upon which it relied in executing this
Lease are contained herein and that Tenant in no way relied upon any other
statements or representations, written or oral. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

25.2 Waiver by Landlord. The failure of Landlord to seek redress for violation,
or to insist upon the strict performance, of any covenant or condition of this
Lease, or any of the Rules and Regulations promulgated hereunder, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of such Rules and Regulations against Tenant and/or any other tenant in the
Building shall not be deemed a waiver of any such Rules and Regulations. No
provisions of this Lease shall be deemed to have been waived by Landlord unless
such waiver is in writing signed by Landlord. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the stipulated rent, nor shall any
endorsement or statement on any check or any letter

31

--------------------------------------------------------------------------------

 

accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy in this
Lease provided.

25.3 Surrender. No act or thing done by Landlord during the Term hereby demised
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept such surrender shall be valid, unless in writing signed by Landlord.
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises except in connection
with the natural expiration of the Term. In the event that Tenant at any time
desires to have Landlord underlet the Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive the keys for such purposes without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant’s
effects in connection with such underletting.

26.

INABILITY TO PERFORM—EXCULPATORY CLAUSE

(a) Except as may be otherwise specifically herein provided, this Lease and the
obligations of Tenant to pay rent hereunder and perform all the other covenants,
agreements, terms, provisions and conditions hereunder on the part of Tenant to
be performed shall in no way be affected, impaired or excused because Landlord
is unable to fulfill any of its obligations under this Lease or is unable to
supply or is delayed in supplying any service expressly or impliedly to be
supplied or is unable to make or is delayed in making any repairs, replacements,
additions, alterations, improvements or decorations or is unable to supply or is
delayed in supplying any equipment or fixtures if Landlord is prevented or
delayed from so doing by reason of Force Majeure, as hereinafter defined. In
each such instance of inability of Landlord to perform, Landlord shall exercise
reasonable diligence to eliminate the cause of such inability to perform.
Similarly, except as otherwise specifically herein provided in this Lease, if
Tenant is unable to perform any of its covenants or agreements under this Lease
other than the payment of rent by reason of Force Majeure, Landlord shall not
exercise any remedies in respect of a default arising from such inability until
the applicable Force Majeure no longer exists and Tenant has had a reasonable
opportunity to cure such default after the event of Force Majeure has ceased.
For purposes of this Lease, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorist acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

(b) Tenant shall neither assert nor seek to enforce any claim against Landlord,
or Landlord’s agents or employees, or the assets of Landlord or of Landlord’s
agents or employees, for breach of this Lease or otherwise, other than against
Landlord’s interest in the Building of which the Premises are a part and in the
undistributed rents, issues and profits thereof, and Tenant agrees to look
solely to such interest for the satisfaction of any liability of Landlord under
this Lease, it being specifically agreed that in no event shall Landlord or
Landlord’s agents or employees (or any of the officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, and the like, disclosed or undisclosed, thereof)
ever be personally liable for any such liability. This paragraph shall not limit
any right that Tenant might otherwise have to obtain injunctive relief against
Landlord or to take any other action which shall not involve the personal
liability of Landlord to respond in monetary damages from Landlord’s assets
other than Landlord’s interest in said real estate, as aforesaid. In no event
shall Landlord or Landlord’s agents or employees (or any of the officers,
trustees, directors, partners, beneficiaries, joint venturers, members,
stockholders or other principals or representatives and the like, disclosed or
undisclosed, thereof) ever be liable for consequential or incidental damages.
Without limiting the foregoing, in no event shall Landlord or Landlord’s agents
or employees (or any of the officers, trustees, directors, partners,
beneficiaries, joint venturers, members, stockholders or other principals or
representatives and the like thereof), ever be liable for lost profits of
Tenant. Except in the event of a breach by Tenant of its obligations under
Article 22, in no event shall Tenant or Tenant’s agents or employees (or any of
the officers, trustees, directors, partners, beneficiaries, joint venturers,
members, stockholders or other principals or representatives and the like,
disclosed or undisclosed, thereof) ever be liable for consequential or
incidental damages (including, without limitation, loss profits) of Landlord.

(c) Landlord shall not be deemed to be in default of its obligations under this
Lease unless Tenant has given Landlord written notice of such default, and
Landlord has failed to cure such default within thirty (30) days after Landlord
receives such notice or such longer period of time as Landlord may reasonably
require to cure such default provided that Landlord has promptly commenced to
cure within such thirty (30) day period and thereafter diligently pursues the
same. Except as otherwise expressly provided in this Lease, in no event shall
Tenant have the right to terminate this Lease nor shall Tenant’s obligation to
pay Yearly Rent or other charges under this Lease abate based upon any default
by Landlord of its obligations under this Lease.

27.

BILLS AND NOTICES

Any notice, consent, request, bill, demand or statement hereunder by either
party to the other party (“Notice”) shall be in writing and shall be deemed to
have been duly given when either delivered or served personally, or when
delivery is first attempted or refused, provided that such Notice shall be
addressed to Landlord at its address as stated in Exhibit 1 and to Tenant at the
Premises (or at Tenant’s address as stated in Exhibit 1, if delivered or mailed
prior to Tenant’s occupancy of the Premises), or if any address for notices
shall have been duly changed as hereinafter provided, if addressed as aforesaid
to the party at such changed address. Notices shall be delivered by hand, by
United States mail (certified, return receipt requested, and prepaid), or by
Federal Express or other recognized overnight delivery service which provides a
receipt for, or other proof of, delivery (prepaid). Either party may at any time
change the address or

32

--------------------------------------------------------------------------------

 

specify an additional address for such Notices by delivering or mailing, as
aforesaid, to the other party a notice stating the change and setting forth the
changed or additional address, provided such changed or additional address is a
street address within the United States.

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant’s failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant’s request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of rent. Subject to Tenant’s audit rights under Section 9.7
above, if Tenant has not objected to any statement of additional rent which is
rendered by Landlord to Tenant within one hundred eighty (180) days after
Landlord has rendered the same to Tenant, then the same shall be deemed to be a
final account between Landlord and Tenant not subject to any further dispute.

28.

PARTIES BOUND — TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of Article 16 hereof
shall operate to vest any rights in any successor or assignee of Tenant and that
the provisions of this Article 28 shall not be construed as modifying the
conditions of limitation contained in Article 21 hereof.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the real estate (land and/or Building, either or both, as the
case may be) of which the Premises are a part, Landlord ceases to be the owner
of the reversionary interest in the Premises, Landlord shall be entirely freed
and relieved from the performance and observance thereafter of all covenants and
obligations hereunder on the part of Landlord to be performed and observed, it
being understood and agreed in such event (and it shall be deemed and construed
as a covenant running with the land) that the person succeeding to Landlord’s
ownership of said reversionary interest shall thereupon and thereafter assume,
and perform and observe, any and all of such covenants and obligations of
Landlord.

29.

MISCELLANEOUS

29.1 Separability. If any provision of this Lease or portion of such provision
or the application thereof to any person or circumstance is for any reason held
invalid or unenforceable, the remainder of this Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby.

29.2 Captions, etc. The captions are inserted only as a matter of convenience
and for reference, and in no way define, limit or describe the scope of this
Lease or the intent of any provisions thereof. References to “State” shall mean,
where appropriate, the Commonwealth of Massachusetts.

29.3 Broker. Tenant represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of office space in the Building,
with any broker or had its attention called to the Premises or other space to
let in the Building, etc. by anyone other than the broker, person or firm, if
any, designated in Exhibit 1. Tenant agrees to defend, exonerate and save
harmless and indemnify Landlord and anyone claiming by, through or under
Landlord against any claims for a commission arising out of the execution and
delivery of this Lease or out of negotiations between Landlord and Tenant with
respect to the leasing of other space in the Building, provided that Landlord
shall be solely responsible for the payment of brokerage commissions to the
broker, person or firm, if any, designated as Landlord’s Broker in Exhibit 1.
Landlord shall pay a brokerage commission to Tenant’s Broker and Landlord’s
Broker, pursuant to separate agreements between Landlord and Landlord’s Broker
and Landlord and Tenant’s Broker.

Landlord represents and warrants that, in connection with the execution and
delivery of the Lease, it has not directly or indirectly dealt with any broker
other than the brokers designated on Exhibit 1. Landlord agrees to defend,
exonerate and save harmless Tenant and anyone claiming by, through, or under
Tenant against any claims arising in breach of the representation and warranty
set forth in the immediately preceding sentence.

29.4 Modifications. If in connection with obtaining financing for the Building
or Landlord’s interest therein, a bank, insurance company, pension trust or
other institutional lender shall request reasonable modifications in this Lease
as a condition to such financing, Tenant will not withhold, delay or condition
its consent thereto, provided that such modifications do not increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created.

29.5 Arbitration. Any disputes relating to provisions or obligations in this
Lease as to which a specific provision or a reference to arbitration is made
herein shall be submitted to arbitration in accordance with the provisions of
applicable state law (as identified in Section 29.6), as from time to time
amended. Arbitration proceedings, including the selection of an arbitrator,
shall be conducted pursuant to the rules, regulations and procedures from time
to time in effect as promulgated by the American Arbitration Association. Prior
written notice of application by either party for arbitration shall be given to
the other at least ten (10) days before submission of the application to the
said Association’s office in the City or County wherein the Building is situated
(or the nearest other city or county having an Association office). The
arbitrator shall hear the parties and their evidence. The decision of the
arbitrator shall be binding and conclusive, and judgment upon the award or
decision of the arbitrator may be entered in the appropriate court of law (as
identified on

33

--------------------------------------------------------------------------------

 

Exhibit 1), and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
Court or a Judge thereof may be served outside the State or Commonwealth wherein
the Building is situated by registered mail or by personal service, provided a
reasonable time for appearance is allowed. The costs and expenses of each
arbitration hereunder and their apportionment between the parties shall be
determined by the arbitrator in his award or decision. No arbitrable dispute
shall be deemed to have arisen under this Lease prior to (i) the expiration of
the period of twenty (20) days after the date of the giving of written notice by
the party asserting the existence of the dispute together with a description
thereof sufficient for an understanding thereof; and (ii) where a Tenant payment
(e.g., Tax Excess or Operating Costs Excess under Article 9 hereof) is in issue,
the amount billed by Landlord having been paid by Tenant.

29.6 Governing Law. This Lease is made pursuant to, and shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Massachusetts
and any applicable local municipal rules, regulations, by-laws, ordinances and
the like.

29.7 Assignment of Rents. Subject to any contrary terms in any SNDA executed by
Tenant and any mortgage holder or ground lessor pursuant to Section 23(a) above,
with reference to any assignment by Landlord of its interest in this Lease, or
the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to or held by a bank, trust company, insurance company or
other institutional lender holding a mortgage or ground lease on the Building or
Landlord’s interest therein, Tenant agrees:

(a) that the execution thereof by Landlord and the acceptance thereof by such
mortgagee and/or ground lessor shall never be deemed an assumption by such
mortgagee and/or ground lessor of any of the obligations of Landlord thereunder,
unless such mortgagee and/or ground lessor shall, by written notice sent to
Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such mortgagee and/or ground lessor shall be
treated as having assumed Landlord’s obligations thereunder only upon
foreclosure of such mortgagee’s mortgage or deed of trust or termination of such
ground lessor’s ground lease and the taking of possession of the Premises after
having given notice of its exercise of the option stated in Article 23 hereof to
succeed to the interest of Landlord under this Lease.

29.8 Representation of Authority. By his execution hereof each of the
signatories on behalf of the respective parties hereby warrants and represents
to the other that he or she is duly authorized to execute this Lease on behalf
of such party. If either Landlord or Tenant is a corporation, the applicable
party hereby appoints the signatory whose name appears below on behalf of such
party as its attorney-in-fact for the purpose of executing this Lease for and on
behalf of such party.

29.9 Expenses Incurred by Landlord Upon Tenant Requests. Except in connection
with requests by Tenant to sublet the Premises or assign its interest in this
Lease, as to which the review fee set forth in Article 16 shall apply, Tenant
shall, upon demand, reimburse Landlord for all reasonable expenses, including,
without limitation, legal fees, incurred by Landlord in connection with all
requests by Tenant for consents, approvals or execution of collateral
documentation related to this Lease, including, without limitation, costs
incurred by Landlord in the review and approval of Tenant’s plans and
specifications in connection with proposed alterations to be made by Tenant to
the Premises and requests by Tenant for Landlord to execute waivers of
Landlord’s interest in Tenant’s property in connection with third party
financing by Tenant. Such costs shall be deemed to be additional rent under this
Lease. The provisions of this Section 29.9 shall not apply to the Landlord’s
Work, which is governed by the provisions of Article 4 above.

29.10 Survival.

(a) Without limiting any other obligation of Tenant which may survive the
expiration or prior termination of the Term of this Lease, all obligations on
the part of Tenant to indemnify, defend, or hold Landlord harmless, as set forth
in this Lease (including, without limitation, Tenant’s obligations under
Sections 13(d), 15.3, and 29.3) shall survive the expiration or prior
termination of the Term of this Lease.

(b) Without limiting any other obligation of Landlord which may survive the
expiration or prior termination of the Term of this Lease, all obligations on
the part of Landlord to indemnify, defend, or hold Tenant harmless, as set forth
in this Lease (including, without limitation, Landlord’s obligations under
Sections 2.2, 9.1(e) and 29.3 shall survive the expiration or prior termination
of the Term of this Lease.

29.11 Financial Statements. Tenant, within fifteen (15) days after request,
shall provide Landlord with a current financial statement and such other
information as Landlord may reasonably request in order to create a “business
profile” of Tenant and determine Tenant’s ability to fulfill its obligations
under this Lease. The foregoing obligation shall be waived during any period of
time in which Tenant’s stock is publicly traded on a nationally recognized
exchange or such information is available on Tenant’s website.

29.12 Parking.

(a) Number of Passes. During the Term of this Lease, Tenant shall have the right
to use, and shall be obligated to pay for, the number of monthly parking passes
specified in Exhibit 1 for use in the garage located beneath the Building
(“Building Garage”). The Building Garage is sometimes hereinafter referred to as
the “Garage.” The passes in the Building Garage are referred to as the “Parking
Passes.” The Parking Passes shall be paid for by Tenant at the then current
prevailing rate in the Garage, as such rate may vary from time to time. Landlord
hereby represents to Tenant that, as of the Execution Date of this Lease, the
charge for Parking Passes is $250.00 per month, per pass, subject to increase
from time to time.

(b) Garage Operator. Landlord hereby reserves the right to enter into a
management agreement or lease with an entity for the Garage (“Garage Operator”).
In such event, Tenant, upon request of Landlord, shall enter into a parking
agreement with the Garage

34

--------------------------------------------------------------------------------

 

Operator and pay the Garage Operator the monthly charge established hereunder,
and Landlord shall have no liability for claims arising through acts or
omissions of the Garage Operator unless caused by the negligence or willful
misconduct of Landlord. It is understood and agreed that the identity of the
Garage Operator may change from time to time during the Term. In connection
therewith, any parking lease or agreement entered into between Tenant and a
Garage Operator shall be freely assignable by such Garage Operator or any
successors thereto.

(c) No Liability – Garage. Neither Landlord nor any Garage Operator shall be
responsible for money, jewelry, vehicles or other personal property lost in or
stolen from the Garage regardless of whether such loss or theft occurs when the
Garage or other areas therein are locked or otherwise secured. Except as caused
by the negligence or willful misconduct of Landlord or any Garage Operator or
their respective agents, contractors, or employees and without limiting the
terms of the preceding sentence, neither Landlord nor any Garage Operator shall
be liable for any loss, injury or damage to persons using the Garage or vehicles
or other property therein, it being agreed that, to the fullest extent permitted
by Law, the use of the Garage shall be at the sole risk of Tenant and its
employees.

(d) General Provisions. Tenant shall have no right to sublet, assign, or
otherwise transfer said Parking Passes, other than in connection with an
assignment or sublease permitted or consented to pursuant to Article 16. No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the parking facilities or for Tenant utilizing less
than all of the Parking Passes. Said Parking Passes will be on an unassigned,
non-reserved basis, and shall be subject to the rules and regulations from time
to time in force.

(e) Parking Rules and Regulations. Landlord or the Garage Operator shall have
the right from time to time to promulgate reasonable rules and regulations
regarding the Garage, the Parking Passes and the use thereof, including, but not
limited to, rules and regulations controlling the flow of traffic to and from
various parking areas, the angle and direction of parking and the like. Tenant
shall comply with and cause its employees to comply with all such rules and
regulations as well as all reasonable additions and amendments thereto.

(f) No Overnight Storage. Tenant shall not store or permit its employees to
store any vehicles overnight in the Garage without the prior written consent of
the Garage Operator. Except for emergency repairs, Tenant and its employees
shall not perform any work on any vehicles while located in the Garage or on the
Property. If it is necessary for Tenant or its employees to leave a vehicle in
the Garage overnight, Tenant shall provide Landlord and the Garage Operator with
prior notice thereof designating the license plate number and model of such
vehicle.

(g) Temporary Closure. Landlord and the Garage Operator shall have the right to
temporarily close the Garage or certain areas therein in order to perform
necessary repairs, maintenance and improvements to the Garage; provided,
however, if the Garage or any portion thereof such that Tenant is unable to use
its Parking Passes is closed for more than one (1) day, Tenant shall receive an
abatement of the monthly fee per parking space until the Garage (or portion
thereof) is fully operational.

(h) Access Cards. The Garage Operator may elect to provide parking cards or keys
to control access to the Garage. In such event, Landlord or the Garage Operator
shall provide Tenant with one card or key for each Parking Pass that Tenant is
entitled to hereunder, provided that Landlord or the Garage Operator shall have
the right to require Tenant or its employees to place a reasonable deposit on
such access cards or keys and to pay a fee for any lost or damaged cards or
keys.

(i) Bicycles. Landlord agrees that it, or the Garage Operator, shall at all
times during the Term provide bicycle storage racks in the Garage for the
non-exclusive use of Tenant and its employees, subject to reasonable rules and
regulations therefor provided to Tenant from time to time.

29.13 Anti-Terrorism Representations. Tenant represents and warrants to Landlord
that:

(a) Tenant is not, and shall not during the Term of this Lease become, a person
or entity with whom Landlord is restricted from doing business under the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56 (commonly known
as the “USA Patriot Act”) and Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001 and regulations promulgated pursuant
thereto, including, without limitation, persons and entities named on the Office
of Foreign Asset Control Specially Designated Nationals and Blocked Persons List
(collectively, “Prohibited Persons”); and

(b) To the best of Tenant’s knowledge, Tenant is not currently conducting any
business or engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises; and

(c) Tenant will not in the future during the Term of this Lease knowingly engage
in any transactions or dealings, or be otherwise associated with, any Prohibited
Persons in connection with the use or occupancy of the Premises.

Landlord represents and warrants to Tenant that:

(a) Landlord is not, and shall not during the Term of this Lease become, a
person or entity with whom Tenant is restricted from doing business under the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act”) and Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto, including, without

35

--------------------------------------------------------------------------------

 

limitation, persons and entities named on the Office of Foreign Asset Control
Specially Designated Nationals and Blocked Persons List (collectively,
“Prohibited Persons”); and

(d) To the best of Landlord’s knowledge Landlord is not currently conducting any
business or engaged in any transactions or dealings, or otherwise associated
with, any Prohibited Persons in connection with the use or occupancy of the
Premises; and

(e) Landlord will not in the future during the Term of this Lease knowingly
engage in any transactions or dealings, or be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Premises.

29.14 Waiver of Trial by Jury. Landlord and Tenant hereby waives any right to
trial by jury in any action, proceeding or brought by either Landlord or Tenant
on any matters whatsoever arising out of or any way connected with this Lease,
the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises and/or any claim of injury or damage, including but not limited to, any
summary process eviction action.

29.15 No Offset. Except as may be otherwise expressly provided in this Lease, in
no event shall Tenant have the right to terminate or cancel this Lease or to
withhold rent or to set-off any claim or damages against rent as a result of any
default by Landlord or breach by Landlord of its covenants or warranties or
promises under this Lease, except in the case of a wrongful eviction of Tenant
from the Premises (constructive or actual) by Landlord continuing after notice
to Landlord thereof and a reasonable opportunity for Landlord to cure the same
in the time periods set forth herein. Further, except as expressly provided in
this Lease, Tenant shall not assert any right to deduct the cost of repairs or
any monetary claim against Landlord from rent thereafter due and payable, but
shall look solely to Landlord for satisfaction of such claim.

29.16 Tenant’s Option to Extend the Term of the Lease.

(a) On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that as of the time of option exercise and
as of the commencement of the hereinafter described additional term, (i) Tenant
is not in default of its covenants and obligations under the Lease, continuing
beyond the expiration of any applicable notice, grace and cure period and
(ii) Tenant has not assigned this Lease or sublet more than twenty-five percent
(25%) of the Premises (except to a Permitted Assignee or Affiliated Entity),
Tenant shall have the option (“Extension Option”) to extend the Term of this
Lease for one (1) additional period of five (5) years, such additional term
commencing as of the expiration of the initial Term of the Lease (“Extension
Term”). Tenant may exercise its Extension Option by giving Landlord written
notice (“Extension Notice”) not earlier than fifteen (15) months and not later
than twelve (12) months prior to the Expiration Date of the initial Term of the
Lease. Upon the timely giving of the Extension Notice, the Term of this Lease
shall be deemed extended upon all of the terms and conditions of this Lease. If
Tenant fails to timely give the Extension Notice, as aforesaid, Tenant shall
have no further right to extend the Term of this Lease, time being of the
essence of this Section 29.16.

(b) The Yearly Rent during the Extension Term shall be based upon the Fair
Market Rental Value, as defined in and determined pursuant to Subparagraph
(e) of this Section 29.16, as of the commencement of the Extension Term, of the
Premises then demised to Tenant.

(c) Tenant shall have no further option to extend the Term of the Lease other
than the Extension Term.

(d) Notwithstanding the fact that Tenant’s exercise of the Extension Option
shall be self-executing, as aforesaid, the parties shall promptly execute a
lease amendment reflecting the Extension Term after Tenant exercises the
Extension Option, except that, if has not yet been determined, the Yearly Rent
payable in respect of the Extension Term may not be set forth in said amendment.
In such event, after such Yearly Rent is determined, the parties shall execute a
written agreement confirming the same. The execution of such lease amendment
shall not be deemed to waive any of the conditions to Tenant’s exercise of its
rights under this Section 29.16, unless otherwise specifically provided in such
lease amendment.

(e) (i) “Fair Market Rental Value” shall be computed as of the commencement of
the Extension Term at the then current annual rental charge (i.e., the sum of
Yearly Rent plus escalation and other charges), including provisions for
subsequent increases and other adjustments for leases or agreements to lease
(including letters of intent, if executed by both Landlord and Tenant) then
currently being executed in comparable space located in the Building, or in
comparable first-class office buildings located in East Cambridge,
Massachusetts. In determining Fair Market Rental Value, all relevant factors
shall be considered.

(ii) Dispute as to Fair Market Rental Value

Landlord shall initially designate Fair Market Rental Value by notice to Tenant
thereof given at least eleven (11) months before the Expiration Date. If Tenant
disagrees with Landlord’s designation of a Fair Market Rental Value, the parties
shall negotiate in good faith for thirty (30) days after Landlord’s initial
designation (“Negotiation Period”) to reach agreement on the Fair Market Rental
Value. If the parties have not reached agreement on the Fair Market Rental Value
by the end of the Negotiation Period, then the Fair Market Rental Value shall be
submitted to arbitration as follows: Fair Market Rental Value shall be submitted
to arbitration as follows: Fair Market Rental Value shall be determined by
impartial arbitrators, one to be chosen by the Landlord, one to be chosen by
Tenant, and a third to be selected, if necessary, as below provided. The
unanimous written decision of the two first chosen, without selection and
participation of a third arbitrator, or otherwise, the written decision of a
majority of three arbitrators chosen and selected as aforesaid, shall be
conclusive and binding upon Landlord and Tenant. Landlord and Tenant shall each
notify the other of its chosen arbitrator within ten (10) business days
following the expiration of the Negotiation Period and, unless such two
arbitrators shall have reached a

36

--------------------------------------------------------------------------------

 

unanimous decision within thirty (30) days after their designation, they shall
so notify the Boston office of the American Arbitration Association (or such
organization as may succeed to said American Arbitration Association) and
request him/her to select an impartial third arbitrator, who shall be a real
estate broker dealing with like types of properties, with a minimum of ten
(10) years’ experience in office leasing in Cambridge, Massachusetts, to
determine Fair Market Rental Value as herein defined. Such third arbitrator and
the first two chosen shall, subject to commercial arbitration rules of the
American Arbitration Association, hear the parties and their evidence and render
their decision within thirty (30) days following the conclusion of such hearing
and notify Landlord and Tenant thereof. If either party fails to designate its
chosen broker within ten (10) business days following the expiration of the
Negotiation Period, which failure continues for five (5) business days after
written notice thereof, the other party’s broker shall determine Fair Market
Rental Value acting alone. Landlord and Tenant shall bear the expense of the
third arbitrator (if any) equally. The decision of the arbitrator(s) shall be
binding and conclusive, and judgment upon the award or decision of the
arbitrator(s) may be entered in the appropriate court of law (as identified on
Exhibit 1 ); and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
Court or a Judge thereof may be served outside the Commonwealth of Massachusetts
by registered mail or by personal service, provided a reasonable time for
appearance is allowed. If the dispute between the parties as to a Fair Market
Rental Value has not been resolved before the commencement of Tenant’s
obligation to pay rent based upon such Fair Market Rental Value, then Tenant
shall pay Yearly Rent and other charges under the Lease in respect of the
Premises in question based upon the Fair Market Rental Value designated by
Landlord until either the agreement of the parties as to the Fair Market Rental
Value, or the decision of the arbitrators, as the case may be, at which time
Tenant shall pay any underpayment of rent and other charges to Landlord, or
Landlord shall refund any overpayment of rent and other charges to Tenant.

29.17 Tenant’s Right of First Offer.

On the conditions, which conditions Landlord may waive, at its election, by
written notice to Tenant at any time, that as of the time of option exercise and
as of the commencement of the hereinafter described additional term, (i) Tenant
is not in default under the Lease beyond any applicable notice, grace and cure
periods, (ii) not more than twenty-five percent (25%) of the Premises is sublet,
other than to a Permitted Assignee or an Affiliated Entity, (iii) the Lease has
not been assigned other than to a Permitted Assignee or an Affiliated Entity and
(iv) the RFO Premises, as hereinafter defined, is intended for the exclusive use
of Tenant or any Permitted Assignee or an Affiliated Entity during the Term,
Tenant shall have the following one time right (“Right of First Offer”) to lease
the RFO Premises, as hereinafter defined, when the RFO Premises become available
for lease to Tenant, as hereinafter defined. Notwithstanding the foregoing,
Tenant shall have no right to exercise its Right of First Offer if less than
twenty-four (24) months remain in the Term of the Lease, unless (i) Tenant has
not yet exercised the Extension Option, (ii) the Extension Option has not lapsed
unexercised, and (iii) simultaneously with giving an RFO Exercise Notice (as
hereinafter defined), Tenant timely and properly exercises the Extension Option
as set forth in Section 29.16 above (and, in such event, the prohibition set
forth in Section 29.16 above, on giving the Extension Notice more than fifteen
(15) months before the Expiration Date of the initial Term shall be waived, if
necessary). In any case where Tenant has no right to exercise its Right of First
Offer (that is, during the last twenty-four (24) months of the Term of the Lease
if Tenant does not have any remaining right to exercise the Extension Option, or
if the aforesaid conditions are not met), Landlord shall not be obligated to
deliver Landlord’s RFO Notice (as hereinafter defined) to Tenant.

(a) Definition of RFO Premises

“RFO Premises” shall be defined as any area on the third (3 rd ) or fourth (4 th
) floor of the Building, when such area becomes available for lease to Tenant,
as hereinafter defined, during the Term of this Lease. For the purposes of this
Section 29.17, an RFO Premises shall be deemed to be “available for lease to
Tenant” if, during the Term of this Lease, Landlord, in its reasonable judgment,
determines that such area will become available for leasing to Tenant (i.e. when
Landlord determines that the then occupant of the RFO Premises will vacate the
RFO Premises and that the holder(s) of any superior rights to the RFO Premises
will not exercise such rights, and when Landlord intends to offer such area for
lease). Tenant acknowledges that the portion of the RFO Premises located on the
third floor of the Building (the “Third Floor RFO Premises”) are currently
vacant. Notwithstanding anything to the contrary herein contained, Tenant’s
right of first offer shall not apply to the Third Floor RFO Premises until
Landlord has leased all or a portion of the Third Floor RFO Premises to a third
party and thereafter the Third Floor RFO Premises or such portion thereof that
has been so leased once again become “available for lease”; provided, however,
if any portion of the Third Floor RFO Premises is not subject to an executed
lease by the first (1 st ) anniversary of the Rent Commencement Date, then the
portion of the Third Floor RFO Premises not so leased shall thereafter be deemed
“available for lease” if the other conditions thereto are met. In no event shall
Landlord offer RFO Premises to Tenant more than two (2) years prior to the date
such RFO Premises will be available for occupancy by Tenant.

(b) Exercise of Right to Lease RFO Premises

Landlord shall give Tenant written notice (“Landlord’s RFO Notice”) at the time
that Landlord determines, as aforesaid, that an RFO Premises will become
available for lease to Tenant. Landlord’s RFO Notice shall set forth the
location and size of the RFO Premises, Landlord’s designation of the Fair Market
Rental Value (as defined in Subparagraph (e) of Section 29.16 above, but
ignoring all references to “renewal”) applicable to the RFO Premises and the RFO
Premises Commencement Date. Tenant shall have the right, exercisable upon
written notice given to Landlord within ten (10) business days after the receipt
of Landlord’s RFO Notice, to either: (i) lease the RFO Premises at the Fair
Market Rental Value set forth in Landlord’s RFO Notice (“RFO Exercise Notice”),
or (ii) lease the RFO Premises but provide Landlord with a counteroffer of
Landlord’s designation of Fair Market Rental Value (“Tenant’s Objection
Notice”). If Tenant timely and properly provides an RFO Exercise Notice, Tenant
shall lease the RFO Premises and the Fair

37

--------------------------------------------------------------------------------

 

Market Rental Value shall be as set forth in Landlord’s RFO Notice. If Tenant
timely and properly provides Tenant’s Objection Notice, then Tenant shall lease
the RFO Premises, and the Fair Market Rental Value shall be determined as
follows: Fair Market Rental Value shall be determined by impartial arbitrators,
one to be chosen by the Landlord, one to be chosen by Tenant, and a third to be
selected, if necessary, as below provided. Each arbitrator shall be a broker
affiliated with a major Boston commercial real estate brokerage firm and each
arbitrator shall have at least ten (10) years’ experience dealing in properties
of a nature and type generally similar to the Building located in East
Cambridge, Massachusetts. The unanimous written decision of the two first
chosen, without selection and participation of a third arbitrator, or otherwise,
the written decision of a majority of three arbitrators chosen and selected as
aforesaid, shall be conclusive and binding upon Landlord and Tenant. Landlord
and Tenant shall each notify the other of its chosen arbitrator within ten
(10) business days following the call for arbitration and, unless such two
arbitrators shall have reached a unanimous decision within thirty (30) days
after their designation, they shall so notify the President of the Boston office
of the American Arbitration Association (or such organization as may succeed to
said American Arbitration Association) and request him to select an impartial
third arbitrator, having the qualifications set forth above, to determine Fair
Market Rental Value as herein defined. Such third arbitrator and the first two
chosen shall, subject to commercial arbitration rules of the American
Arbitration Association, hear the parties and their evidence and render their
decision within thirty (30) days following the conclusion of such hearing and
notify Landlord and Tenant thereof. Landlord and Tenant shall bear the expense
of the third arbitrator (if any) equally. The decision of the arbitrator shall
be binding and conclusive, and judgment upon the award or decision of the
arbitrator may be entered in the appropriate court of law (as identified on
Exhibit 1); and the parties consent to the jurisdiction of such court and
further agree that any process or notice of motion or other application to the
Court or a Judge thereof may be served outside the Commonwealth of Massachusetts
by registered mail or by personal service, provided a reasonable time for
appearance is allowed. If the dispute between the parties as to a Fair Market
Rental Value has not been resolved before the commencement of Tenant’s
obligation to pay rent based upon such Fair Market Rental Value, then Tenant
shall pay Yearly Rent and other charges under the Lease in respect of the
Premises in question based upon the Fair Market Rental Value designated by
Landlord until either the agreement of the parties as to the Fair Market Rental
Value, or the decision of the arbitrators, as the case may be, at which time
Tenant shall pay any underpayment of rent and other charges to Landlord, or
Landlord shall refund any overpayment of rent and other charges to Tenant. If
Tenant does not timely and properly provide either an RFO Exercise Notice or
Tenant’s Objection Notice, time being of the essence, then Tenant shall have no
further right to lease all or any portion of the RFO Premises that were the
subject of Landlord’s RFO Notice, but shall continue to have rights other RFO
Premises, if any, which have not yet been offered to Tenant pursuant to this
Section 29.17. Notwithstanding the foregoing if the RFO Premises that were the
subject of Landlord’s RFO Notice shall not be leased (which term shall include a
letter of intent that results in a lease) by the date that is one (1) year after
the deadline for Tenant to have given a RFO Exercise Notice or Tenant’s
Objection Notice with respect to such Landlord’s RFO Notice, then Tenant’s Right
of First Offer hereunder shall again apply to such RFO Premises.

(c) Lease Provisions Applying to RFO Premises

The leasing to Tenant of the RFO Premises shall be upon all of the same terms
and conditions of the Lease, except as follows:

(1) RFO Premises Commencement Date

The RFO Premises Commencement Date shall be the later of: (x) the RFO Premises
Commencement Date as set forth in Landlord’s RFO Notice, or (y) the date that
Landlord delivers the RFO Premises to Tenant in the condition set forth in
subparagraph (d) below.

(2) Expiration Date

The Expiration Date in respect of the RFO Premises shall be the Expiration Date
of the Lease.

(3) Yearly Rent

The Yearly Rent rental rate in respect of the RFO Premises shall be based upon
the Fair Market Rental Value determined as set forth above.

(d) Condition of RFO Premises

Tenant shall take the RFO Premises “as-is” in its then (i.e. as of the date of
delivery) state of construction, finish, and decoration, without any obligation
on the part of Landlord to construct or prepare the RFO Premises for Tenant’s
occupancy, unless otherwise set forth in Landlord’s RFO Notice, but broom clean
and free of Hazardous Materials (or with same encapsulated in accordance with
applicable Environmental Laws) in any event. The foregoing shall not operate to
exclude or waive any improvement allowances, rent abatement, free rent or other
concessions determined to be part of the Fair Market Rental Value.

38

--------------------------------------------------------------------------------

 

(e) Termination of Right of First Offer

The rights of Tenant hereunder with respect to an RFO Premises shall terminate
on the earlier to occur of: (i) Tenant’s failure to exercise its Right of First
Offer within the ten (10) business day period provided in Section 29.17(b)
above; and (iii) the date Landlord otherwise would have provided Landlord’s RFO
Notice to Tenant, if one or more of the requirements set forth in the first
paragraph of this Section 29.17 is not met on the date Landlord otherwise would
have provided Landlord’s RFO Notice to Tenant.

(f) Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Offer is subject and subordinate to any rights that Landlord may
grant to the holder of the tenant’s interest under the lease Landlord is
currently negotiating with Symantec Corporation. During such period of time that
Landlord or its affiliates shall own One Canal and/or Ten Canal, as the case may
be, at Tenant’s request, Landlord shall provide, to the best of its knowledge,
information on any office space available at One Canal or Ten Canal (or
whichever of such buildings shall be owned by Landlord or its affiliates at the
time of the request), which information shall include the square footage of any
such available space in either such building that Landlord is aware will be
available during the twelve (12) month period after such notification.

(g) Execution of Lease Amendments

Notwithstanding the fact that Tenant’s exercise of the above-described option to
lease the RFO Premises shall be self-executing, as aforesaid, the parties hereby
agree promptly to execute a lease amendment reflecting the addition of the RFO
Premises. The execution of such lease amendment shall not be deemed to waive any
of the conditions to Tenant’s exercise of the herein option to lease the RFO
Premises, unless otherwise specifically provided in such lease amendment.

29.18 Emergency Generator.

(a) Tenant, subject to Landlord’s review and approval of Tenant’s plans
therefor, shall have the right to install a supplemental generator (the
“Generator” which term shall include associated power and fuel lines), to
provide emergency additional electrical capacity to the Premises during the
Term, in an electrical capacity to be reasonably approved by Landlord. Tenant’s
plans for the Generator shall include a secondary containment system to protect
against and contain any release of hazardous materials. The Generator shall be
placed in an area (the “Generator Area”) measuring approximately 20’ x 20’ to be
designated by Landlord on the roof and, with respect to such associated power
and fuel lines, in such conduits or other areas as Landlord shall designate.
Notwithstanding the foregoing, Tenant’s right to install the Generator shall be
subject to Landlord’s approval of the manner in which the Generator is
installed, the manner in which any fuel pipe is installed, the manner in which
any ventilation and exhaust systems are installed, the manner in which any
cables are run to and from the Generator to the Premises and the measures that
will be taken to eliminate any vibrations or sound disturbances from the
operation of the Generator, including, without limitation, any necessary 2 hour
rated enclosures or sound installation. Landlord shall have the right to require
an acceptable enclosure to hide or disguise the existence of the Generator and
to minimize any adverse effect that the installation of the Generator may have
on the appearance of the Building and the Property. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Generator. Tenant shall not install or operate the Generator until Tenant has
obtained and submitted to Landlord copies of all required governmental permits,
licenses and authorizations necessary for the installation and operation of the
Generator. In addition to, and without limiting Tenant’s obligations under the
Lease, Tenant shall comply with all applicable environmental and fire prevention
Laws pertaining to Tenant’s use of the Generator Area. Tenant shall also be
responsible for the cost of all utilities consumed in the operation of the
Generator.

(b) Tenant shall be responsible for assuring that the installation, maintenance,
operation and removal of the Generator shall in no way damage any portion of the
Building or the Generator Area. To the maximum extent permitted by law, the
Generator and all appurtenances in the Generator Area shall be at the sole risk
of Tenant, and, except in connection with Landlord’s gross negligence or willful
misconduct, Landlord shall have no liability to Tenant if the Generator or any
appurtenances installations are damaged for any reason. Subject to the waiver of
subrogation provision of this Lease, Tenant agrees to be responsible for any
damage caused to the Building or Property in connection with the installation,
maintenance, operation or removal of the Generator and, in accordance with the
terms of Article 15 hereof, to indemnify, defend and hold Landlord harmless from
all liabilities, obligations, damages, penalties, claims, costs, charges and
expenses, including, without limitation, reasonable architects’ and attorneys’
fees (if and to the extent permitted by law), which may be imposed upon,
incurred by, or asserted against Landlord in connection with the installation,
maintenance, operation or removal of the Generator, including, without
limitation, any environmental and hazardous materials claims. In addition to,
and without limiting Tenant’s obligations under the Lease, Tenant covenants and
agrees that the installation and use of the Generator and appurtenances shall
not adversely affect the insurance coverage for the Building. If for any reason,
the installation or use of the Generator and/or the appurtenances shall result
in an increase in the amount of the premiums for such coverage, then Tenant
shall be liable for the full amount of any such increase.

(c) Tenant shall be responsible for the installation, operation, cleanliness,
maintenance and removal of the Generator and the appurtenances, all of which
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of the Lease. Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
Generator and appurtenances were attached. Such maintenance and operation shall
be performed in a manner to avoid any unreasonable interference with any other
tenants or Landlord. Tenant shall take the Generator Area “as is” in the
condition in which the Generator Area is in as of the date Tenant installs the

39

--------------------------------------------------------------------------------

 

Generator, without any obligation on the part of Landlord to prepare or
construct the Generator Area for Tenant’s use or occupancy. Without limiting the
foregoing, Landlord makes no warranties or representations to Tenant as to the
suitability of the Generator Area for the installation and operation of the
Generator. Tenant shall have no right to make any changes, alterations,
additions, decorations or other improvements to the Generator Area without
Landlord’s prior written consent in accordance with the standards for
Alterations in this Lease. Tenant agrees to maintain the Generator, including
without limitation, any enclosure installed around the Generator in good
condition and repair. Tenant shall be responsible for performing any maintenance
and improvements to any enclosure surrounding the Generator so as to keep such
enclosure in good condition.

(d) Tenant, upon prior notice to Landlord and subject to the rules and
regulations enacted by Landlord, shall have access to the Generator and its
surrounding area for the purpose of installing, repairing, maintaining and
removing said Generator.

(e) Tenant shall only test the Generator before or after Business Hours and at a
time mutually agreed to in writing by Landlord and Tenant in advance. Tenant
shall be permitted to use the Generator Area solely for the maintenance and
operation of the Generator and the Generator and Generator Area are solely for
the benefit of Tenant. All electricity generated by the Generator may only be
consumed by Tenant in the Premises.

(f) Landlord shall have no obligation to provide any services, including,
without limitation, electric current, to the Generator Area.

(g) Tenant shall have no right to sublet the Generator Area or to assign its
interest in the Generator Area hereunder, unless such assignment or sublease is
in connection with the assignment of Tenant’s interest under the Lease or a
sublease of the Premises.

29.19 Roof Area.

(a) Tenant shall have the right to use the Roof Area, as hereinafter defined, to
install supplemental HVAC systems, cell tower boosters, high frequency wireless
local area network equipment, local exhaust equipment, and/or a communication
satellite dish or antenna (“Equipment”) for a period commencing as of the date
that Tenant installs any of the Equipment in the Roof Area (“Roof Area
Commencement Date”) and terminating as of the expiration or earlier termination
of the Term of the Lease. The “Roof Area” shall be an area on the roof of the
Building designated by Landlord. Tenant shall be permitted to use the Roof Area
solely for installation of the Equipment. Such installation shall be designed in
such manner as to be easily removable and so as not to damage the roof of the
Building. The Equipment and any replacement shall be subject to Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed. Tenant’s use
of the Roof Area shall be upon all of the conditions of the Lease, except as
follows:

(b) Tenant shall have no obligation to pay Yearly Rent, Tax Excess or Operating
Expense Excess in respect of the Roof Area.

(c) Landlord shall have no obligation to provide any services to the Roof Area.

(d) Tenant shall have no right to make any changes, alterations, signs,
decoration, or other improvements to the Roof Area or to the Equipment without
Landlord’s prior written consent, which consent Landlord shall not unreasonably
withhold, condition or delay.

(e) Tenant shall have no right of access to the roof of the Building unless
Tenant has given Landlord reasonable advance notice and unless Tenant’s
representatives are accompanied by a representative of Landlord. Landlord shall
provide Tenant with twenty-four (24) hour access to the Roof Area, subject to
Landlord’s reasonable security procedures and restrictions based on emergency
conditions and to other causes beyond Landlord’s reasonable control. Tenant
shall give Landlord reasonable advance written notice of the need for access to
the Roof Area (except that such notice may be oral in an emergency), and
Landlord must be present during any entry by Tenant onto the Roof Area. Each
notice for access shall be in the form of a work order referencing the lease and
describing, as applicable, the date access is needed, the name of the contractor
or other personnel requiring access, the name of the supervisor authorizing the
access/work, the areas to which access is required, the Building common elements
to be impacted (risers, electrical rooms, etc.) and the description of new
equipment or other Equipment to be installed and evidence of Landlord’s approval
thereof. In the event of an emergency, such notice shall follow within five
(5) days after access to the Roof Area.

(f) At the expiration or prior termination of Tenant’s right to use the Roof
Area, Tenant shall remove all Installations (including, without limitation, the
Equipment) from the Roof Area and any associated cables, etc., elsewhere in the
Building.

(g) Tenant shall be responsible for the cost of repairing any damage to the roof
of the Building caused by the installation or removal of any Equipment.

(h) Tenant shall have no right to sublet the Roof Area.

(i) No other person, firm or entity (including, without limitation, other
tenants, licensees or occupants of the Building) shall have the right to benefit
from the services provided by the Equipment other than Tenant, Tenant’s
Affiliates, assignees, subtenants and permitted occupants and their respective
agents, employees and invitees.

(j) In the event that Landlord performs repairs to or replacement of the roof,
Tenant shall, at Tenant’s cost, remove the Equipment until such time as Landlord
has completed such repairs or replacements. Tenant recognizes that there may be
an interference with Tenant’s use of the Equipment in connection with such work.
Landlord shall use reasonable efforts to complete such work as promptly as
possible and to perform such work in a manner which will minimize or, if
reasonably possible, eliminate any interruption in Tenant’s use of the
Equipment.

40

--------------------------------------------------------------------------------

 

(k) Any services required by Tenant in connection with Tenant’s use of the Roof
Area or the Equipment shall be installed by Tenant, at Tenant’s expense, subject
to Landlord’s prior approval, not to be unreasonably withheld, conditioned or
delayed.

(l) To the maximum extent permitted by law, all Equipment in the Roof Area shall
be at the sole risk of Tenant, and Landlord shall have no liability to Tenant in
the event that any Equipment is damaged for any reason.

(m) Tenant shall take the Roof Area “as-is” in the condition in which the Roof
Area is in as of the Roof Area Commencement Date. Landlord makes no warranties
or representations to Tenant as to the suitability of the Roof Area for the
installation and operation of the Equipment. Tenant shall have no right to make
any changes, alterations, additions, decorations or other improvements to the
Roof Area without Landlord’s prior written consent, not to be unreasonably
withheld.

(n) Tenant shall comply with all applicable laws, ordinances and regulations in
Tenant’s use of the Roof Area and the Equipment.

(o) Landlord shall have the right, upon sixty (60) days’ notice to Tenant, to
require Tenant to relocate the Roof Area to another area (“Relocated Rooftop
Area”) on the roof of the Building suitable for the use of the Equipment. In
such event, Tenant shall on or before the sixtieth (60 th ) day after Landlord
gives such notice, relocate all of its Equipment from the Roof Area to the
Relocated Rooftop Area. Any relocations of the Roof Area shall be at Landlord’s
cost and expense.

(p) In addition to complying with the applicable construction provisions of the
Lease, Tenant shall not install or operate Equipment in any portion of the Roof
Area until (x) Tenant shall have obtained Landlord’s prior written approval,
which approval will not be unreasonably withheld, conditioned or delayed, of
Tenant’s plans and specifications for the placement and installation of the
Equipment in the Roof Area, and (y) Tenant shall have obtained and delivered to
Landlord copies of all required governmental and quasi-governmental permits,
approvals, licenses and authorizations necessary for the lawful installation,
operation and maintenance of the Equipment. The parties hereby acknowledge and
agree, by way of illustration and not limitation, that Landlord shall have the
right to withhold its approval of Tenant’s plans and specifications hereunder,
and shall not be deemed to be unreasonable in doing so, if Tenant’s intended
placement or method of installation or operation of the Equipment (i) may
subject other licensees, tenants or occupants of the Building, or other
surrounding or neighboring landowners or their occupants, to signal
interference, Tenant hereby acknowledging that a shield may be required in order
to prevent such interference, (ii) does not minimize to the fullest extent
practicable the obstruction of the views from the windows of the Building that
are adjacent to the Equipment, if any, or (iii) may constitute a violation of
any consent, approval, permit or authorization necessary for the lawful
installation of the Equipment.

(q) In addition to the indemnification provisions set forth in the Lease which
shall be applicable to the Roof Area, Tenant shall, to the maximum extent
permitted by law and subject to the provisions of Article 19 above, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all claims, losses, demands, actions or causes of actions suffered by
any person, firm, corporation, or other entity arising from the negligence or
willful misconduct of Tenant, its agents, employees or contractors in connection
with Tenant’s use of the Roof Area.

(r) Landlord shall have the right to designate or identify the Equipment with or
by a lease or license number (or other marking) and to place such number (or
marking) on or near such Equipment.

29.20 Dog Friendly Premises.

Notwithstanding anything to the contrary contained elsewhere in the Lease,
provided that Tenant itself and/or Permitted Transferees and Affiliated Entities
are leasing the equivalent square footage of one full floor in the Building,
Tenant shall be permitted to bring fully domesticated and trained dogs, kept by
the Tenant’s employees as pets into the Premises, on the following terms and
conditions (the “Dog Rules and Regulations”).

(a) Tenant must submit its application(s) for each dog via Landlord’s designated
tenant work order request system. Landlord requires property management’s in
person pre-screening of all dogs prior to application approval.

(b) Tenant’s employee must submit to Landlord copies of the dog’s current
license and vaccinations upon application.

(c) Tenant (i) must maintain company liability insurance reasonably acceptable
to Landlord against dog incidents and provide Landlord with evidence of such
coverage, and (ii) takes full responsibility for the management of its permitted
dogs and issues that arise within its premises and the Building related to the
dogs it permits. Such incidents may include, but are not limited to co-employee
issues, co-tenant complaints, and guest concerns, dog interactions with other
dogs, additional maintenance, and dog behavior. Tenant agrees that Landlord
shall have no responsibility or liability whatsoever for any loss, damage, or
injury whatsoever caused by any such dogs, and Tenant shall indemnify, defend
and hold Landlord harmless against and from all liabilities, obligations,
damages, penalties, claims, actions, costs, charges and expenses, including,
without limitation, reasonable attorneys’ fees and other professional fees (if
and to the extent permitted by Law), which may be imposed upon, incurred by or
asserted against Landlord in connection with any such dogs.

(d) Any Tenant desiring to permit dogs will be responsible for all dog related
housekeeping and maintenance expenses determined as necessary by Landlord and
incurred by Landlord in the maintenance of Tenant’s premises beyond building
standard contract services.

(e) This right is limited to three (3) dogs on the First Floor Premises and up
to five (5) dogs on the Second Floor Premises at any one time.

41

--------------------------------------------------------------------------------

 

(f) Access to and egress from the Building and tenant premises shall be as
follows:

 

(i)

Enter or exit the Building using only the service entrance next to the Building
loading dock using an approved access device.

 

(ii)

Access or exit the elevator bank using only the service corridor utilizing an
approved access device.

 

(iii)

Access and exit the Second Floor Premises only via the Service Elevator
designated specifically for dog accessibility or via the internal staircase
between the First Floor Premises and the Second Floor Premises.

 

(iv)

Access or depart Tenant’s Premises without entering any other areas of the
Building such as common area restrooms or stairwells, or other, except as set
forth in clauses (i)-(iii) above.

(g) Dogs are not permitted on passenger elevators, in restrooms, fire stairwells
(except in an emergency), bicycle room, the conference facility, the locker
rooms, the main lobby, or in any Building public or common space existing
currently or designated as such by Landlord in the future, except the areas
designated in clauses (i)-(iii) above.

(h) Dogs are not permitted in the landscaped areas adjacent to the property and
cannot be in the vicinity of either the Canal Street or First Street entrances
to the building lobby.

(i) Landlord reserves the right, from time to time, to ban certain breeds of
dogs, at its sole discretion, and to modify the Dog Rules & Regulations as it
deems necessary.

(j) Any violation of these rules shall entitle Landlord to disallow any and all
dogs in the Premises thereafter by notice to Tenant thereof. If Tenant continues
to bring dogs into the Building after receiving such notice from Landlord, then
such action shall constitute a default under the Lease.

(k) The rights of Tenant under this Section 29.20 are personal to HubSpot, Inc.
and any Permitted Assignee, and may not be exercised by any other tenant,
subtenant, licensee, or other occupant of the Premises or any portion thereof.

Additional restrictions:

 

•

Dogs in excess of 40 pounds, taller than 24 inches (or otherwise, in the
reasonable discretion of Landlord or its property manager), and not “house
broken” are prohibited from the Building.

 

•

Any observed aggressive behavior, such as growling, barking, chasing, nipping or
biting will result in the dog being permanently removed from the Building.

 

•

Any dog with excessive odors or perceived to be unhealthy, unclean, infested
with fleas/ticks/other, or not adequately groomed, will not be permitted into
the Building.

 

•

All dogs must be attended at all times; must always be on a leash when outside
the Premises as access and exit occurs and while on the exterior property of
Landlord.

 

•

Tenants are required to clean up after their dogs whether in any designated dog
relief area, or on sidewalks and streets, pursuant to any applicable City of
Cambridge ordinance.

 

•

Any dog “accidents” or failure of Tenant to clean up after its permitted dogs
will result in any offending dog being banned permanently from the Building.
Additionally, “puppy pads” or similar indoor relief treatments and measures are
strictly prohibited.

 

•

Tenants shall be responsible for the cost of all cleaning, pest control (e.g.
treatment for ticks and fleas), and all other items associated with their dogs,
which costs shall be Additional Rent.

29.21 Soda Fountain.

Tenant shall have the right to install one (1) or more soda fountains in the
Premises in accordance with the provisions of Article 12 above, and Tenant will
not be required to remove such soda fountains at the end of the Term.

29.22 Exterior Patio Space.

Tenant shall have the exclusive right to use the so-called patio area located
adjacent to the First Floor Premises shown on Exhibit 8 attached hereto (
“Patio” ), subject to Landlord’s reasonable rules and regulations with respect
thereto in effect from time to time and to the terms and conditions set forth
below. Use of the Patio in shall be without charge to Tenant, but Landlord may
pass through to Tenant its actual costs incurred due to Tenant’s exclusive use
of the Patio (such as excess cleaning costs). Tenant shall have the right to
section off the Patio, in a first-class manner and subject to Landlord’s
reasonable approval, from the rest of the Building and to prevent other tenants
in the Building from using the Patio during the Term. Tenant shall have the
right to install electrical outlets in the Patio subject to the provisions of
Articles 12 and 13 above.

Tenant shall keep the Patio neat and free of trash, and Tenant shall be
responsible for all non-structural maintenance and repairs to the Patio.
Landlord shall have no obligation to provide any services to the Patio. To the
extent applicable, all provisions of this Lease

42

--------------------------------------------------------------------------------

 

shall apply to Tenant’s use of the Patio, provided that Tenant shall not be
required to pay Base Rent or Additional Rent on account of Operating Expenses
and Taxes with respect to the Patio, and Landlord shall not be required to
provide any services to the Patio. In no event shall the square footage of the
Patio be included in the Rentable Area of the Premises. Tenant’s right granted
herein to use the Patio is neither transferable nor assignable except in
connection with a permitted assignment of the Lease or permitted sublet of the
Premises. In no event shall any smoking be permitted on the Patio. Tenant may
install heaters on the patio, provided, however, that such heaters must be
removed by Tenant and stored by Tenant when such heaters are not in use.

Tenant’s lease of the Patio shall be upon all of the terms and conditions set
forth in the Lease applicable to the Premises, except to the extent inconsistent
with the terms of this Section 29.22.

Tenant shall take the Patio “as-is,” in the condition in which the Patio is in
as of the date hereof, without any obligation on the part of Landlord to provide
any leasehold improvements to the Patio and without any representation or
warranty by Landlord to Tenant as to the condition of the Patio or the Building.

Tenant may, at its sole cost and expense, place furniture (the “Furniture) in
the Patio, provided that (A) the Furniture is of a first-class standard of
quality and appearance consistent with the design and construction of the
Building; (B) the Furniture shall not be used or placed in the Patio until
(1) its design, size, color and position are first approved by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed, and (2) its method of attachment or installation is first approved by
Landlord in writing, which approval may be withheld in Landlord’s reasonable
discretion; (C) Tenant shall be solely responsible for stacking and securing the
Furniture when not in use and for removing the Furniture from the Patio and
storing same within the Premises during the offseason determined by Tenant and
reasonably approved by Landlord; and (D) Tenant shall be solely responsible for
any destruction, damage, theft or vandalism of, or to, the Furniture. Tenant
hereby covenants and agrees that it shall not: (x) erect or place any canopy or
other enclosure or covering on the Patio; or (y) permit any music or other
similar sounds to be heard in the Patio without Landlord’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed.
Tenant shall have the right to play music after business hours and during social
events, provided that such music does not disturb or interfere with the rights
of other tenants in the Building and provided that such music is not in
violation of applicable City of Cambridge noise ordinance or materially
interferes with other tenants’ use, occupancy or quiet enjoyment of the
Premises.

The rights of Tenant under this Section 29.22 are personal to HubSpot, Inc. and
any Permitted Assignee (and any affiliates or permitted occupants), and may not
be exercised by any other tenant, subtenant, licensee, or other occupant of the
Premises or any portion thereof

Prior to the expiration of the Term of the Lease or within two (2) business days
after any earlier termination of this Lease, Tenant, at its sole cost and
expense, shall remove the Furniture from the Patio and restore the Patio to its
condition prior to Tenant’s use thereof, ordinary wear and tear excepted. If
Tenant fails to do so, then Landlord may remove the Furniture and restore the
Patio, and Tenant shall reimburse Landlord for the cost of such removal and
restoration immediately upon demand.

IN WITNESS WHEREOF the parties hereto have executed this Deed of Lease in
multiple copies, each to be considered an original hereof, as a sealed
instrument on the day and year noted in Exhibit 1 as the Execution Date.

 

LANDLORD:

 

 

 

TENANT:

 

 

 

BCSP CAMBRIDGE TWO PROPERTY LLC,

a Delaware limited liability company

 

 

 

HUBSPOT, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Philip J. Brannigan, Jr.

 

 

 

By:

 

/s/ John P. Kelleher

Name:

 

Philip J. Brannigan, Jr.

 

 

 

Name:

 

John P. Kelleher

Title:

 

Managing Director

 

 

 

Title:

 

Secretary & General Counsel

 

 

 

 

 

 

 

 

Hereunto Duly Authorized

 

 

43

--------------------------------------------------------------------------------

 

EXHIBIT 2, SHEET 1

LEASE PLAN, FIRST FLOOR PREMISES

 

[g201702162047125939958.jpg]

 

 

 

Exhibit 2, Sheet 1

--------------------------------------------------------------------------------

 

EXHIBIT 2, SHEET 2

LEASE PLAN, SECOND FLOOR PREMISES

 

[g201702162047126089959.jpg]

 

 

 

Exhibit 2, Sheet 2

--------------------------------------------------------------------------------

 

EXHIBIT 3

INSURANCE PROVISIONS

1.

TENANT INSURANCE

 

A.

Tenant shall procure, maintain and pay for, from a company or companies lawfully
authorized to do business in the jurisdiction in which the Building is located
having a rating of A-VIII or better by AM Best and otherwise reasonably
acceptable to Landlord, the following types of insurance as will protect the
Tenant and Landlord against claims which may be claimed to have occurred from
and after the time Tenant and/or its contractors first enter the Premises and
continuing through the expiration of the Term of this Lease or, if later, the
last day that Tenant or anyone claiming by, through or under Tenant is in
occupancy of all or a portion of the Premises:

 

(i)

Commercial General Liability Insurance, as hereinafter defined, with the
following minimum limits:

 

(a)

$1,000,000         Each Occurrence;

 

(b)

$2,000,000         General Aggregate

 

(c)

$1,000,000         Personal and Advertising Injury; and

 

(d)

$2,000,000         Products-Completed Operations Aggregate.

 

(ii)

Umbrella/Excess Liability Insurance, as hereinafter defined, with a per
occurrence and annual aggregate limit of $4,000,000 per location (“Umbrella
Limit”).

 

(iii)

Property Insurance, as hereinafter defined, insuring Tenant’s personal property
and trade fixtures in and about the Premises and the Later Alterations (as
defined in Article 18) in an amount equal to one hundred percent
(100%) replacement cost value.

 

(iv)

Terrorism coverage, where commercially available, is recommended.

 

B.

In no event shall Landlord be responsible for Tenant’s business interruption
exposure or loss which shall be the Tenant’s sole responsibility. The foregoing
shall not, however, affect any provisions for rent abatement which are
specifically set forth in the Lease.

 

C.

All insurance required of Tenant (and Tenant’s contractors) shall be primary and
non-contributory and maintained under valid and enforceable policies, for the
full limits and coverage terms required herein. To the extent such a provision
is then available from Tenant’s insurer, such insurance shall provide that it
shall not be canceled or the coverages be changed or reduced below the minimum
amounts and coverages required under this Lease without at least thirty
(30) days’ (10 days’ in the event of cancellation for nonpayment of premium)
prior written notice to Landlord, and in any event, Tenant shall provide
Landlord with at least thirty (30) days’ prior written notice of any such
cancellation or reduction in the amounts or types of such insurance below the
minimum amounts and coverages required under this Lease. On or before the time
Tenant and/or its contractors enter the Premises in accordance with Articles 4
and 12 of this Lease and thereafter not less than ten (10) days prior to the
expiration date of each expiring policy, certificates of insurance evidencing
insurance coverage required herein together with evidence satisfactory to
Landlord of the payment of all premiums for such policies, shall be delivered by
Tenant to Landlord, and certificates as aforesaid of such policies shall, upon
request of Landlord, be delivered by Tenant to the holder of any mortgage
affecting the Premises.

 

D.

Landlord may require, from time to time additional insurance coverages and
limits as may be reasonable and customary for similar first-class office
buildings in the Cambridge, Massachusetts.

 

E.

In the event Tenant subleases all or any part of the Premises, Tenant shall
require its subtenant(s) to also carry and maintain the same insurance coverage
terms and limits as required herein of Tenant.

 

F.

Landlord makes no representation or warranty to Tenant that the amount of
insurance required to be carried by Tenant under the terms of this Lease is
adequate to fully protect Tenant’s interests. Tenant is encouraged to evaluate
its insurance needs and obtain whatever additional types or amounts of insurance
that it may deem desirable or appropriate.

2.

TENANT CONTRACTOR INSURANCE

 

A.

Tenant shall cause contractors employed by Tenant to carry:

 

(i)

Worker’s Compensation Insurance in compliance with statutory requirements, and
Employer’s Liability Insurance, as hereinafter defined,

 

(ii)

Automobile Liability Insurance, and

 

(iii)

Commercial General Liability and Umbrella Liability Insurance covering such
contractors on or about the Premises in the amount stated in Section 1.A. above
or in such other reasonable amount as Landlord shall require.

Exhibit 3 - 1

--------------------------------------------------------------------------------

 

 

B.

Tenant shall submit, or shall cause such contractors employed by Tenant to
submit, certificates evidencing such coverage to Landlord prior to the
commencement of any Alterations in or to the Premises and at least 15 days prior
to any policy renewals.

 

C.

All insurance carried by Tenant’s Contractors shall be primary and
non-contributory and Tenant shall cause each of Tenant’s contractors to require
and maintain the foregoing insurance requirements of its subcontractors and
sub-sub contractors at all tiers.

3.

LANDLORD INSURANCE

During the entire Term of this Lease, and adjusting insurance coverages to
reflect current values from time to time, Landlord shall keep the Building
(excluding Later Alterations, as defined in Article 18, and any personal
property or trade fixtures belonging to Tenant or those claiming by, through or
under Tenant) insured against loss or damage caused by any peril covered under
fire, extended coverage and all risk insurance in an amount equal to one hundred
percent (100%) replacement cost value above foundation walls.

Landlord shall maintain Liability insurance with a limit of $5,000,000 per
occurrence and in the aggregate and such coverage may be achieved by a
combination of CGL and Umbrella liability policies.

Landlord shall maintain or cause to be maintained Garage keepers Legal Liability
coverage with limits that are reasonable and customary for similar properties
and exposures in the same geographic region.

If and to the extent Landlord or Landlord’s property manager has any employees,
Landlord shall maintain or cause its property manager to maintain statutory
workers’ compensation insurance and employer’s liability insurance in a
commercially reasonable amount determined by Landlord.

4.

DEFINITIONS

 

A.

Commercial General Liability Insurance: commercial general liability insurance
including coverage for bodily injury (inclusive of but not limited to coverage
for death, and mental anguish), property damage, premises operations, personal &
advertising injury, independent contractors, products and completed operations,
and contractual liability coverages Such policy shall provide coverage on an
occurrence form and be endorsed to have the General Aggregate set forth above
apply on a per location basis, and the deductibles and/or self-insured
retentions thereunder shall be commercially reasonable. The Contractual General
Liability Insurance shall include coverage sufficient to meet Tenant’s indemnity
obligations in this Lease to the extent they are insurable. Landlord, Landlord’s
managing agent any other parties requested by Landlord from time to time in
writing shall each be added as an additional insured (using form CG2010(11/85)
or equivalent, or another form reasonably approved by Landlord in writing) on a
primary non-contributory basis on the Commercial General Liability Insurance
policy.

 

B.

Umbrella/Excess Liability Insurance: umbrella/excess liability insurance on a
follow form basis with a per occurrence and annual aggregate limit of the
Umbrella Limit set forth above per location. Coverage shall be excess of
Commercial General Liability Insurance (including products and completed
operations coverage), Automobile Liability Insurance (if applicable) and
Employer’s Liability Insurance (if applicable) with coverage being concurrent
with and not more restrictive than the underlying insurance policies and shall
include the same additional insured provisions as the Commercial General
Liability Insurance, and the deductibles and/or self-insured retentions
thereunder shall be commercially reasonable.

 

C.

Property Insurance: property insurance against loss or damage caused by any
peril covered under an all risk insurance policy or its equivalent. The Property
Insurance policy shall include coverage for business interruption including
extra expense to insure Tenant’s ongoing business operations at Premises should
the Tenant be unable to continue operations due to an insurable event. Tenant is
also responsible for any and all boiler & machinery/machinery and equipment
insurance relating to its own equipment, and such Property Insurance shall
include such coverage. The deductibles and/or self-insured retentions under such
Property Insurance shall be commercially reasonable. The proceeds of such
Property Insurance shall first be used for the replacement or restoration of
such personal property or trade fixtures and the Later Alterations until such
restoration or replacement is complete and then to mitigate business
interruption loss and extra expense. Such insurance shall include waivers of
subrogation (as included in Article 19).

 

D.

Employer’s Liability Insurance: employer’s liability insurance in the amount of
$500,000 each accident for bodily injury by accident, $500,000 each employee for
bodily injury by disease, and $500,000 policy limit for bodily injury by
disease, or such other amount as may be required by the Umbrella/Excess
Liability Insurance to effect umbrella coverage.

 

 

Exhibit 3 - 2

--------------------------------------------------------------------------------

 

EXHIBIT 4

RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls or other parts of the Building not occupied by any tenant
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress and egress to and from the Premises, and if the Premises are
situated on the ground floor of the Building, the tenant thereof shall, at said
tenant’s own expense, keep the sidewalks and curb directly in front of said
Premises clean and free from ice and snow. Landlord shall have the right to
control and operate the public portions of the Building, and the facilities
furnished for the common use of the tenants, in such a manner as Landlord deems
best for the benefit of the tenants generally. No tenant shall permit the visit
to its premises of persons in such numbers or under such conditions as to
interfere with the use and enjoyment by other tenants of the entrances,
corridors, elevators and other public portions or facilities of the Building.

2. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord. No drapes, blinds,
shades, or screens shall be attached to or hung in, or used in connection with
any window or door of the Premises, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, shades, screens or other
fixtures must be of a quality, type, design and color, and attached in the
manner approved by Landlord. Drapes installed by the tenant for their use must
be cleaned by the tenant. Landlord shall have the right to require Tenant to
remove, in Landlord’s reasonable discretion, any items placed on the windowsills
of the Premises that are visible from outside of the Building.

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by tenant on any part of the outside or inside of
the Premises or Building without the prior written consent of Landlord. In the
event of the violation of the foregoing by any tenant, Landlord may remove same
without any liability, and may charge the expense incurred by such removal to
the tenant or tenants violating this rule. Interior signs on doors and directory
tablet shall be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style acceptable to
Landlord.

4. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damages resulting
from any misuse of the fixtures shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

6. There shall be no marking, painting, drilling into or in any way defacing any
part of the Premises or the Building. No boring, cutting or stringing of wires
shall be permitted. Tenant shall not construct, maintain, use or operate within
the Premises or elsewhere within or on the outside of the Building, any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system.

7. No bicycles, vehicles or animals, birds or pets of any kind (other than
animals providing assistance to persons with disabilities) shall be brought into
or kept in or about the Premises, and no cooking shall cause or permit any
unusual or objectionable odors to be produced upon or emanate from the Premises.

8. The Premises shall not be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

9. No tenant shall make, or permit to be made, any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises of those having business with them whether by the use of any musical
instrument, radio, talking machine, unmusical noise, whistling, singing, or in
any other way. No tenant shall throw anything out of the doors or windows or
down the corridors or stairs.

10. No inflammable, combustible or explosive fluid, chemical or substance shall
be brought or kept upon the Premises.

11. No additional locks or bolts of any kind shall be placed upon any of the
doors, or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof. The doors leading to the corridors or main halls shall
be kept closed during Business Hours except as they may be used for ingress or
egress. Each tenant shall, upon the termination of its tenancy, restore to
Landlord all keys to stores, offices, storage, and toilet rooms either furnished
to or otherwise procured by such tenant, and in the event of the loss of any
keys, so furnished, such tenant shall pay to Landlord the cost thereof.

12. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its Agent may determine from time to time. Landlord reserves the right to
inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or this
Lease of which these Rules and Regulations are a part.

13. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Building or
its desirability as a building for offices, and upon written notice from
Landlord, tenant shall refrain from or discontinue such advertising.

Exhibit 4 - 1

--------------------------------------------------------------------------------

 

14. Any person employed by any tenant to do janitorial work within the Premises
must obtain Landlord’s consent and such person shall, while in the Building and
outside of said Premises, comply with all instructions issued by the
Superintendent of the Building. No tenant shall engage or pay any employees on
the Premises, except those actually working for such tenant on said Premises.

15. Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to the building
management or watchman on duty. Landlord may at his option require all persons
without access cards who are admitted to or leaving the Building between the
hours of 6:00 p.m. and 8:00 a.m., Monday through Saturday, Sundays and legal
holidays to register. Each tenant shall be responsible for all persons for whom
it authorizes entry into or exit out of the Building, and shall be liable to
Landlord for all acts of such persons.

16. The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

17. Each tenant, before closing and leaving the premises at any time, shall see
that all windows are closed and all lights turned off.

18. The requirements of tenant will be attended to only upon application at the
office of the Building. Employees shall not perform any work or do anything
outside of the regular duties, unless under special instruction from the
management of the Building.

19. Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall cooperate to prevent the same.

20. Only hand trucks equipped with rubber tires and side guards may be used in
the Building.

21. Access plates to underfloor conduits shall be left exposed. Where carpet is
installed, carpet shall be cut around access plates. Where tenant elects not to
provide removable plates in their carpet for access into the underfloor duct
system, it shall be the tenant’s responsibility to pay for the removal and
replacement of the carpet for any access needed into the duct system at any time
in the future.

22. Mats, trash or other objects shall not be placed in the public corridors.

23. Landlord does not maintain or clean suite finishes which are non-standard,
such as kitchens, bathrooms, wallpaper, special lights, etc. However, should the
need for repairs arise, Landlord will arrange for the work to be done at the
tenant’s expense.

24. Landlord will furnish and install light bulbs for the building standard
fluorescent or incandescent fixtures only. For special fixtures, the tenant will
stock his own bulbs, which will be installed by Landlord when so requested by
the tenant.

25. Tenant shall comply with all workplace smoking Laws. There shall be no
smoking in bathrooms, elevator lobbies, elevators, and other common areas, or
anywhere in the Building or the Garage or within the no-smoking zones outside
the Building as designated by Landlord, from time to time (Tenant acknowledging
that the entire Building is smoke-free).

26. Each tenant shall handle its newspapers and “office paper” in the manner
required by applicable law and shall conform with any recycling plan instituted
by Landlord.

27. Prior to serving alcoholic beverages in the Premises, Tenant shall obtain
from Landlord a copy of Landlord’s then-current policies regarding alcoholic
beverages, and shall comply therewith (including, without limitation, compliance
with the insurance requirements set forth therein).

28. Violation of these rules and regulations, or any amendments thereto, shall
be a default under this Lease, entitling Landlord to all remedies therefor.

29. Landlord may upon request by any tenant, waive the compliance by such tenant
of any of the foregoing rules and regulations, provided that (i) no waiver shall
be effective unless signed by Landlord or Landlord’s authorized Agent, (ii) any
such waiver shall not relieve such tenant from the obligation to comply with
such rule or regulation in the future unless expressly consented to by Landlord,
and (iii) no waiver granted to any tenant shall relieve any other tenant from
the obligation of complying with the foregoing rules and regulations unless such
other tenant has received a similar waiver in writing from Landlord.

30. In the event of any conflict between any provisions in this Lease and these
rules and regulations, the provisions set forth in this Lease shall control.

 

 

Exhibit 4 - 2

--------------------------------------------------------------------------------

 

EXHIBIT 5

FORM OF COMMENCEMENT DATE AGREEMENT

Reference is made to that certain Lease by and between [[Landlord name]] , a
            , Landlord, and             , a             , Tenant, and dated
            .

Landlord and Tenant hereby confirm and agree that:

1. The Commencement Date under this Lease is             .

2. The Rent Commencement Date under this Lease is             .

3. The Expiration Date under this Lease is             .

4. With respect to the initial build-out of the Premises, Tenant shall be
required to remove the following items at the expiration or earlier termination
of the Lease: all telecommunication, computer, and other cabling installed by or
for Tenant in the Premises or elsewhere in the Building, and             .
Tenant’s obligations to remove any further Alterations to the Premises shall be
governed by the provisions of the Lease, including, without limitation,
Articles 12 and 22 thereof.

This Commencement Date Agreement is executed as of             , 201    .

 

LANDLORD:

 

 

 ,

a

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

TENANT:

 

 

 ,

a

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Hereunto Duly Authorized

 

 

Exhibit 5 - 1

--------------------------------------------------------------------------------

 

EXHIBIT 6

FORM OF LETTER OF CREDIT

 

BENEFICIARY:

 

ISSUANCE DATE:

 

 

             , 201     

 

 

[[LANDLORD]]

 

 

 

 

 

 

 

 

 

 

IRREVOCABLE STANDBY

LETTER OF CREDIT NO.

 

 

ACCOUNTEE/APPLICANT:

 

MAXIMUM/AGGREGATE

CREDIT AMOUNT:

 

 

$                                                      

 

 

USD:                                              

 

 

 

 

 

LADIES AND GENTLEMEN:

 

 

We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to exceed $            US Dollars
available by your draft(s) drawn on ourselves at sight accompanied by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to this Lease (the “ Lease ”)
dated             by and between             , as Landlord, and             , as
Tenant.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit
from time to time.

Funds will be made available to Beneficiary on the same day as a sight draft is
presented by Beneficiary.

This Letter of Credit is transferable without charge to you at any time and from
time to time and may be transferred in its entirety only. In the event of a
transfer, we reserve the right to require reasonable evidence of such transfer
as a condition to any draw hereunder. Any such transfer is to be effective at
our counters and is contingent upon:

A. The satisfactory completion of our transfer form attached hereto; and

B. The return of the original of this Letter of Credit and all amendments
thereto for endorsement thereon by us to the transferee.

This Letter of Credit shall expire at our office on             , 201     (the
“Stated Expiration Date”). It is a condition of this Letter of Credit that the
Stated Expiration Date shall be deemed automatically extended without amendment
for successive one (1) year periods from such Stated Expiration Date, unless at
least forty-five (45) days prior to such Stated Expiration Date (or any
anniversary thereof) we shall notify you and the Accountee/Applicant in writing
by certified mail (return receipt) that we elect not to consider this Letter of
Credit extended for any such additional one (1) year period.

We expressly agree and acknowledge that we shall not refuse to pay on any draw
permitted under this Letter of Credit in the event that the Accountee/Applicant
opposes, contests or otherwise attempts to interfere with any attempt by
Landlord to draw down from said Letter of Credit.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “Uniform Customs and Practice for Documentary Credits, International Chamber
of Commerce, Publication No. 500 (1993 Revision)”.

 

 

 

Exhibit 6 - 1

--------------------------------------------------------------------------------

 

EXHIBIT 7

EXTERIOR SIGN LOCATION

 

[g201702162047144579960.jpg]

 

Exhibit 7 - 1

--------------------------------------------------------------------------------

 

[g201702162047144769961.jpg]

 

 

 

Exhibit 7 - 2

--------------------------------------------------------------------------------

 

EXHIBIT 8

PATIO

 

[g201702162047144969962.jpg]

 

 

 

Exhibit 8 - 1

--------------------------------------------------------------------------------

 

EXHIBIT 9

CLEANING SPECIFICATIONS

2 Canal Park

Overview

This Base Cleaning Specification has been designed to standardize the cleaning
programs. Used in conjunction with the site-specific requirements section, it
includes industry best practices as well as green cleaning processes to ensure a
healthy and safe environment for the people who visit or work in our buildings.

It is based on a five-day-per-week service schedule and is formatted into three
sections:

Section one includes the area types that can be found in both the common areas
or the suite areas. The task and frequency sets associated with these area types
remain constant regardless of “where” the areas are found.

Section two includes the area types that are found in the common areas only.
These may, at times, require the cleaning tasks to be performed more frequently
to recover from heavy use.

Section three includes the area types within the suites. Cleaning for these
areas is focused on the needs commonly associated with tenant activities. In
each case, the specifications are expressed in the industry-standard format
utilizing annual frequencies (see Frequency Chart below).

Frequency Chart

 

 

 

 

 

 

EXAMPLES OF FREQUENCY REQUIRED

  

ANNUAL FREQUENCY

 

Five day service (daily)

  

 

260

  

Four times weekly

  

 

208

  

Twice weekly

  

 

104

  

Weekly service

  

 

52

  

Monthly service

  

 

12

  

Quarterly service

  

 

4

  

Yearly service

  

 

1

  

 

Exhibit 9 - 1

--------------------------------------------------------------------------------

 

Specifications for Area Types Found in Common Areas and/or Suite Areas

Atriums, Entrances & Lobbies

 

Task Description

  

Annual

Frequency

 

Clean door glass and other adjacent glass areas.

  

 

260

  

Dust furniture and spot clean all horizontal and vertical surfaces.

  

 

260

  

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

clean ash urns.

  

 

260

  

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Dust mop floors with a water-based chemically treated dust mop.

  

 

260

  

Damp mop floors to remove dirt and spills.

  

 

260

  

Fully vacuum all walk-off mats

  

 

260

  

Vacuum entry door thresholds.

  

 

52

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Spot clean telephones and sanitize receivers.

  

 

52

  

Burnish finished floor using electric burnisher.

  

 

48

  

Polish entry door thresholds.

  

 

12

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

12

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Clean and polish wood furniture to restore finish. Exception: Citizens Bank
Floors.

  

 

4

  

Vacuum fabric furniture.

  

 

4

  

Machine scrub hard surface floors.

  

 

4

  

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Break Areas & Kitchenettes

 

Task Description

  

Annual

Frequency

 

Empty break room trash, replace liners and tie-off at corners, clean obvious
food and spills from exterior of trash container. Remove trash to designated
area.

  

 

260

  

Dust and damp wipe horizontal and vertical break room surfaces including tops of
microwave. Interior Microwave cleaning is an extra, please provide unit cost.

  

 

260

  

Dust mop floors with a water-based chemically treated dust mop.

  

 

260

  

Damp mop floors to remove dirt and spills.

  

 

260

  

Fully vacuum all carpeted areas from wall to wall.

  

 

260

  

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Damp wipe trash containers to remove soil and stains.

  

 

12

  

Damp wipe air vents to remove dust, soil and cobwebs.

  

 

4

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Machine scrub and recoat floors using approved floor finish.

  

 

3

  

Hot-water extract carpeted areas using approved equipment and  supplies.

  

 

2

  

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

  

 

1

  

Completely strip and refinish floors, apply three coats of approved floor finish
and buff.

  

 

1

  

Exhibit 9 - 2

--------------------------------------------------------------------------------

 

 

Copy / Mail / Fax Areas

 

Task Description

  

Annual

Frequency

 

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Using a backpack, spot vacuum carpets and hard surfaces to remove visible dirt,
dust and debris.

  

 

208

  

Spot mop floors to remove visible dirt and spills.

  

 

208

  

Dust furniture and spot clean all horizontal and vertical surfaces.

  

 

52

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Fully vacuum all carpeted areas from wall to wall.

  

 

52

  

Damp mop floors to remove dirt and spills.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Machine scrub and recoat floors using approved floor finish.

  

 

3

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Conference Rooms

 

Task Description

  

Annual

Frequency

 

Dust furniture and spot clean all horizontal and vertical surfaces.

  

 

260

  

Spot clean interior partition and door glass.

  

 

260

  

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Vacuum carpeted traffic lanes and spot vacuum hard-to-reach areas.

  

 

208

  

Damp wipe dry erase boards and trays.

  

 

52

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Spot clean telephones and sanitize receivers.

  

 

52

  

Fully vacuum all carpeted areas from wall to wall.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust window treatments horizontal and vertical blinds coordinated with manager.

  

 

1

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Elevators

 

 

 

 

 

 

Task Description

  

Annual

Frequency

 

Clean elevator walls, doors, carpets, tile, hard surface floors, ceiling and
stainless steel.

  

 

260

  

Vacuum elevator track.

  

 

104

  

Polish elevator tracks and all associated bright work including metal frames and
other metallic surfaces.

  

 

52

  

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

  

 

1

  

 

  

 

1

  

Exhibit 9 - 3

--------------------------------------------------------------------------------

 

 

Janitor Closets

 

Task Description

  

Annual

Frequency

 

Clean janitors’ room sinks and floors, organize shelves and inspect equipment.

  

 

260

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Restrooms, Common

 

Task Description

  

Annual

Frequency

 

Perform all daily restroom cleaning procedures; apply germicidal cleaner to all
fixtures, refill dispensers, empty trash and replace liners, remove trash to
designated area, spot clean mirrors and partitions, wipe fixtures & bright work
clean, sweep and mop floors with germicidal cleaner.

  

 

260

  

With a germicidal cleaner, completely damp wipe restroom partitions including
high/low areas.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

12

  

Wash restroom walls with germicidal cleaner.

  

 

12

  

Machine scrub restroom floors with germicidal cleaner.

  

 

12

  

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

  

 

12

  

Damp wipe trash containers and to remove soil and stains.

  

 

52

  

 

Stairwells, Common

 

Task Description

  

Annual

Frequency

 

Spot clean carpeted stairs using approved carpet spotting equipment and
supplies.

  

 

260

  

Spot mop hard surface or tile stairs.

  

 

208

  

Spot vacuum stairs using a backpack vacuum.

  

 

208

  

Damp mop stairs to remove dirt and spills.

  

 

208

  

Vacuum stairways, dust vertical and horizontal surfaces and spot clean.

  

 

52

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Completely strip and refinish tiled landings, apply three coats of approved
floor finish .

  

 

1

  

 

Trash Dumpster Enclosures

 

Task Description

  

Annual

Frequency

 

Police exterior trash dumpster areas to remove litter.

  

 

52

  

 

Exhibit 9 - 4

--------------------------------------------------------------------------------

 

Specifications for Area Types Found in Suites

Only Corridors, Suite

 

Task Description

  

Annual

Frequency

 

Dust corridor furniture; spot clean all horizontal and vertical surfaces
including interior and door glass.

  

 

260

  

Clean and polish drinking fountains.

  

 

260

  

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Fully vacuum corridor carpets from wall to wall.

  

 

260

  

Dust mop hard surface floors with a water-based chemically treated dust mop.

  

 

260

  

Damp mop or auto scrub floors to remove dirt and spills.

  

 

260

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Damp wipe light fixture exteriors to remove stains, dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Executive Offices, Suite

 

Task Description

  

Annual

Frequency

 

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

Dust mop floors with a water-based chemically treated dust mop.

  

 

260

  

Damp mop floors to remove dirt and spills.

  

 

260

  

Fully vacuum carpets from wall to wall to remove dirt, dust and debris.

  

 

260

  

Dust furniture and spot clean all horizontal and vertical surfaces.

  

 

260

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

Exhibit 9 - 5

--------------------------------------------------------------------------------

 

General Offices, Suite

 

Task Description

  

Annual

Frequency

 

Spot clean carpet using approved carpet spotting equipment and supplies.

  

 

260

  

Empty general trash, replace liners when soiled or torn. Remove trash to
designated area.

  

 

260

  

Spot mop floors to remove visible dirt and spills.

  

 

260

  

Using a backpack, spot vacuum carpets to remove visible dirt, dust and debris.

  

 

260

  

Dust furniture and spot clean all horizontal and vertical surfaces.

  

 

52

  

Dust areas above shoulder level and below knee level.

  

 

52

  

Fully vacuum all carpeted areas from wall to wall.

  

 

52

  

Using a backpack, fully vacuum or dust mop hard surface floors to remove dirt,
dust, etc.

  

 

52

  

Damp mop floors to remove dirt and spills.

  

 

52

  

Dust or vacuum air vents to remove loose dust, soil and cobwebs.

  

 

4

  

Dust window treatments including horizontal and vertical blinds.

  

 

4

  

Dust light fixtures to remove exterior dust and cobwebs.

  

 

1

  

Damp wipe trash containers to remove soil and stains.

  

 

1

  

 

 

 

Exhibit 9 - 6

--------------------------------------------------------------------------------

 

EXHIBIT 10

FORM OF NONDISTURBANCE AGREEMENT

SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT

This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “ Agreement
”) is entered into as of                     , 2015 (the “ Effective Date ”),
between BANK OF AMERICA, N.A., a national banking association, as Administrative
Agent on behalf of itself and other lenders who may become parties to the Loan
Agreement (as defined below) from time to time, whose address is 225 Franklin
Street, Boston, Massachusetts 02109, Attention: Commercial Real Estate Banking
(“ Mortgagee ”), and                     , a                     , whose address
is                     (“Tenant”), with reference to the following facts:

A. BCSP CAMBRIDGE TWO PROPERTY LLC, a Delaware limited liability company, whose
address is c/o Beacon Capital Partners, LLC, 200 State Street, 5th Floor,
Boston, Massachusetts 02109 (“ Landlord ”), owns the real property located at
Two Canal Park, Cambridge, MA (such real property, including all buildings,
improvements, structures and fixtures located thereon, “ Landlord’s Premises ”),
as more particularly described in Schedule A .

B. Mortgagee and Lenders (as defined in the Loan Agreement) have made (or agreed
to make) a loan to Landlord in the original principal amount of $75,200,000.00
(the “ Loan ”) pursuant to that certain Loan Agreement dated March 3, 2015 by
and among Landlord, Lenders and Mortgagee (as amended or otherwise modified from
time to time, the “ Loan Agreement ”).

C. To secure the Loan, Landlord has encumbered (or will encumber) Landlord’s
Premises by entering into that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, each dated March 3, 2015, for the benefit
of Mortgagee (as may be amended, increased, renewed, extended, spread,
consolidated, severed, restated, or otherwise changed from time to time, the “
Mortgage ”) recorded in the Middlesex (South) County Registry of Deeds (the “
Land Records ”) on March 3, 2015 in Book 64997, Page 1.

D. Pursuant to a Lease, dated as of                     ,                     ,
[as amended on                    ,                     and        
            ,                    ] ([as amended] the “Lease”), Landlord demised
to Tenant a portion of Landlord’s Premises as more particularly described in the
Lease (“ Tenant’s Premises ”).

[E. A memorandum or short form of the Lease [is to be recorded in the Land
Records prior to the recording of this Agreement.] [was recorded in the Land
Records on                     , at Book                    , Page
            .]

F. Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in Landlord’s Premises and their rights and obligations if certain
events occur.

NOW, THEREFORE , for good and sufficient consideration and intending to be
legally bound hereby, Tenant and Mortgagee agree:

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

1.1 “ Construction-Related Obligation(s) ” means any obligation of Landlord
under the Lease to make, pay for, or reimburse Tenant for any alterations,
demolition, or other improvements or work at Landlord’s Premises, including
Tenant’s Premises, if applicable. Construction-Related Obligations shall not
include: (a) reconstruction or repair following fire, casualty or condemnation;
or (b) day-to-day maintenance and repairs.

1.2 “ Foreclosure Event ” means: (a) foreclosure under the Mortgage; (b) any
other exercise by Mortgagee of rights and remedies (whether under the Mortgage
or under applicable law, including bankruptcy law) as holder of the Loan and/or
the Mortgage, as a result of which Successor Landlord, as defined herein,
becomes owner of Landlord’s Premises; or (c) delivery by Landlord to Mortgagee
(or its designee or nominee) of a deed or other conveyance of Landlord’s
interest in Landlord’s Premises in lieu of any of the foregoing.

1.3 “ Former Landlord ” means Landlord and any other party that was landlord
under the Lease at any time before the occurrence of any attornment under this
Agreement.

1.4 “ Offset Right ” means any right or alleged right of Tenant to any offset,
defense (other than one arising from actual payment and performance, which
payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent, as defined herein, or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.

1.5 “ Rent ” means any fixed rent or base rent and additional rent under the
Lease.

1.6 “ Successor Landlord ” means any party that becomes owner of Landlord’s
Premises as the result of a Foreclosure Event.

1.7 “ Termination Right ” means any right of Tenant to cancel or terminate the
Lease or to claim a partial or total eviction arising (whether under the Lease
or under applicable law) from Landlord’s breach or default under the Lease.

Exhibit 10 - 1

--------------------------------------------------------------------------------

 

2. Subordination. The Lease, including all rights of first refusal, purchase
options and other rights of purchase, shall be, and shall at all times remain,
subject and subordinate to the Mortgage, the lien and security interest imposed
by the Mortgage and the right to enforce such lien or security interest, and all
advances made under or secured by the Mortgage.

3. Nondisturbance; Recognition; and Attornment.

3.1 No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has
not been terminated on account of Tenant’s default that has continued beyond
applicable notice and cure periods (an “ Event of Default ”), Mortgagee shall
not name or join Tenant as a defendant in any exercise of Mortgagee’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord or prosecuting such rights and remedies. In the latter case, Mortgagee
may join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease, disaffirm the Lease or otherwise adversely affect Tenant’s
rights under the Lease or this Agreement in such action.

3.2 Nondisturbance and Attornment. If the Lease has not been terminated on
account of an Event of Default by Tenant, then, if Successor Landlord takes
title to Landlord’s Premises or succeeds to the interest of the Landlord under
the Lease: (a) Successor Landlord shall not terminate or disturb Tenant’s
possession of Tenant’s Premises under the Lease, except in accordance with the
terms of the Lease and this Agreement; (b) Successor Landlord shall be bound to
Tenant under all the terms and conditions of the Lease (except as provided in
this Agreement); (c) Tenant shall recognize and attorn to Successor Landlord as
Tenant’s direct landlord under the Lease as affected by this Agreement;
provided, however, Tenant shall be under no obligation to pay to the Successor
Landlord any rent or other sum payable pursuant to the Lease until Tenant
receives a notice from Successor Landlord in accordance with Section 6 below
that it has succeeded to the interest of Landlord under the Lease; and (d) the
Lease shall continue in full force and effect as a direct lease, in accordance
with its terms (except as provided in this Agreement), between Successor
Landlord and Tenant.

3.3 Further Documentation. The provisions of this Article shall be effective and
self-operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.

3.4 Default Under Mortgage. In the event that Mortgagee notifies Tenant of a
default that has continued beyond applicable notice and cure periods under the
Mortgage and demands that Tenant pay its rent and all other sums due under the
Lease directly to Mortgagee, Tenant shall honor such demand and pay directly to
Mortgagee the full amount of its rent and all other sums due under the Lease,
without offset, or as otherwise required pursuant to such notice beginning with
the payment next due after such notice of default, without inquiry as to whether
a default actually exists under the Mortgage and notwithstanding any contrary
instructions of or demands from Landlord.

4. Protection of Successor Landlord. Notwithstanding anything to the contrary in
the Lease or the Mortgage, Successor Landlord shall not be liable for or bound
by any of the following matters:

4.1 Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. (The foregoing shall not limit (a) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring or continuing after the date of attornment, or
(b) Successor Landlord’s obligation to correct any conditions that existed as of
the date of attornment and violate Successor Landlord’s obligations as landlord
under the Lease.)

4.2 Acts or Omissions of Former Landlord. Any act, omission, default,
misrepresentation, or breach of warranty, of any previous landlord (including
Former Landlord) (other than to cure defaults of a continuing nature) or
obligations accruing prior to Successor Landlord’s actual ownership of the
Property); provided, however, that any Successor Landlord shall be liable and
responsible for the performance of all covenants and obligations of Landlord
under the Lease accruing from and after the date that it takes title to the
Property.

4.3 Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment, and except to the extent said Rent was paid to or received by
Mortgagee.

4.4 Payment; Security Deposit. Any obligation (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant, or (b) with respect to any security
deposited with Former Landlord, unless such security was actually delivered to
Mortgagee. This Section is not intended to apply to Landlord’s obligation to
make any payment that constitutes a Construction-Related Obligation.

4.5 Modification; Amendment. Any modification or amendment of the Lease made
without Mortgagee’s written consent, if such amendment or modification
(a) causes an offset of rent and/or reduces rent, (b) affects the size or
measurement of the Premises, (c) changes the Term of the Lease, or (d) increases
the obligations of Landlord under the Lease, unless the same is made in order to
comply with applicable law, and exclusive of any amendment to the Lease
memorializing the exercise of any rights of Tenant expressly contained in the
Lease, including, without limitation, any option to expand the Premises or
extend the Term.

4.6 Surrender; Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

Exhibit 10 - 2

--------------------------------------------------------------------------------

 

4.7 Construction-Related Obligations. Except as expressly provided below, any
Construction-Related Obligation of Landlord under the Lease. Notwithstanding the
foregoing, Successor Landlord shall be bound by the obligations of Landlord and
the rights of Tenant under the last two sentences Section 4.5 of the Lease
(i.e., Tenant’s right to a rent credit and to terminate this Lease in the event
of late delivery).

5. Exculpation of Successor Landlord. Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement,
the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or its successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including the rents and proceeds
therefrom, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “ Successor Landlord’s
Interest ”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) including the rents and proceeds therefrom
for payment or discharge of any obligations of Successor Landlord under the
Lease as modified by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord. In addition to any limitation of
liability set forth in this Agreement, Mortgagee and/or its successors and
assigns shall under no circumstances be liable for any incidental,
consequential, punitive, or exemplary damages. Nothing contained herein shall
affect the limitations on Tenant’s liability set forth in Section 26(b) or
elsewhere in the Lease.

6. Mortgagee’s Right to Cure.

6.1 Notice to Mortgagee. Notwithstanding anything to the contrary in the Lease
or this Agreement so long as the mortgage is outstanding, before exercising any
Termination Right, Tenant shall provide Mortgagee with notice of the breach or
default by Landlord giving rise to same (the “ Default Notice ”) and,
thereafter, the opportunity to cure such breach or default as provided for
below. All notices hereunder shall be given in the manner prescribed in
Section 8.1 below.

6.2 Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.

7. Confirmation of Facts. Tenant represents to Mortgagee and to any Successor
Landlord, as of the Effective Date, that Tenant has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.

8. Miscellaneous.

8.1 Notices. All notices or other communications required or permitted under
this Agreement shall be in writing and given by certified mail (return receipt
requested) or by nationally recognized overnight courier service that regularly
maintains records of items delivered. Each party’s address is as set forth in
the opening paragraph of this Agreement, subject to change by notice under this
Section. Notices shall be effective the next business day after being sent by
overnight courier service, and five (5) business days after being sent by
certified mail (return receipt requested).

8.2 Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.

8.4 Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties hereto and
any Successor Landlord, including upon any attornment pursuant to this
Agreement. This Agreement supersedes, and constitutes full compliance with, any
provisions in the Lease that provide for subordination of the Lease to, or for
delivery of nondisturbance agreements by the holder of, the Mortgage. Mortgagee
confirms that Mortgagee has consented to Landlord’s entering into the Lease.

8.5 Mortgagee’s Rights and Obligations. Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease. If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Mortgagee under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement.

8.6 Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the Commonwealth of Massachusetts, excluding its principles of conflict of laws.

8.7 Amendments . This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.

Exhibit 10 - 3

--------------------------------------------------------------------------------

 

8.8 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

8.9 Mortgagee’s Representation. Mortgagee represents that Mortgagee has full
authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions.

8.10 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

8.11 Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person, firm or corporation, or circumstance, shall
be invalid or unenforceable, the remainder of this Agreement, or the application
of such term or provision to persons, firms or corporations, or circumstances,
other than those as to which it is held invalid, shall both be unaffected
thereby, and each term or provision of this Agreement shall be valid and be
enforced to the fullest extent permitted by law.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered under
seal by Mortgagee and Tenant as of the Effective Date.

 

MORTGAGEE:

 

BANK OF AMERICA, N.A.,

a national banking association,

as Administrative Agent

 

 

By:

 

                                                          [SEAL]

Name:

 

Emily B. Rush

Title:

 

Senior Vice President

 

TENANT :

 

                                                                              
            ,

a                                                                               

 

 

By:

 

                                                           [SEAL]

Name:

 

 

Title:

 

 

Exhibit 10 - 4

--------------------------------------------------------------------------------

 

 

COMMONWEALTH OF MASSACHUSETTS

 

)

 

 

)

COUNTY OF SUFFOLK

 

), ss.

On                    , 2015, before me,                    , personally
appeared Emily B. Rush, the Senior Vice President of BANK OF AMERICA, N.A., on
behalf of such national banking association, as Administrative Agent.

I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                    (Seal)

 

STATE OF

 

)

 

 

) ss.

COUNTY OF

 

)

On             , 2015, before me,               , personally
appeared           , the           of           , on behalf of
such             .

I certify under PENALTY OF PERJURY under the laws of the State of
            that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                            (Seal)

Exhibit 10 - 5

--------------------------------------------------------------------------------

 

LANDLORD’S CONSENT

Landlord acknowledges the foregoing Agreement. The foregoing Agreement shall not
alter, waive or diminish any of Landlord’s obligations under the Mortgage or, as
between Landlord and Tenant, any of Landlord’s or Tenant’s obligations under the
Lease. The above Agreement discharges any obligations of Mortgagee under the
Mortgage and related loan documents to enter into a nondisturbance agreement
with Tenant. Tenant is hereby authorized to pay its rent and all other sums due
under the Lease directly to Mortgagee upon receipt of a notice as set forth in
Section 3.4 of the foregoing Agreement from Mortgagee and Tenant is not
obligated to inquire as to whether a default actually exists under the Mortgage.
Landlord is not a party to the above Agreement.

 

LANDLORD :

 

BCSP CAMBRIDGE TWO PROPERTY LLC , a Delaware limited liability company

 

 

By:

 

 

Name: Nancy J. Broderick

 

Title: Managing Director

 

COMMONWEALTH OF MASSACHUSETTS

 

)

 

 

 

 

)

COUNTY OF SUFFOLK

 

), ss.

On                    , 2015, before me,                    , personally
appeared Nancy J. Broderick, the Managing Director of BCSP CAMBRIDGE TWO
PROPERTY LLC, on behalf of such limited liability company.

I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      (Seal)

 

 

 

Exhibit 10 - 6

--------------------------------------------------------------------------------

 

 

SCHEDULE A

Description of Landlord’s Premises

TRACT I - FEE SIMPLE

A certain parcel of land in the Commonwealth of Massachusetts, County of
Middlesex, City of Cambridge at the southeasterly corner of First Street and
Cambridge Street, shown as Parcel F on a plan by Cullinan Engineering Company,
Inc. entitled “Plan of Property owned by City of Cambridge, First Street,
Cambridge Street, Cambridge, Massachusetts” dated March 13,1985 drawn by
Cullinan Engineering Co., Inc., and recorded with the Middlesex South Registry
of Deeds as Plan No. 291 of 1985 in Book 16059, Page 439 (hereinafter “Plan”),
bounded and described as follows:

Beginning at the intersection of the relocated easterly sideline of First Street
and the northerly sideline of Otis Way as shown on the Plan;

THENCE N 09 degrees 28’ 49” E along the relocated easterly sideline of First
Street, One Hundred Forty-Nine and 91/100 (149.91) feet;

THENCE northeasterly along a curve to the right having a radius of Thirty-Eight
and 00/100 (38.00) feet at the intersection of the relocated easterly sideline
of First Street and the relocated southerly sideline of Cambridge Street as
shown on the Plan, a length of Sixty and 32/100 (60.32) feet;

THENCE S 79 degrees 34’ 01” E along the relocated southerly sideline of
Cambridge Street, Two Hundred Thirty and 59/100 (230.59);

THENCE southeasterly along a curve to the right having a radius of Seventy and
00/100 (70.00) feet on the relocated southerly sideline of Cambridge Street, a
length of Twenty-Nine and 18/100 (29.18) feet;

THENCE S 55 degrees 40’ 57” E along the relocated southerly sideline of
Cambridge Street, Forty-Five and 91/100 (45.91) feet;

THENCE S 10 degrees 18’ 55” W by land now or formerly of the City of Cambridge,
One Hundred Fifty-Eight and 33/100 (158.33) feet;

THENCE N 80 degrees 31’ 11” W by land and now or formerly of the City of
Cambridge and along the northerly sideline of Otis Way, respectively, as shown
on the Plan, Three Hundred Thirty-Six and 79/100 (336.79) feet to The Point of
Beginning.

TRACT II-EASEMENT

Exclusive easements A (foundation and pile cap easement), and B
(twenty-five-foot wide construction and maintenance easement), and non-exclusive
easements C (4,564 square foot service, access and utility easement), D
(below-ground parking easement) and E (pedestrian access easement over Otis Way
and five-foot wide foundation and pile cap easement), all as set forth in deed
recorded in Book 16059, Page 439 in accordance with the terms thereof as
affected by Modification of Deed and Grant of Easement dated June 21, 1999
recorded in Book 30383, Page 405.

TRACT III-EASEMENT

Permanent rights and easement for below-ground tie-backs contained in Tieback
and Indemnity Agreement dated November 15, 1989 recorded in Book 20427, Page
501.

TRACT IV-EASEMENT

Rights and easements contained in Easement Agreement dated July 28, 1998 between
EOP-One Canal Park L.L.C., as grantor, and Two Canal Park Limited Partnership,
as grantee, recorded in Book 29131, Page 340.

TRACT V-LICENSE

Terms and conditions of License No. 2491 dated November 13, 1990 recorded in
Book 20912, Page 398; as affected by Partial Certificate of Compliance dated
June 2, 1994 recorded in Book 24609, Page 45; as affected by Certificate of
Compliance dated June 7, 1999 recorded in Book 30843, Page 421.

 

 

 

Exhibit 10 - 7

--------------------------------------------------------------------------------

 

 

EXHIBIT 11

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement is entered into as of this             day of
                    , 20    , by and between BCSP CAMBRIDGE TWO PROPERTY LLC , a
Delaware limited liability company (“ Landlord ”), with an address c/o Beacon
Capital Partners, 200 State Street, 5 th Floor, Boston, Massachusetts 02109, and
HUBSPOT, INC., a Delaware corporation (“ Tenant ”), with an address at Two Canal
Park, Cambridge, Massachusetts 02141.

WHEREAS, Tenant entered into a certain lease (the “ Lease ”) dated April     ,
2015, with respect to certain premises in that certain building located at Two
Canal Park, Cambridge, Massachusetts 02141 (the “ Building ”);

WHEREAS, Tenant has requested to conduct an examination of the records
maintained by Landlord with respect to Operating Costs paid by Tenant under the
Lease for Operating Year 20            (the “ Examination ”), and has requested
that                     (“ Consultant ”) be permitted to conduct the
Examination;

WHEREAS, the parties do wish to provide for the confidentiality of certain
proprietary documents and other sensitive business information that Landlord has
or may produce to Tenant and Consultant in connection with the Examination;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. The parties acknowledge and agree that all documents produced by Landlord in
the course of the Examination shall be treated as confidential and shall be used
by Tenant solely for the purposes of conducting an examination of Operating
Costs for Operating Year 20            and for no other purpose or purposes.

2. Tenant shall not, except as specifically provided in Paragraph 4 below,
disclose any such confidential documents or any summary of the contents thereof,
to any persons not bound by this Confidentiality Agreement, it being understood
and agreed upon that Tenant may show confidential documents to its employees,
brokers, attorneys, or independent auditors who are shown this Confidentiality
Agreement and agree to be bound hereby. In addition, Tenant may disclose such
confidential documents as may be necessary in connection with any arbitration
between Landlord and Tenant with respect to such Operating Costs.

3. All such confidential documents shall be maintained in safe and secure
facilities at the offices of Tenant. Upon the termination of the Examination and
final resolution of any arbitration between Landlord and Tenant with respect
thereto, Tenant shall return all confidential documents and all summaries or
excerpts thereof to Landlord.

4. Tenant may disclose confidential documents as required by an order of a court
of competent jurisdiction, including a subpoena duces tecum, provided the Tenant
shall (a) object to production on the grounds of this Confidentiality Agreement,
and (b) promptly upon receipt of said order or subpoena, and in no event less
than three (3) days after receipt of said order or subpoena or seventy-two
(72) hours prior to the time a response is due, whichever is earlier due (unless
a response is due in less than such time), notify Landlord in writing of the
order or subpoena. In addition, Tenant may disclose confidential documents as
may be agreed upon in writing by Landlord.

5. Each of Tenant and Consultant shall advise its employees and independent
auditors of the terms of this Confidentiality Agreement and shall be responsible
for any failure by any of their respective current or former employees and
independent auditors to abide by the terms of this Confidentiality Agreement.

6. In recognition of the confidential nature of the documents and the other
business information that Landlord will provide to Tenant under this
Confidentiality Agreement and to ensure against any inadvertent disclosure of
confidential information, Consultant and any of its employees and independent
auditors who review any confidential documents shall not, for a period of two
(2) years after the date hereof, consult with, represent or otherwise provide
any services to any other current, former or prospective tenant at any building
owned by Landlord relating to the examination of any operating expense
documentation for any such building. The parties agree that this Paragraph 6
shall survive the breach or termination of this Confidentiality Agreement.

7. Tenant acknowledges and agrees that the extent and irreparable nature of the
damages which may result from a breach of this Confidentiality Agreement may
make the legal remedies available to Landlord for such a breach inadequate.
Accordingly, in the event of a breach of this Confidentiality Agreement, Tenant
acknowledges that Landlord will be entitled to immediate injunctive relief
without proof of actual damages, in addition to and not in substitution for any
other remedy Landlord may have at law or in equity.

8. This Confidentiality Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

9. This Confidentiality Agreement shall constitute the entire understanding
between the parties concerning the subject matter of this Confidentiality
Agreement and supersedes and replaces all prior negotiations, proposed
amendments and agreements, written and oral, concerning the subject matter of
this Confidentiality Agreement.

 

Exhibit 11 - 1

--------------------------------------------------------------------------------

 

10. The undersigned do hereby represent and warrant that they have authority to
enter into this Confidentiality Agreement on behalf of themselves and their
respective affiliates, subsidiaries or related entities.

11. This Confidentiality Agreement shall be binding upon and inure to the
benefit of the successors, successors-in-title, assigns, heirs and personal
representatives of the parties.

12. Capitalized terms used but not defined herein shall have the meanings given
to them in the Lease.

13. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER IN CONTRACT, STATUTE, TORT (SUCH AS NEGLIGENCE) OR OTHERWISE) RELATING
TO THIS CONFIDENTIALITY AGREEMENT.

14. Tenant hereby represents and warrants that the Consultant is not being paid
on a contingent fee basis in connection with the Examination.

[Signature Page Follows]

 

Exhibit 11 - 2

--------------------------------------------------------------------------------

 

WITNESS, the execution hereof by facsimile or otherwise, in any number of
counterpart copies, each of which shall be deemed an original for all purposes,
as of the date and year first above written.

 

LANDLORD:

 

 

 

TENANT:

 

 

 

BCSP CAMBRIDGE TWO PROPERTY LLC,

a Delaware limited liability company

 

 

 

HUBSPOT, INC.,

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Hereunto Duly Authorized

 

 

 

Exhibit 11 - 3

--------------------------------------------------------------------------------

 

EXHIBIT 1

JOINDER OF INDEPENDENT CONSULTANT

The undersigned,                 (“ Consultant ”), a             , with an
address at             , has been retained by Tenant to conduct the Examination.
Consultant hereby joins in the foregoing Confidentiality Agreement dated as of
            , 20            by and between BCSP CAMBRIDGE TWO PROPERTY LLC AND
HUBSPOT, INC., and agrees to be bound by all of the terms thereof. The execution
of this Joinder by Consultant and the delivery of an executed original hereof to
Landlord is an express pre-condition to Consultant and Tenant commencing the
Examination. Consultant hereby represents and warrants that it is not being paid
on a contingent fee basis in connection with the Examination.

 

CONSULTANT:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Hereunto Duly Authorized

 

Date Signed:

 

 

 

 

Exhibit 1-1

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (the “Amendment”) dated this 10th day of August,
2016 (the “Effective Date”) is made by and between TWO CANAL PARK MASSACHUSETTS,
LLC, a Delaware limited liability company, as successor-in-interest to BCSP
CAMBRIDGE TWO PROPERTY, LLC (the “Landlord”), and HUBSPOT, INC., a Delaware
corporation (the “Tenant”).

RECITALS:

A.WHEREAS, Landlord and Tenant entered into that certain Lease dated April 23,
2015 (the “Lease”) whereby Tenant leases from Landlord certain premises
consisting of approximately: (i) 9,170 rentable square feet on the first (1st)
floor and (ii) approximately 50,602 rentable square feet on the second (2nd)
floor for a total of 59,772 rentable square feet (the “Existing Premises”) in
the building located at Two Canal Park, Cambridge, Massachusetts; and

B.WHEREAS, the Expiration Date with respect to the Term of the Lease is
scheduled to expire on January 31, 2026 (the “Expiration Date”); and

C.WHEREAS, Landlord and Tenant have agreed to lease additional space in the
Building to Tenant on the first (1st)  floor of the Building consisting of
approximately 8,188 rentable square feet substantially shown on the floor plan
attached hereto as Exhibit A (the “Expansion Premises”) on the terms and
conditions set forth herein.

AGREEMENT:

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

1.Recitals.  The recitals set forth above are incorporated herein and made a
part of this Amendment as if set forth herein in full.

2.Capitalized Terms.  All capitalized terms used in this Amendment that are not
defined in this Amendment shall have the meanings ascribed to such terms in the
Lease. In the event of any conflict between the terms of the Lease and the terms
of this Amendment, the definitions set forth in this Amendment shall control.

3.Term for Expansion Premises.  Subject to the terms and conditions set forth
herein, the Term of the Lease with respect to the Expansion Premises shall
commence on the date Landlord delivers possession of the Expansion Premises to
Tenant vacant, broom clean, free of tenants, occupants, property and debris, in
compliance with all applicable Laws and free of all Hazardous Materials that are
required to be removed, remediated, or encapsulated pursuant to applicable
Environmental Laws (defined below) and with the base building systems including,
without limitation, HVAC, mechanical, plumbing, electrical, elevator services,
roofing, fire safety access and emergency egress systems serving the Premises in
good working order (the “Expansion Premises Commencement Date”) and expire on
the Expiration Date under the Lease.  Except as otherwise expressly provided
herein, Tenant’s lease of the Expansion Premises shall be on all of the terms
and conditions of the Lease, including, without limitation, Tenant’s extension
rights, dog rights and rights to install a soda fountain, and the Term of the
Lease with respect to the Expansion Premises shall be coterminous with the Term
of the Lease for the Existing Premises, as the same may be earlier terminated or
extended as provided in the Lease.  

Accordingly, as of the Expansion Premises Commencement Date, the Premises as set
forth on Exhibit I-1 the Lease shall be deleted in its entirety and replaced
with the following:

 

Premises:

A portion of the first (1st) floor of the Building, containing approximately
9,170 rentable square feet, substantially as shown on the Lease Plan, attached
hereto and incorporated herein as Exhibit 2, Sheet 1 (“First Floor Premises”)

1

--------------------------------------------------------------------------------

 

The entirety of the second (2nd) floor of the Building, containing approximately
50,602 rentable square feet, substantially shown on the Lease Plan, attached
hereto and incorporated herein as Exhibit 2, Sheet 1 (“Second Floor Premises”)

A portion of the first (1st) floor of the Building containing approximately
8,188 rentable square feet substantially shown on the floor plan attached as
Exhibit A to the First Amendment to Lease and incorporated herein (the
“Expansion Premises”).

Total Area of the Premises:         67,960 square feet

Total Area of the Building:         206,567 square feet

4.Yearly Rent for Expansion Premises. Effective as of the Expansion Premises
Rent Commencement Date (as hereinafter defined), Tenant shall pay Yearly Rent
with respect to the Expansion Premises in accordance with the following schedule
and in accordance with all other terms and conditions applicable to the payment
of Base Rent under the Lease:

 

Term for

Expansion

Premises

Yearly Rent

 

Monthly Payment

Per Rentable

Square Foot of

Expansion Premises

First Rent Year

$524,032.00

$43,669.33

$64.00

Second Rent Year

$532,220.00

$44,351.67

$65.00

Third Rent Year

$540,408.00

$45,034.00

$66.00

Fourth Rent Year

$548,596.00

$45,716.33

$67.00

Fifth Rent Year

$556,784.00

$46,398.67

$68.00

Sixth Rent Year

$564,927.00

$47,081.00

$69.00

Seventh Rent Year

$573,160.00

$47,763.33

$70.00

Eighth Rent Year

$581,348.00

$48,445.67

$71.00

From the day immediately following the expiration of the Eight Rent Year through
the Expiration Date

$589,536.00

$49,128.00

$72.00

The “Expansion Premises Rent Commencement Date” shall be the date that is six
(6) months following the Expansion Premises Commencement Date.  Tenant shall
have no obligation to pay Yearly Rent with respect to the Expansion Premises for
the period commencing on the Expansion Premises Commencement Date and expiring
as of the day before the Expansion Premises Rent Commencement Date.  

For purposes hereof, a “Rent Year” shall mean, with respect to the Expansion
Premises, any twelve (12) month period during the Term of the Lease commencing
as of the Expansion Premises Rent Commencement Date, or as of any anniversary of
the Expansion Premises Rent Commencement Date, except that if the Expansion
Premises Rent Commencement Date does not occur on the first day of a calendar
month, then (i) the first Rent Year shall further include the partial calendar
month in which the first anniversary of the Expansion Premises Commencement Date
occurs, and (ii) the remaining Rent Years shall be the successive
twelve-(12)-month periods following the end of such first Rent Year.

After the Expansion Premises Commencement Date, Landlord and Tenant shall
confirm the Expansion Premises Commencement Date, the Expansion Premises Rent
Commencement Date and the Yearly Rent with respect to the Expansion Premises in
the form attached hereto as Exhibit C (the “Expansion Premises Commencement Date
Letter”).

2

--------------------------------------------------------------------------------

 

5.Tax Excess for Expansion Premises. The Tax Base with respect to the Expansion
Premises shall be the actual amount of Taxes for the fiscal year 2017 (i.e.,
July 1, 2016, through June 30, 2017). Tenant shall pay to Landlord Tenant’s
Expansion Premises Proportionate Share (as hereinafter defined) of the amount by
which Taxes with respect to the Expansion Premises exceed Taxes with respect to
the Tax Base with respect to the Expansion Premises in accordance with the terms
and conditions of the Lease.   “Tenant’s Expansion Premises Proportionate Share”
shall be 3.96%.  

6.Operating Excess for Expansion Premises. The Operating Costs in the Base Year
with respect to the Expansion Premises shall be the actual amount of Operating
Costs for the calendar year 2017. Tenant shall pay to Landlord Tenant’s
Expansion Premises Proportionate Share of the amount by which Operating Costs
with respect to the Expansion Premises exceed Operating Costs with respect to
the Base Year for the Expansion Premises in accordance with the terms and
conditions of the Lease.  

 

7.Amendment to Parking.  In connection with this Amendment, and effective as of
the Expansion Premises Commencement Date, Tenant shall have the right to use
five (5) additional Parking Passes.

Accordingly, Section 29.12 Parking set forth on Exhibit I-3 shall be deleted in
its entirety and replaced with the following:

 

Section 29.12 Parking:

Number of Parking Passes: Forty-One (41), as more fully set forth in Section
29.12 hereof.

8.Security Deposit.  As of the Effective Date, Landlord is currently holding the
Security Deposit in the amount of $855,028.00 which shall continue to be held by
Landlord in connection with the terms and conditions of the Lease.  

9.Condition of Expansion Premises.  Except for the  Improvement Allowance as
more particularly described on Exhibit B attached hereto and except as set forth
in Section 3 of this Amendment, Landlord shall not be obligated to make any
improvements or contribute any allowances and Tenant shall take occupancy of the
Expansion Premises in its “as-is” condition.  The foregoing shall not limit or
relieve Landlord of any of Landlord’s express obligations under the Lease.  

10.Exterior Patio Space.  In consideration of Tenant’s agreement to not pursue
legal action resulting from the material disturbances to Tenant’s quiet
enjoyment of the Existing Premises set forth in Section 14 below, Landlord
agrees to provide Tenant with the exclusive use of the ground floor patio space
adjacent to the Expansion Premises at no additional rental or other charge on
the same terms and conditions as are applicable to the Patio under Section 29.22
of the Lease.  

11.Exterior Signage.  In addition to Tenant’s Exterior Signage rights under
Section 17.4 of the Lease, Tenant shall have the right to install one (1)
additional exterior sign on the façade of the Expansion Premises containing the
name and logo of Tenant.  

12.Dog Friendly Premises.  Landlord agrees to reasonably cooperate with Tenant
to agree upon a reasonable expansion of Tenant’s rights under Section 29.20 of
the Lease.

13.Brokers. Tenant represents to Landlord that Tenant has not dealt with any
broker in connection with this Amendment other than CBRE/New England
representing Landlord exclusively (“Landlord’s Broker”), and T3 Advisors, LLC,
representing Tenant exclusively (“Tenant’s Broker”), and warrants that no other
broker is or may be entitled to any commission in connection therewith. Tenant
agrees to indemnify, defend and hold harmless Landlord and Landlord’s agents
from all damages, liability and expense (including reasonable attorneys’ fees)
arising from any claims or demands of any other brokers or finders for any
commission alleged to be due such brokers or finders in connection with their
participation in the negotiation with Tenant of this

3

--------------------------------------------------------------------------------

 

Amendment.  Landlord represents and warrants that, in connection with the
execution and delivery of the Lease, it has not directly or indirectly dealt
with any broker other than the Landlord’s Broker and the Tenant’s
Broker.  Landlord agrees to defend, exonerate and save harmless Tenant and
anyone claiming by, through, or under Tenant against any claims arising in
breach of the representation and warranty set forth in the immediately preceding
sentence.  Landlord shall pay any commissions due to Landlord’s Broker and
Tenant’s Broker pursuant to a separate agreement between Landlord and Landlord’s
Broker.

14.Release by Tenant; Amendment Contingency. Reference is hereby made to those
letters received by Landlord and dated May 31, 2016 and July 1, 2016, sent to
Landlord on behalf of Tenant (the “Letters”). Provided Landlord causes the
Expansion Premises Commencement Date to occur by not later than October 15,
2016, Tenant agrees to waive and release any and all claims against Landlord in
connection with the Letters.   This Amendment is contingent upon Landlord
entering into that certain Termination Agreement with respect to the current
occupant of the Expansion Premises.  In the event this contingency is not
satisfied by August 31, 2016, Tenant or Landlord may elect to terminate this
Amendment by delivery of written notice to the other party and in such event
this Amendment shall terminate in its entirety, including, without limitation,
the waiver and release set forth in this Section 14 of Tenant’s claims against
Landlord with respect to the matters addressed in the Letters.

15.Counterparts.  This Amendment may be executed in several counterparts, each
of which shall be an original and all of which shall constitute but one and the
same instrument.

16.Confirmation of Lease.   Except as amended by this Amendment, all terms and
provisions of the Lease shall remain in full force and effect.

[SIGNATURE PAGE TO FOLLOW]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed as of the Effective Date.

 

LANDLORD:

 

TWO CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

 

By:

BAY STATE REIT, LLC

 

a Delaware limited liability company, its Manager

 

 

By:

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

a Delaware corporation, its Manager

 

 

By:

/s/ Peter Palandjian

Name:

Peter Palandjian

Title:

President and Treasurer

 

TENANT:

 

HUBSPOT, INC.

a Delaware corporation

 

 

By:

  /s/ John P. Kelleher

Name:

John P. Kelleher

Title:

Secretary and General Counsel

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT “A”

EXPANSION PREMISES

ATTACHED HERETO

 

 

 

6

--------------------------------------------------------------------------------

 

[g201702162047151769963.jpg]

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT “B”

IMPROVEMENT Allowance

1.Landlord shall provide to Tenant a tenant improvement allowance of up to
$70.00 per rentable square foot of the Expansion Premises (the “Improvement
Allowance”) provided, however, the Improvement Allowance shall be prorated and
reduced to reflect the number of months remaining in the Term as of the
Expansion Premises Commencement Date compared to the number of months in the
original Term of the Lease, to be used by Tenant to pay for the cost to
construct certain improvements with respect to the Expansion Premises (“Tenant’s
Improvements”). In addition, Landlord shall provide Tenant with an additional
allowance of up to $2.00 per rentable square foot of the Expansion Premises
($16,376.00) (the “Demolition Allowance”) to be used by Tenant toward the cost
of demolition of the existing demising wall in the Expansion Premises.

2.Landlord agrees that Tenant may apply the Improvement Allowance towards hard
construction costs, soft costs (such as permitting, architectural and
engineering fees), voice and data wiring and cabling costs, and furniture,
fixtures and equipment expenses.

3.Tenant acknowledges that all costs for the Tenant Improvements in excess of
the Improvement Allowance shall be at the sole cost and expense of the Tenant
and shall payable within thirty (30) days of receipt of invoice from Landlord.

4.All Tenant Improvements shall: (a) be subject to all terms and conditions of
the Lease, including but not limited to Section 12; (b) based on plans and
specifications previously approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed; (b) performed in a good and
workmanlike manner by contractors previously approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed; and (c) be
in compliance with all applicable laws and regulations.

5.Landlord shall disburse the Improvement Allowance and Demolition Allowance to
Tenant on a periodic basis (but no more than once per month) upon receipt from
Tenant of: (i) reasonable documentation of payment by Tenant for materials and
labor, as the case may be; and (ii) partial lien waivers or final lien waivers,
if applicable, from any contractors or laborers hired by Tenant to perform any
improvements to the Premises. Tenant must utilize the Improvement Allowance on
or before eighteen (18) months following the Expansion Premises Commencement
Date, the failing of which shall cause Tenant to forfeit the Improvement
Allowance or any remainder thereof. Tenant shall not be permitted to apply any
unused Improvement Allowance toward Rent.

6.Landlord shall pay for the cost of Tenant’s space planning allowance with
respect to the Expansion Premises in an amount not to exceed ($.10) per rentable
square foot of the Expansion Premises ($818.80). Tenant’s architect shall
invoice Landlord directly.

 

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT “C”

EXPANSION PREMISES COMMENCEMENT DATE CERTIFICATE

 

DATE:                    , 2016

RE:

First Amendment to Lease dated _________, 2016 (the “Amendment”) by and between
Two Canal Park Massachusetts, LLC (“Landlord”), and Hubspot, Inc. (“Tenant”)
with respect to premises located at Two Canal Park, Cambridge, Massachusetts

Dear Tenant:

This certificate shall constitute the Expansion Premises Commencement Date
Certificate referenced in Section 4 of the Amendment. All capitalized terms not
defined herein shall have the same meaning ascribed to them in the Amendment.

1.The Expansion Premises Commencement Date shall be _____________.

2.The Expansion Premises Rent Commencement Date shall be _________.

3.Yearly Rent shall be paid in accordance with the following schedule:

 

[NOTE: INSERT EXACT DATES FOR TERM ONCE DETERMINED]

 

Term for

Expansion

Premises

Yearly Rent

 

Monthly Payment

Per Rentable

Square Foot of

Expansion Premises

First Rent Year

$524,032.00

$43,669.33

$64.00

Second Rent Year

$532,220.00

$44,351.67

$65.00

Third Rent Year

$540,408.00

$45,034.00

$66.00

Fourth Rent Year

$548,596.00

$45,716.33

$67.00

Fifth Rent Year

$556,784.00

$46,398.67

$68.00

Sixth Rent Year

$564,927.00

$47,081.00

$69.00

Seventh Rent Year

$573,160.00

$47,763.33

$70.00

Eighth Rent Year

$581,348.00

$48,445.67

$71.00

From the day immediately following the expiration of the Eight Rent Year through
the Expiration Date

$589,536.00

$49,128.00

$72.00

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Expansion Premises
Commencement Date Certificate to be executed as of the date set forth above.

 

LANDLORD:

 

TWO CANAL PARK MASSACHUSETTS, LLC

a Delaware limited liability company

 

 

By:

BAY STATE REIT, LLC

 

a Delaware limited liability company, its Manager

 

 

By:

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

a Delaware corporation, its Manager

 

 

By:

 

Name:

Peter Palandjian

Title:

President and Treasurer

 

TENANT:

 

HUBSPOT, INC.

a Delaware corporation

 

 

By:

 

Name:

 

Title:

 

 

10